 
SUBLEASE AGREEMENT
 
MERIX CORPORATION
an Oregon corporation
 
(“Sublandlord”)
 
- AND -
 
XSUNX, INC.
a Colorado corporation
 
(“Subtenant”)
 
April 1, 2008
 


--------------------------------------------------------------------------------



Table Of Contents
 


Paragraph
 
Page
     
1.
Sublease.
1
     
2.
Term.
1
     
3.
Rent.
3
       
3.1
Additional Rent and Direct Pay Obligations.
3
         
3.2
Rent Defined.
3
         
3.3
Sublease Performance Security.
3
         
3.4
Escrow For Property Insurance, Taxes And Assessments.
5
       
4.
Use of Demised Premises.
6
     
5.
Signs.
6
     
6.
Master Lease.
6
       
6.1
Incorporation By Reference.
6
         
6.2
Certain Modifications.
6
         
6.3
Subtenant Acknowledgements and Attornment.
8
       
7.
Master Landlord’s Performance under Master Lease.
8
       
7.1
Performance by Master Landlord.
8
         
7.2
Sublandlord’s Efforts.
9
       
8.
Condition of Demised Premises and Alterations Thereto.
10
       
8.1
Condition of Demised Premises.
10
         
8.2
Subtenant Alterations.
10
         
8.3
Removal, Holdover And Additional Security.
11
         
8.4
Purchase of Equipment.
13
       
9.
Subletting and Assignment.
14
     
10.
Late Charges.
14
     
11.
Insurance.
14
     
12.
Indemnity and Release.
15
       
12.1
Subtenant Indemnity.
15
         
12.2
Sublandlord Indemnity.
15
       
13.
Events of Default and Remedies.
16
       
13.1
Events of Default.
16
         
13.2
Remedies Upon Default.
16
         
13.3
Sublandlord’s Right to Cure.
17
         
13.4
Subtenant’s Reimbursement.
17



i

--------------------------------------------------------------------------------


Table Of Contents
 
Paragraph
 
Page
       
14.
Miscellaneous.
18
       
14.1
Notices.
18
         
14.2
Brokers.
19
         
14.3
Captions.
19
         
14.4
Successors and Assigns.
19
         
14.5
Attorneys’ Fees.
19
         
14.6
Gender and Number.
19
         
14.7
Separability.
19
         
14.8
Conditions Precedent.
19
         
14.9
Amendment of Master Lease.
21
         
14.10
Quiet Enjoyment.
21
         
14.11
Amendment; Entire Agreement.
21
         
14.12
No Waiver.
21
         
14.13
Time of Essence.
21
         
14.14
Governing Law.
21
         
14.15
Memorandum of Sublease
21

 
ii

--------------------------------------------------------------------------------



Sublease Agreement
 
This Sublease Agreement (this “Sublease”) is entered into as of this 1st day of
April 2008 (“Effective Date”), by and between Merix Corporation, an Oregon
corporation (“Sublandlord”), and XsunX, Inc., a Colorado corporation
(“Subtenant”).
 
 
Recitals
 
A.  Sublandlord and Opus Northwest, L.L.C. (“Original Landlord”) entered into
that certain Net Lease Agreement, dated August 21, 2000 (the “Master Lease”),
relating to the Demised Premises (as described in the Master Lease), located in
the City of Wood Village, County of Multnomah, State of Oregon, as more
particularly described in the Master Lease. The Demised Premises was
subsequently sold to, and concurrently therewith the Master Lease was
subsequently assigned to, Pro-Active Properties LLC, an Oregon limited liability
company (the “Master Landlord”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Master Lease. A copy of the
Master Lease is attached hereto as Exhibit A.
 
B.  Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord the Demised Premises subject to the terms, conditions
and covenants set forth below.
 
Agreement
 
Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
1.  Sublease. Sublandlord hereby subleases to Subtenant and Subtenant hereby
hires and takes from Sublandlord the Demised Premises, subject to the terms,
covenants and conditions contained in this Sublease. Sublandlord represents and
warrants to Subtenant that (i) a true, accurate and complete copy of the Master
Lease is attached hereto as Exhibit A; (ii) as of the Effective Date, the Master
Lease is in full force and effect; (iii) as of the Effective Date, neither
Sublandlord, nor to Sublandlord’s actual knowledge, the Master Landlord, is in
default of its respective obligations under the Master Lease nor has any
currently effective notice of default been delivered by either Master Landlord
or Sublandlord; and (iv) Basic Rent, Additional Rent and all other sums due
under the Master Lease have been paid through the Effective Date.
 
2.  Term. The term of this Sublease (the “Term”) shall commence on the later of
(i) satisfaction of the conditions precedent to the effectiveness of this
Sublease set forth in Paragraph 14.8 below, and (ii) the date of Substantial
Completion (as defined in Paragraph 8.1 below) of the Sublandlord Removal Work
(as defined in Paragraph 8.1 below) (such date herein, the “Commencement Date”)
and will expire at 5:00 p.m. Oregon time on the July 31, 2011
(the “Expiration Date”) unless earlier terminated pursuant to the terms of this
Sublease. For purposes of this Sublease, the term “Sublease Year” shall mean
each consecutive twelve (12) month period during the Term.

1

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, so long as neither Subtenant
nor Subtenant’s agents or contractors interfere with or delay completion of the
Sublandlord Removal Work, prior to the Commencement Date, Sublandlord shall
permit Subtenant and Subtenant’s agents and contractors to enter portions of the
Demised Premises where Sublandlord has designated in writing to Subtenant that
the Sublandlord Removal Work has been completed solely for the purpose of
installing Subtenant’s cabling, telephone systems, furniture and other business
equipment; provided, however, that such access shall (i) be granted only after
reasonable prior notice (but in no event less than twenty four (24) hours prior
notice) to Sublandlord of the time and date of such access, (ii) be subject to
all of the terms and conditions of this Sublease (including, without limitation,
the obligation to comply with the provisions Paragraph 11 below), with the
exception of the obligation to pay Basic Rent and Additional Rent hereunder,
(iii) Subtenant shall indemnify, defend (with legal counsel reasonably
satisfactory to Sublandlord), protect and hold Sublandlord and its officers,
employees, agents, successors and assigns harmless from and against all claims,
losses, liabilities, judgments, damages, costs and expenses (including
attorneys’ fees) incurred in connection with, arising from or related to any
such access to the Demised Premises by Subtenant or Subtenant’s agents and
contractors and/or the activities of Subtenant and/or Subtenant’s agents and
contractors in, on or about the Demised Premises prior to the Commencement Date
(including, without limitation, any claim brought against Sublandlord by
Subtenant or Subtenant’s agents and/or contractors with respect to any damage to
personal property or injury to persons, the risk of which has been assumed by
Subtenant pursuant to clause (II) below), (iv) Subtenant shall coordinate such
access with Sublandlord and Sublandlord’s contractors performing the Sublandlord
Removal Work to ensure that such access shall not interfere with or delay
completion of the Sublandlord Removal Work, any such delay or interference
constituting a default by Subtenant hereunder, and (v) Subtenant shall not be
permitted to conduct business from the Demised Premises until after the
Commencement Date has occurred; provided, further however, that Sublandlord may,
in the exercise of Sublandlord’s sole and absolute discretion, permit Subtenant
to commence business operations from portions of the Demised Premises prior to
the Commencement Date, provided that, any such use of portions of the Demised
Premises shall be subject to Subtenant’s payment of Additional Rent and a
proportional share of Basic Rent. Notwithstanding the foregoing or anything to
the contrary herein, in the event (I) Sublandlord determines that any such
access by Subtenant is causing interference or delay in the completion of the
Sublandlord Removal Work, or that any such access or continued access is
reasonably anticipated to cause such interference or delay, then Sublandlord may
deny access to the Demised Premises by Subtenant, Subtenant’s agents Subtenant’s
contractors, or any of them and no such denial shall constitute nor be deemed to
constitute grounds for (x) an abatement of any amounts payable to Sublandlord
under the terms of this Sublease, or (y) a waiver of any obligations imposed
upon Subtenant pursuant to the terms of this Sublease, and (II) Subtenant hereby
acknowledges and agrees that Subtenant assumes all risk of damage to personal
property or injury to persons in, upon or about the Demised Premises, the
Building and/or the Land from any cause whatsoever (including, but not limited
to, any personal injuries resulting from a slip and fall in, upon or about the
Demised Premises, the Building and/or the Land) and waives the right to recover
from and forever releases and discharges Sublandlord and Sublandlord’s partners,
subpartners and their respective officers and employees, from liability with
respect to damage to personal property or injury to persons in, upon or about
the Demised Premises, the Building and/or the Land from any cause whatsoever,
irrespective of whether any such damage or injury was direct or indirect, known
or unknown, foreseen or unforeseen, and irrespective of the negligence of
Sublandlord and/or Sublandlord’s employees, agents or contractors.
 
 
3.  Rent. Commencing on the Commencement Date, and continuing throughout the
Term, Subtenant shall pay to Sublandlord as monthly base rent (the “Basic Rent”)
for the Demised Premises in the respective amounts set forth in the table below
for the respective months falling within the time periods set forth below:
 
Each Month During The Time Period:
 
Monthly Basic Rent Payable With Respect To
Each Month During The Subject Time Period:
     
Commencement Date to July 31, 2009
 
$53,000.00
     
August 1, 2009 to July 31, 2010
 
$54,060.00
     
August 1, 2010 to July 31, 2011
 
$55,141.20


2

--------------------------------------------------------------------------------


 
Basic Rent shall be paid in advance on the first day of each calendar month of
the Term and shall be payable without notice or demand, and without any
deduction, offset or abatement, in lawful money of the United States of America,
to Sublandlord at the address stated herein, or to such other persons or at such
other places as Sublandlord may designate in writing. Sublandlord shall pay when
due the Basic Rent owed to Master Landlord pursuant to Section 3.1 of the Master
Lease, as well as any replenishment of the Security Deposit set forth in
Sections 3.6 and 3.7 of the Master Lease required by Master Landlord pursuant to
the Master Lease, and the Sharing of Excess Rent, if any, with respect to the
Rent payable by Subtenant under this Sublease as and when set forth in Section
15.4 of the Master Lease.
 
3.1   Additional Rent and Direct Pay Obligations. Subtenant shall pay all
amounts of Additional Rent (as defined in Section 3.3 of the Master Lease) at
the times required pursuant to the Master Lease. This obligation shall include,
without limitation, payment of all amounts specified within Sections 3.3 and 5.1
of the Master Lease and in Article XI of the Master Lease. With the exception of
rental amounts set forth in Section 3.1 of the Master Lease, the security
amounts set forth in Sections 3.6 and 3.7 of the Master Lease and the Sharing of
Excess Rent with respect to the Rent payable by Subtenant under this Sublease as
set forth in Section 15.4 of the Master Lease (but without limiting any such
obligation with respect to any “rent” or “other consideration” payable to
Subtenant pursuant to any future assignment of this Sublease or sub-sublease of
any portion of the Demised Premises, if any), Subtenant shall also be
responsible, at Subtenant’s sole cost and expense, to pay all amounts imposed
upon Tenant pursuant to the Master Lease, including, without limitation, the
payment and performance obligations set forth in Sections 5.3, 15.4 (but only
with respect to any “rent” or “other consideration” payable to Subtenant
pursuant to any future assignment of this Sublease or sub-sublease of any
portion of the Demised Premises) and 20.18 of the Master Lease and in
Articles VII, VIII and IX of the Master Lease. Subtenant hereby acknowledges and
agrees that the obligations set forth in the preceding sentence are in addition
to Subtenant’s obligations for payment of the Basic Rent and Additional Rent set
forth in this Sublease.
 
3.2   Rent Defined. Basic Rent, Additional Rent and all other sums payable by
Subtenant pursuant to this Sublease (other than the Equipment Purchase Price (as
defined in Paragraph 8.4 below)) shall be deemed to be “Rent.” The Rent for any
partial month during which the term of this Sublease commences or terminates
shall be equitably prorated.
 
3.3   Sublease Performance Security. Upon the earlier to occur of
(i) satisfaction of the conditions precedent to the effectiveness of this
Sublease set forth in Paragraph 14.8 below, and (ii) the date which is ten (10)
business days prior to the date Subtenant commences any work in connection with
any changes, alterations, modifications and/or improvements to the Demised
Premises, Subtenant shall, at Subtenant’s sole cost and expense, deliver to
Sublandlord the Letter of Credit (as defined below) in a face amount equal to
One Hundred Six Thousand Dollars ($106,000.00) (the “L/C Face Amount”).
Notwithstanding the foregoing, neither the Letter of Credit nor any Draw
Proceeds (as defined below) shall be deemed an advance rent deposit or an
advance payment of any other kind, or a measure of Sublandlord’s damages upon
Subtenant’s default.
 
3.3.1  Definitions.  For purposes of this Sublease, the following terms shall
have the following definitions:
 
“Draw Event” means each of the following events:
 
(a)  the occurrence of any one or more of the following: (i) Subtenant's filing
of a petition under any chapter of the Bankruptcy Code, or under any federal,
state or foreign bankruptcy or insolvency statute now existing or hereafter
enacted, or Subtenant's making a general assignment or general arrangement for
the benefit of creditors, (ii) the filing of an involuntary petition under any
chapter of the Bankruptcy Code, or under any federal, state or foreign
bankruptcy or insolvency statute now existing or hereafter enacted, or the
filing of a petition for adjudication of bankruptcy or for reorganization or
rearrangement, by or against Subtenant and such filing not being dismissed
within 60 days, (iii) the entry of an order for relief under any chapter of the
Bankruptcy Code, or under any federal, state or foreign bankruptcy or insolvency
statute now existing or hereafter enacted, (iv) the appointment of a
"custodian," as such term is defined in the Bankruptcy Code (or of an equivalent
thereto under any federal, state or foreign bankruptcy or insolvency statute now
existing or hereafter enacted), for Subtenant, or the appointment of a trustee
or receiver to take possession of substantially all of Subtenant's assets
located at the Demised Premises or of Subtenant's interest in this Sublease and
possession not being restored to Subtenant within 60 days, or (v) the subjection
of all or substantially all of Subtenant's assets located at the Demised
Premises or of Subtenant's interest in this Sublease to attachment, execution or
other judicial seizure and such subjection not being discharged within 60 days;
or
 
3

--------------------------------------------------------------------------------


 
(b)  the failure of Subtenant to make any payment of Basic Rent, of any monthly
installment of any Additional Rent, of any monthly escrow installment with
respect to taxes, assessments and/or property insurance premiums or any other
monetary obligation within the time periods required by this Sublease; or
 
(c)  the occurrence of any other event of default under this Sublease.
 
“Draw Proceeds” means the proceeds of any draw or draws made by Sublandlord
under the Letter of Credit, together with any and all interest accruing thereon.
 
“L/C Bank” means US Bank, or another United States bank which is acceptable to
Sublandlord, in Sublandlord’s sole and absolute discretion, which has a branch
office located in Portland, Oregon.
 
“Letter of Credit” means that certain irrevocable letter of credit, having an
expiration date of not sooner than September 15, 2011, in the L/C Face Amount,
issued by the L/C Bank, as extended, renewed, replaced or modified from time to
time in accordance with this Sublease; provided, however, that in any event the
Letter of Credit shall provide: (i) that Sublandlord may make partial and
multiple draws thereunder, in an amount not to exceed the principal amount
thereof; (ii) that Sublandlord may draw upon the Letter of Credit in an amount
not to exceed the principal amount thereof and the L/C Bank will pay to
Sublandlord the amount of such draw upon receipt by the L/C Bank of only a sight
draft signed by Sublandlord, it being acknowledged and agreed that no
certification shall be required from the Sublandlord, including, without
limitation, any certification of any current conditions under this Sublease;
(iii) that draws may be presented by facsimile; (iv) that draws will be honored
on the same business day as presented if presented prior to 11:00 a.m. Pacific
time or the next business day if presented thereafter; and (v) all fees payable
with respect to the Letter of Credit shall be paid promptly by Subtenant without
reduction to the amount of the Letter of Credit.
 
3.3.2  Letter of Credit Draw Events; Payment and Holding of Draw
Proceeds. Immediately upon, and at any time or from time to time after, the
occurrence of any one or more Draw Events, Sublandlord will have the
unconditional right to draw on the Letter of Credit, in the full amount thereof
or in any lesser amount or amounts as Sublandlord may determine, in its sole and
absolute discretion. Upon the payment to Sublandlord of the Draw Proceeds,
Sublandlord will hold the Draw Proceeds in its own name and for its own account,
without liability for interest, and as security for the performance by Subtenant
of Subtenant’s covenants and obligations (theretofore or thereafter arising)
under this Sublease (including, without limitation, any indemnification
obligations of Subtenant set forth herein or in the Master Lease), and will be
entitled to use and apply any and all of the Draw Proceeds from time to time
solely to compensate Sublandlord hereunder. Among other things, it is expressly
understood that the Draw Proceeds will not be considered an advance payment of
Basic Rent or Additional Rent or a measure of Sublandlord’s damages resulting
from any event of default hereunder (past, present or future). Further,
immediately upon the occurrence of any one or more Draw Events, Sublandlord may,
from time to time and without prejudice to any other remedy, use the Draw
Proceeds (whether from a contemporaneous or prior draw on the Letter of Credit)
to the extent necessary to make good any arrearages of Basic Rent or Additional
Rent, to repair damage to the Demised Premises caused by Subtenant, to clean and
repair the Demised Premises upon termination of this Sublease, to pay to
Sublandlord any and all amounts to which Sublandlord is entitled in connection
with the pursuit of any one or more of its remedies hereunder, and to compensate
Sublandlord for any and all other damage, injury, expense or liability caused to
Sublandlord by any and all such events of default, including, without
limitation, reimbursement to Sublandlord for the payment of any amount which
Sublandlord may spend or be required to spend by reason of Subtenant’s default,
it being expressly acknowledged and agreed by Subtenant that any use of the Draw
Proceeds shall not constitute a bar or defense to any of Sublandlord’s remedies
set forth in Paragraph 13 below. Any delays in Landlord's draw on the Letter of
Credit or in Landlord's use of the Draw Proceeds as provided in this
Paragraph 3.3 will not constitute a waiver by Landlord of any of its rights
hereunder with respect to the Letter of Credit or the Draw Proceeds. Following
any such application of the Draw Proceeds, and upon written notice from
Sublandlord to Subtenant specifying the amount of the Draw Proceeds so utilized
by Sublandlord, Subtenant shall immediately deliver to Sublandlord an amendment
to the Letter of Credit or a replacement Letter of Credit in an amount equal to
the full L/C Face Amount. Subtenant’s failure to deliver such replacement Letter
of Credit to Sublandlord within ten (10) days of Sublandlord’s notice shall
constitute an additional event of default hereunder. Under no circumstances will
Sublandlord be liable for any indirect, consequential, special or punitive
damages incurred by Subtenant in connection with any draw by Sublandlord of any
Draw Proceeds, Sublandlord's liability being limited to the reimbursement of
costs and expenses as and to the extent expressly provided in this
Paragraph 3.3. Nothing in this Sublease or in the Letter of Credit will confer
upon Subtenant any property rights or interests in any Draw Proceeds.
 
4

--------------------------------------------------------------------------------


 
3.3.3  Restrictions on Subtenant Actions; Waiver of Rights. Notwithstanding any
contrary term or provision of this Sublease, Subtenant will not take any action,
or cause or permit any person or entity to take any action, and Subtenant hereby
irrevocably waives any and all rights which it may otherwise have at law or in
equity, to enjoin, interfere with, restrict or limit, in any way whatsoever, any
demand or draw by Sublandlord or any payment to Sublandlord under the Letter of
Credit. If Subtenant, or any person or entity on Subtenant’s behalf or at
Subtenant’s discretion, brings any proceeding or action to enjoin, interfere
with, restrict or limit, in any way whatsoever, any one or more draws, demands
or payments under the Letter of Credit, Subtenant will be liable for any and all
direct, indirect, consequential, special and punitive damages resulting
therefrom or arising in connection therewith, including, without limitation,
attorneys’ fees and costs; provided, however, that nothing herein shall affect
the right of Subtenant to bring any action, suit or proceeding against
Sublandlord for any misapplication of any such Draw Proceeds after Sublandlord
has exercised its right to make such a draw and actually received such Draw
Proceeds.
 
3.4   Escrow For Property Insurance, Taxes And Assessments. 
 
3.4.1   Taxes And Assessments. Notwithstanding anything to the contrary herein
or in the Master Lease, Subtenant shall pay to Sublandlord the known or
estimated yearly real estate taxes and assessments payable with respect to the
Demised Premises in monthly payments equal to one-twelfth of the known or
estimated yearly real estate taxes and assessments next payable with respect to
the Demised Premises. From time to time Sublandlord may re-estimate the amount
of real estate taxes and assessments, and in such event Sublandlord shall notify
Subtenant, in writing, of such re-estimate and fix future monthly installments
for the remaining period prior to the next tax and assessment due date in an
amount sufficient to pay the re-estimated amount over the balance of such period
after giving credit for payments made by Subtenant on the previous estimate. If
the total monthly payments made by Subtenant pursuant to this Paragraph 3.4.1
shall exceed the amount of payments necessary for said taxes and assessments
during the applicable period, such excess shall be credited on subsequent
monthly payments of the same nature; but if the total of such monthly payments
so made under this Paragraph 3.4.1 shall be insufficient to pay such taxes and
assessments when due, then Subtenant shall pay to Sublandlord such amount as may
be necessary to make up the deficiency. Payment by Subtenant of real estate
taxes and assessments under this Paragraph 3.4.1 shall be considered as
performance of such obligation under the provisions of Section 5.1 of the Master
Lease.
 
5

--------------------------------------------------------------------------------


3.4.2   Property Insurance. Notwithstanding anything to the contrary herein or
in the Master Lease, Subtenant shall pay to Sublandlord the known or estimated
yearly property insurance premiums payable with respect to the insurance to be
maintained by Subtenant pursuant to Section 6.1 of the Master Lease in monthly
payments equal to one-twelfth of the known or estimated amount of such yearly
premiums. From time to time Sublandlord may re-estimate the amount of the
premiums for the property insurance to be maintained by Subtenant pursuant to
Section 6.1 of the Master Lease, and in such event Sublandlord shall notify
Subtenant, in writing, of such re-estimate and fix future monthly installments
for the remaining period prior to the date the next premium payment becomes due
date in an amount sufficient to pay the re-estimated amount over the balance of
such period after giving credit for payments made by Subtenant on the previous
estimate. If the total monthly payments made by Subtenant pursuant to this
Paragraph 3.4.2 shall exceed the amount of payments necessary for said insurance
premium payments during the applicable period, such excess shall be credited on
subsequent monthly payments of the same nature; but if the total of such monthly
payments so made under this Paragraph 3.4.2 shall be insufficient to pay such
insurance premiums when due, then Subtenant shall pay to Sublandlord such amount
as may be necessary to make up the deficiency. Payment by Subtenant of insurance
premium installments under this Paragraph 3.4.2 shall be considered as
performance of such obligation under the provisions of Section 6.1 of the Master
Lease.
 
4.  Use of Demised Premises. Subtenant shall use and occupy the Demised Premises
in accordance with the use specified in the Master Lease and for no other use.
 
 
5.  Signs. Subtenant shall comply with the signage criteria specified in
Article XVII of the Master Lease.
 
6.  Master Lease. 
 
6.1   Incorporation By Reference. Subtenant and this Sublease shall be subject
in all respects to the provisions, terms, covenants and conditions of the Master
Lease, including, without limitation, the rights of Master Landlord thereunder.
Except as otherwise expressly provided in this Paragraph 6, all of the
provisions, terms, covenants and conditions of the Master Lease insofar as they
are not inconsistent with the terms of this Sublease are made a part of and
incorporated by reference into this Sublease as if recited herein in full.
Subtenant and Sublandlord each covenant not to take any action or do or perform
any act or fail to take any action or do or perform any act which would result
in the failure or breach of any of the covenants, terms, provisions or
conditions of the Master Lease on the part of the Tenant thereunder.
Notwithstanding the foregoing, (1) in addition to any express modifications to
the terms of the Master Lease set forth in Paragraph 6.2 below, the following
sections, articles and Exhibit are incorporated into and made a part of this
Sublease as modified by the terms of this Sublease: Articles XV (expressly
excluding Section 15.6 thereof), XII and XIX and Sections 3.4, 12.1 and 12.5 and
Exhibit F, and (2) the following sections, articles and exhibits are not
incorporated into or made a part of this Sublease: Articles I, II and XXI,
Sections 3.1, 3.6, 3.7, 5.5, 6.7, 9.6, 13.5, 15.6, 20.4, 20.9, 20.19 and 20.24
and Exhibits C, D, E and G. As applied to this Sublease, the words “Landlord”
and “Tenant” as used in the Master Lease shall be deemed to refer to Sublandlord
and Subtenant under this Sublease, respectively. The rights and obligations of
Landlord and the Tenant under the Master Lease shall be deemed the rights and
obligations of Sublandlord and Subtenant, respectively, under this Sublease and
shall be binding upon and inure to the benefit of Sublandlord and Subtenant,
respectively. As between the parties to this Sublease only, in the event of
conflict between the terms of the Master Lease and the terms of this Sublease,
the terms of this Sublease shall control.
 
6.2   Certain Modifications. Sublandlord and Subtenant hereby acknowledge and
agree, that as between Sublandlord and Subtenant, the following modifications
shall be made to the terms of the Master Lease in defining each parties
respective obligations thereunder:
 
6

--------------------------------------------------------------------------------


6.2.1  As a condition to exercising any right to contest the application of any
Impositions, as provided in Section 5.2 of the Master Lease, Subtenant shall
first provide Sublandlord with good and sufficient surety bond or other security
deemed appropriate by Sublandlord in the amount of any such Impositions plus
estimated penalties which may be imposed, payment or performance of which is
legally being delayed pending such contest.
 
6.2.2  Section 7.2 of the Master Lease shall be amended by deleting the last
sentence of said Section consisting of the following in its entirety:
 
“Nothing contained in this Section 7.2 shall be construed to relieve Landlord of
the obligation to finish Landlord’s Improvements described in Exhibit C.”
 
6.2.3  Section 8.1 of the Master Lease shall be amended by deleting the
introductory phrase of the first sentence of said Section consisting of the
following in its entirety:
 
“Save and except for the one-year guaranty against defective materials and
workmanship or other guaranties provided for in Section 2.4 hereof, and the
completion of incomplete items provided for in Section 2.5 hereof,”
 
6.2.4  Section 8.3 of the Master Lease shall be amended by deleting the
introductory phrase of the first sentence of said Section consisting of the
following:
 
“Except as expressly set forth in Section 8.1 and Section 21.2 of this Lease,”
 
Said Section 8.3 of the Master Lease shall be further amended by deleting the
final phrase of the last sentence of said Section consisting of the following:
 
“except as expressly provided in Section 16.2”
 
6.2.5  Section 9.1 of the Master Lease shall be amended by deleting the
introductory phrase of the first sentence of said Section consisting of the
words “Landlord’s Improvements and Tenant’s Improvements (collectively, the
“Initial Improvements”)” and replacing such phrase with the phrase “Any
alterations, improvements, replacements or repairs constructed by Tenant”. In
connection with the foregoing, Subtenant hereby acknowledges and agrees that the
obligations with respect to Landlord’s replacements set forth in Sections 8.1
and 9.1 are obligations of Master Landlord only, and as such, Sublandlord’s
obligations with respect thereto shall be limited as provided in Paragraph 7
below
 
6.2.6  As a condition to exercising any right to contest the application of any
laws or ordinances, as provided in Section 9.4 of the Master Lease, Subtenant
shall first provide Sublandlord with good and sufficient surety bond or other
security deemed appropriate by Sublandlord in the amount of any lien, charge or
other obligation plus estimated penalties which may be imposed, payment or
performance of which is legally being delayed pending such contest.
 
6.2.7  Section 9.7 of the Master Lease shall be amended by deleting the final
phrase of the last sentence of said Section consisting of the following:
 
“, including but not limited to the covenants contained in Section 9.6”
 
6.2.8  Section 19.1(b) of the Master Lease shall be amended by deleting the
words “involving in the aggregate an estimated cost of more than Ten Thousand
and no/100 Dollars ($10,000.00) or which in Landlord’s reasonable judgment would
materially alter the mechanical, structural, or electrical systems of the
Improvements” from the first sentence of said Section. Said Section 19.1(b)
shall be further amended by deleting the final sentence of said Section
consisting of the following in its entirety:
 
7

--------------------------------------------------------------------------------


“Notwithstanding the foregoing, Tenant may make alterations which do not affect
the Building’s structure or the Building’s systems or equipment, provided the
expenditures therefor do not exceed $50,000.00, without Landlord’s prior written
consent so long as Tenant gives Landlord a written description of the proposed
alterations at least 15 days prior to commencement of the alterations so that
Landlord may post a notice of nonresponsibility.”
 
6.2.9  Section 19.1(g) of the Master Lease shall be amended by deleting the
final sentence of said Section consisting of the following in its entirety:
 
“All improvements, additions or installations installed by Tenant which did not
require Landlord’s prior approval shall be removed by Tenant as provided for in
this Section 19.1(g), unless Tenant has obtained a written waiver of such
condition from Landlord.”
 
In connection with the foregoing, Subtenant hereby acknowledges and agrees that
Subtenant’s obligations with respect to removal of improvements and restoration
of the Demised Premises as set forth in Sections 19.1(g) and 20.18 of the Master
Lease shall be secured as provided in Paragraph 8.3 below.
 
6.2.1  Section 20.6 of the Master Lease shall be amended by deleting the final
sentence of said Section consisting of the following in its entirety:
 
“Nothing herein contained shall be construed as relieving Landlord of its
obligations under Article II or Section 21.2 of this Lease, or releasing
Landlord from any obligation to complete the cure of any breach by Landlord
during the period of its ownership of the Demised Premises.”
 

6.3     
Subtenant Acknowledgements and Attornment. 

 
As provided in Article XV of the Master Lease, Subtenant hereby acknowledges and
agrees that (i) this Sublease is only for actual use and occupancy of the
Demised Premises by Subtenant; (ii) this Sublease is subject and subordinate to
all of the terms, covenants and conditions of the Master Lease and to all of the
rights of Master Landlord thereunder; and (iii) in the event the Master Lease
shall terminate before the expiration of this Sublease, Subtenant will, at
Master Landlord’s option, attorn to Master Landlord and waive any rights that
Subtenant may have to terminate this Sublease or to surrender possession of the
Demised Premises hereunder, as a result of the termination of the Master Lease.
 
7.  Master Landlord’s Performance under Master Lease.
 

7.1   
Performance by Master Landlord.

 
7.1.1  Subtenant recognizes that, except for payments of the Basic Rent owed to
Master Landlord pursuant to Section 3.1 of the Master Lease, as well as any
replenishment of the Security Deposit set forth in Sections 3.6 and 3.7 of the
Master Lease required by Master Landlord pursuant to the Master Lease, and the
Sharing of Excess Rent, if any, with respect to the Rent payable by Subtenant
under this Sublease as and when set forth in Section 15.4 of the Master Lease
(which payments shall be made by Sublandlord), Sublandlord is not in a position
to render any of the services or to perform any of the obligations required of
Sublandlord by the terms of this Sublease which are corresponding obligations of
the Master Landlord under the Master Lease. Therefore, notwithstanding anything
to the contrary contained in this Sublease, the performance by Sublandlord of
its obligations hereunder are conditional upon the due performance by Master
Landlord of its corresponding obligations under the Master Lease and Sublandlord
shall not be liable to Subtenant for any non-performance, default or breach by
Master Landlord under the Master Lease. Subtenant shall not have any claim
against Sublandlord nor shall Sublandlord be liable to Subtenant by reason of
Master Landlord’s failure or refusal to comply with any of the provisions of the
Master Lease. This Sublease shall remain in full force and effect
notwithstanding Master Landlord’s failure or refusal to comply with any such
provisions of the Master Lease and Subtenant shall pay Basic Rent, Additional
Rent and all other payments or charges provided for in this Sublease without any
abatement, deduction or setoff whatsoever.
 
8

--------------------------------------------------------------------------------


7.1.2  With respect to the non-performance, default or breach by Master Landlord
of its obligations under the Master Lease, Sublandlord shall reasonably
cooperate with Subtenant to obtain Master Landlord’s performance or Master
Landlord’s cure of such breach or default, including, but not limited to, Master
Landlord’s obligations, if any, to make repairs and replacements to Structural
Items, as set forth in Section 8.1 of the Master Lease and to reimburse
Subtenant for costs incurred by Subtenant in response to a Special Landlord
Default, if any, as and if such reimbursement is required pursuant to
Section 16.2 of the Master Lease; provided, however, Sublandlord’s sole
obligation with respect thereto shall be to (a) request such performance or cure
from the Master Landlord following a request in writing by Subtenant, and
(b) use commercially reasonable efforts to obtain such performance or cure of
such breach or default from the Master Landlord. In this regard, Sublandlord
may, in its sole and absolute discretion, but shall have no obligation to,
expend funds or institute legal action or other proceedings against Master
Landlord to cause performance or remedy a breach by Master Landlord. If, after
receipt of a written request to do so from Subtenant, Sublandlord for any reason
refuses to institute legal action or other proceedings for the enforcement of
Sublandlord’s rights against, or to remedy a breach by, the Master Landlord with
respect to the Demised Premises (an “Action”) (which refusal shall be set forth
in a written notice from Sublandlord to Subtenant), then following Subtenant’s
receipt of such written notice Subtenant shall have the right to take such
Action in its own name, and for that purpose and only to such extent, all rights
of Sublandlord as Tenant under the Master Lease are hereby conferred upon and
assigned to Subtenant and Subtenant shall be subrogated to such rights. If
Subtenant institutes an Action against Master Landlord, Subtenant shall
indemnify, defend (with legal counsel reasonably satisfactory to Sublandlord),
protect and hold Sublandlord and its officers, employees, agents, successors and
assigns harmless from and against all claims, losses, liabilities, judgments,
damages, costs and expenses (including attorneys’ fees) in any manner arising
out of or related to such Action.
 
7.2   Sublandlord’s Efforts. Whenever the consent of Master Landlord shall be
required by the Master Lease during the term of this Sublease, Sublandlord shall
use commercially reasonable efforts to obtain, at Subtenant’s sole cost and
expense, such consent on behalf of Subtenant. Whenever this Sublease requires
the consent of Sublandlord not to be unreasonably withheld, conditioned or
delayed, it shall be reasonable for Sublandlord to withhold such consent at any
time Master Landlord withholds its consent to Sublandlord under the Master
Lease. If Subtenant believes Master Landlord is not within its rights to
withhold such consent to such matter, Sublandlord’s sole obligation to Subtenant
shall be to use commercially reasonable efforts, at no cost to Sublandlord, to
obtain the consent of Master Landlord. Nothing herein is to be construed as
prohibiting Subtenant from seeking Master Landlord’s consent independent of
Sublandlord’s efforts; provided, however, that Subtenant shall (i) provide
Sublandlord with notice in accordance with Paragraph 14.1 of this Sublease
specifying in reasonable detail its intended action prior to seeking consent
from Sublandlord, and (ii) afford Sublandlord an opportunity to have a
representative present during any meetings, negotiations or other form of
discussion with Master Landlord (whether taking place by telephone, video
conference or in-person) arising from or otherwise related to such action.
 
9

--------------------------------------------------------------------------------


 

8.  
Condition of Demised Premises and Alterations Thereto.

 
8.1   Condition of Demised Premises. Following the Effective Date, Sublandlord
shall perform certain removal and restoration work in and around the Demised
Premises. In connection therewith, Sublandlord and Subtenant shall, in the
exercise of each party’s respective sole and absolute discretion, mutually agree
upon the scope of the removal and restoration work to be performed by
Sublandlord, which removal and restoration work shall be described in an Exhibit
to be attached hereto as Exhibit B (the removal and restoration work so
identified shall be referred to herein as the “Sublandlord Removal Work”). Upon
Substantial Completion (as defined below) of the Sublandlord Removal Work,
Sublandlord shall deliver the Demised Premises to Subtenant in a “broom clean”
condition. Subject to completion of any punch-list items in connection with
Sublandlord’s completion of the Sublandlord Removal Work, Subtenant shall accept
the Demised Premises in its “as is”, “where is” condition “with all faults” on
the Commencement Date, without any warranty or representation by Sublandlord of
any kind or nature regarding the condition or suitability of the Demised
Premises for any purpose, whether expressed or implied, except as expressly
provided below. Subtenant acknowledges that, except as expressly provided below,
Sublandlord has made no representation or warranty of any kind or nature
regarding the condition or suitability of the Demised Premises, the Building or
any systems of the Building supplied to the Demised Premises for any particular
purpose or use.
 
8.1.1  Condition of Demised Premises. To the best of Sublandlord’s actual
knowledge, as of the Effective Date, (i) the mechanical, electrical and plumbing
systems (to the extent such systems shall remain after the Sublandlord Removal
Work) and all roll-up doors are in good working order, and (ii) there are no
water leaks in the roof membrane.
 
8.1.2  Pending Litigation. To the best of Sublandlord's actual knowledge, there
are no pending actions, suits or proceedings before any court or administrative
agency against Sublandlord which could, in the aggregate, materially and
adversely affect the Demised Premises or Sublandlord’s ability to perform its
obligations under this Sublease.
 
8.1.3  Pending Condemnation. To the best of Sublandlord’s actual knowledge,
Sublandlord has not received any written notice of any pending or threatened
condemnation or similar proceeding affecting the Demised Premises or any portion
thereof.
 
8.1.4  No Representation Regarding Suitability. Subtenant acknowledges that
Sublandlord has made no representation or warranty of any kind or nature
regarding the condition or suitability of the Demised Premises, the Building or
any systems of the Building supplied to the Demised Premises for any particular
purpose or use.
 
As used herein, the term “Substantial Completion” shall mean the Sublandlord
Removal Work has occurred and, to the extent required by law, Sublandlord has
received electrical, plumbing, mechanical and fire protection final approval of
the Sublandlord Removal Work; provided, however, that Substantial Completion
shall be deemed to have occurred notwithstanding a requirement to complete
“punchlist” or similar corrective work. As used herein, the phrases “to the best
of Sublandlord's actual knowledge,” “to the best of Sublandlord's knowledge,”“to
Sublandlord's knowledge,” “to Sublandlord's actual knowledge,” or words of
similar import, shall mean the actual knowledge of John Johnston, as of the
Effective Date of this Sublease, without duty of inquiry or investigation.
 
8.2   Subtenant Alterations.  Subtenant shall not make any changes, alterations,
modifications or improvements to the Demised Premises and/or the Building,
except as expressly provided in Article XIX of the Master Lease, as the same has
been modified by this Sublease; provided, however, that Sublandlord shall not
unreasonably withhold, condition or delay its consent to any such request.
Without limiting the foregoing, Subtenant hereby acknowledges and agrees that,
(i) at the expiration or earlier termination of this Sublease, Subtenant shall
have the obligation to complete the removal and restoration work with respect to
the Demised Premises which is described within Sections 19.1(g) and 20.18 of the
Master Lease (such removal and restoration work is herein referred to as the
“Removal Work”), and (ii) as security for Subtenant’s performance of the Removal
Work, no later than ten (10) business days following Sublandlord’s approval of
Subtenant’s proposed changes, alterations, modifications and/or improvements,
but in any event prior to the commencement of any work in connection therewith,
Subtenant shall, at Subtenant's sole cost and expense, deliver the Removal Work
Letter of Credit (as defined in Paragraph 8.3 below) to Sublandlord in the
Removal Work L/C Face Amount (as defined in Paragraph 8.3 below). The Removal
Work shall include, without limitation, the removal of any alterations to the
Demised Premises performed by Subtenant. Any such Removal Work shall be
commenced, in any event, on or before June 1, 2011 or such other date as may be
mutually and reasonably agreed upon by Subtenant and Sublandlord at the time of
Sublandlord’s grant of consent to any such changes, alterations, modifications
or improvements which give rise to the requirement for such Removal Work (such
date, as adjusted pursuant to the following paragraph, is herein referred to as
the “Removal Work Commencement Date”) and completed on or before the Expiration
Date. The Removal Work shall be completed on or before the Expiration Date;
provided, however, that in the event that (x) Master Landlord notifies
Sublandlord in writing that (I) certain changes, alterations, modifications or
improvements may remain on the Demised Premises past the Expiration Date (any
such changes, alterations, modifications or improvements identified by Master
Landlord within such notice shall be referred to herein collectively as the
“Excluded Alterations”), (II) Master Landlord releases Sublandlord from the
obligation to perform Removal Work or any restoration work whatsoever with
respect to the Excluded Alterations, and (III) Master Landlord agrees to hold
Sublandlord harmless for any obligation with respect to removal, restoration,
modification, repair or replacement of such Excluded Alterations, (y) Subtenant
performs all other obligations of Subtenant under this Sublease, and (z) this
Sublease has not been terminated prior to the Expiration Date, then Subtenant
shall not be required to remove the Excluded Alterations prior to the Expiration
Date.
 
10

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary herein or in the Master Lease, in
addition to the requirements set forth in Section 19.1 of the Master Lease,
including, without limitation, the requirement for issuance of the performance
bond set forth in item (v) of Section 19.1(b) of the Master Lease, as a
condition to approval of any change, alteration, modification or improvement to
the Demised Premises and/or the Building, Sublandlord may require (x) that the
Removal Work L/C Face Amount (as defined in Paragraph 8.3 below) with respect to
the Removal Work Letter of Credit be increased to an amount which reasonably
approximates one hundred twenty-five percent (125%) of the then estimated cost
to complete any additional Removal Work corresponding to the change, alteration,
modification or improvement for which Subtenant is then requesting approval from
Sublandlord, and/or (y) that the Removal Work Commencement Date be adjusted to
accommodate completion of removal of such alterations, modifications or
improvements on or before the Expiration Date. Without limiting the obligation
of Subtenant to obtain the consent of Master Landlord and Sublandlord in
connection therewith, any increase to the Removal Work L/C Face Amount required
pursuant to the preceding sentence shall be delivered to Sublandlord prior to
Subtenant commencing any change, alteration, modification or improvement to the
Demised Premises and/or the Building.
 
8.3   Removal, Holdover And Additional Security.  As provided in Paragraph 8.2
above, Subtenant shall complete the Removal Work on or before the Expiration
Date. Should Subtenant fail to complete the Removal Work on or before the
Expiration Date, Subtenant shall be deemed to be in holdover of the Demised
Premises and in default of this Sublease and, in addition to any other rights or
remedies available to Sublandlord with respect to such default, Subtenant shall
be obligated to pay Basic Rent to Sublandlord during the continuation of such
hold over, at a rate equal to two hundred percent (200%) of the Basic Rent in
effect immediately prior to the Expiration Date.
 
8.3.1  Definitions.  For purposes of this Sublease, the following terms shall
have the following definitions:
 
“Removal Work Draw Event” means each of the following events:
 
(a)  the occurrence of any one or more of the following: (i) Subtenant’s filing
of a petition under any chapter of the Bankruptcy Code, or under any federal,
state or foreign bankruptcy or insolvency statute now existing or hereafter
enacted, or Subtenant’s making a general assignment or general arrangement for
the benefit of creditors, (ii) the filing of an involuntary petition under any
chapter of the Bankruptcy Code, or under any federal, state or foreign
bankruptcy or insolvency statute now existing or hereafter enacted, or the
filing of a petition for adjudication of bankruptcy or for reorganization or
rearrangement, by or against Subtenant and such filing not being dismissed
within 60 days, (iii) the entry of an order for relief under any chapter of the
Bankruptcy Code, or under any federal, state or foreign bankruptcy or insolvency
statute now existing or hereafter enacted, (iv) the appointment of a
“custodian,” as such term is defined in the Bankruptcy Code (or of an equivalent
thereto under any federal, state or foreign bankruptcy or insolvency statute now
existing or hereafter enacted), for Subtenant, or the appointment of a trustee
or receiver to take possession of substantially all of Subtenant’s assets
located at the Premises or of Subtenant’s interest in this Sublease and
possession not being restored to Subtenant within 60 days, or (v) the subjection
of all or substantially all of Subtenant’s assets located at the Premises or of
Subtenant’s interest in this Sublease to attachment, execution or other judicial
seizure and such subjection not being discharged within 60 days; or
 
11

--------------------------------------------------------------------------------


(b)  the failure of Subtenant to commence and diligently prosecute completion of
the Removal Work at the times and in the time periods required under this
Sublease; or
 
(c)  the effective date of any termination of this Sublease, if the Removal Work
has not been completed in accordance with this Sublease upon such date.
 
“Removal Work L/C Draw Proceeds” means the proceeds of any draw or draws made by
Sublandlord under the Removal Work Letter of Credit, together with any and all
interest accruing thereon.
 
“Removal Work L/C Face Amount” shall mean an amount which reasonably
approximates one hundred twenty-five percent (125%) of the reasonably estimated
costs and expenses to complete the Removal Work, as such amount may be increased
from time to time pursuant to Paragraph 8.2 above in connection with any
changes, alterations, modifications or improvements to the Demised Premises
requested by Subtenant.
 
“Removal Work Letter of Credit” means that certain irrevocable letter of credit,
having an expiration date of not sooner than September 15, 2011, in the Removal
Work L/C Face Amount, issued by the L/C Bank, as extended, renewed, replaced or
modified from time to time in accordance with this Sublease; provided, however,
that in any event the Removal Work Letter of Credit shall provide: (i) that
Sublandlord may make partial and multiple draws thereunder, in an amount not to
exceed the principal amount thereof; (ii) that Sublandlord may draw upon the
Removal Work Letter of Credit in an amount not to exceed the principal amount
thereof and the L/C Bank will pay to Sublandlord the amount of such draw upon
receipt by the L/C Bank of only a sight draft signed by Sublandlord, it being
acknowledged and agreed that no certification shall be required from the
Sublandlord, including, without limitation, any certification of any current
conditions under this Sublease; (iii) that draws may be presented by facsimile;
(iv) that draws will be honored on the same business day as presented if
presented prior to 11:00 a.m. Pacific time or the next business day if presented
thereafter; and (v) all fees payable with respect to the Removal Work Letter of
Credit shall be paid promptly by Subtenant without reduction to the amount of
the Removal Work Letter of Credit.
 
8.3.2  Removal Work Letter of Credit Draw Events; Payment and Holding of Draw
Proceeds. Immediately upon, and at any time or from time to time after, the
occurrence of any one or more Removal Work Draw Events, Sublandlord will have
the unconditional right to draw on the Removal Work Letter of Credit, in the
full amount thereof or in any lesser amount or amounts as Sublandlord may
determine, in its sole and absolute discretion. Upon the payment to Sublandlord
of the Removal Work L/C Draw Proceeds, Sublandlord will hold the Removal Work
L/C Draw Proceeds in its own name and for its own account, without liability for
interest, and as security for the performance by Subtenant of Subtenant’s
covenants and obligations (theretofore or thereafter arising) under this
Sublease, and will be entitled to use and apply any and all of the Removal Work
L/C Draw Proceeds from time to time solely to compensate Sublandlord hereunder.
Among other things, it is expressly understood that the Removal Work L/C Draw
Proceeds will not be considered an advance payment of Basic Rent or Additional
Rent or a measure of Sublandlord’s damages resulting from any event of default
hereunder (past, present or future). Further, immediately upon the occurrence of
any one or more Removal Work L/C Draw Events, Sublandlord may, from time to time
and without prejudice to any other remedy, use the Removal Work L/C Draw
Proceeds (whether from a contemporaneous or prior draw on the Removal Work
Letter of Credit) to the extent necessary to pay to Sublandlord any and all
amounts to which Sublandlord is entitled in connection with completion of the
Removal Work, and to compensate Sublandlord for any and all other damage,
injury, expense or liability caused to Sublandlord by Subtenant’s failure to
timely complete the Removal Work, including, without limitation, payment of any
Basic Rent and/or Additional Rent during any applicable period of holdover. Any
delays in Sublandlord’s draw on the Removal Work Letter of Credit or in
Sublandlord’s use of the Removal Work L/C Draw Proceeds will not constitute a
waiver by Sublandlord of any of its rights hereunder with respect to the Removal
Work Letter of Credit or the Removal Work L/C Draw Proceeds. Following any such
application of the Removal Work L/C Draw Proceeds, and upon written notice from
Sublandlord to Subtenant specifying the amount of the Removal Work L/C Draw
Proceeds so utilized by Sublandlord, Subtenant shall immediately deliver to
Sublandlord an amendment to the Removal Work Letter of Credit or a replacement
Letter of Credit in an amount equal to the full Removal Work L/C Face Amount.
Subtenant’s failure to deliver such replacement Removal Work Letter of Credit to
Sublandlord within ten (10) days of Sublandlord’s notice shall constitute an
additional event of default hereunder. Under no circumstances will Sublandlord
be liable for any indirect, consequential, special or punitive damages incurred
by Subtenant in connection with any draw by Sublandlord of any Removal Work L/C
Draw Proceeds. Nothing in this Sublease or in the Removal Work Letter of Credit
will confer upon Subtenant any property rights or interests in any Removal Work
L/C Draw Proceeds.
 
12

--------------------------------------------------------------------------------


8.3.3  Restrictions on Subtenant Actions; Waiver of Rights. Notwithstanding any
contrary term or provision of this Sublease, Subtenant will not take any action,
or cause or permit any person or entity to take any action, and Subtenant hereby
irrevocably waives any and all rights which it may otherwise have at law or in
equity, to enjoin, interfere with, restrict or limit, in any way whatsoever, any
demand or draw by Sublandlord or any payment to Sublandlord under the Removal
Work Letter of Credit. If Subtenant, or any person or entity on Subtenant’s
behalf or at Subtenant’s discretion, brings any proceeding or action to enjoin,
interfere with, restrict or limit, in any way whatsoever, any one or more draws,
demands or payments under the Removal Work Letter of Credit, Subtenant will be
liable for any and all direct, indirect, consequential, special and punitive
damages resulting therefrom or arising in connection therewith, including,
without limitation, attorneys’ fees and costs.
 
8.4   Purchase of Equipment. Concurrent with entering into this Sublease,
Sublandlord intends to sell to Subtenant and Subtenant intends to purchase from
Sublandlord, all of Sublandlord’s right, title and interest in and to certain
equipment which is presently located within the Demised Premises. In connection
therewith, Sublandlord and Subtenant shall, in the exercise of each party’s
respective sole and absolute discretion, (x) identify the equipment to be so
purchased by Subtenant, which equipment shall be identified on an Exhibit to be
attached hereto as Exhibit C (the equipment so identified shall be referred to
herein as the “Equipment”), and (y) the purchase price Subtenant shall pay to
Sublandlord for the Equipment (the "Equipment Purchase Price"). Subtenant
acknowledges and agrees that: (i) the Equipment is being sold “As-Is, Where-Is
and With All Faults”; (ii) Sublandlord has made no agreement to alter, repair,
replace or improve all or any portion of the Equipment; (iii) Sublandlord makes
no warranty or representation, express or implied, or arising by operation of
law, including, but in no way limited to, any warranty of condition,
habitability, merchantability or fitness for a particular purpose of the
Equipment; (iv) Sublandlord is not, nor shall it be deemed to be, liable or
bound in any manner by any oral or written statements, representations or
information pertaining to the Equipment, or the operation thereof, furnished by
any real estate broker, agent, employee, servant or other person; and
(v) Subtenant is a sophisticated and experienced buyer of property such as the
Equipment and has been duly represented by counsel in connection with the
negotiation of this Sublease. On the later to occur of (a) satisfaction of the
condition precedent to the effectiveness of this Sublease set forth in
Paragraph 14.8.1 below, and (b) two (2) business days following Sublandlord and
Subtenant’s mutual agreement upon the Equipment and the Equipment Purchase
Price, Subtenant shall pay to Sublandlord, in addition to any other amounts to
be delivered to Sublandlord pursuant to this Sublease or paid by Subtenant
pursuant to this Sublease, the Equipment Purchase Price representing the full
purchase price for the Equipment. The Equipment Purchase Price is payment for
the value of the Equipment, does not constitute Rent payable under this Sublease
and/or the Master Lease and the obligation of Subtenant with respect to payment
of the Equipment Purchase Price is separate and distinct from Subtenant's
obligations under this Sublease. Without limiting the foregoing, the obligation
of payment of the Equipment Purchase Price may be enforced by a separate action
or actions brought against Subtenant, irrespective of whether or not any action
is brought against Subtenant with respect to Rent or any other obligations of
Subtenant under this Sublease.
 
13

--------------------------------------------------------------------------------


9.  Subletting and Assignment. Except in accordance with Article XV of the
Master Lease (as the same has been modified by this Sublease), Subtenant shall
not sell, assign, encumber or otherwise transfer by operation of law or
otherwise this Sublease or any interest herein, sub-sublet the Demised Premises
or suffer any other person to occupy or use the Demised Premises or any portion
thereof.
 
10.  Late Charges. If any installment of Rent or any other sum due from
Subtenant shall not be received by Sublandlord or Sublandlord’s designee
(i) within five (5) days after said amount is due, or (ii) upon the date said
amount is due if any installment of Rent or other sum due from Subtenant has not
been received by Sublandlord or Sublandlord’s designee within five (5) days
after the date due on two (2) or more occasions during any given Sublease Year,
then Subtenant shall pay to Sublandlord a late charge equal to five percent (5%)
of the overdue amount plus any attorneys’ fees incurred by Sublandlord by reason
of Subtenant’s failure to pay Rent and/or other charges when due hereunder. The
late charge shall be deemed additional Rent and the right to require it shall be
in addition to all of Sublandlord’s other rights and remedies hereunder or at
law and shall not be construed as liquidated damages or as limiting
Sublandlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid (i) within
five (5) days after the date they are due, or (ii) upon the date they are due if
any Rent or other amounts owing hereunder have not been received by Sublandlord
or Sublandlord’s designee within five (5) days after the date due on two (2) or
more occasions during any given Sublease Year, shall bear interest from the date
when due until paid at a rate per annum equal to the lesser of (i) the annual
“Bank Prime Loan” rate cited in the Federal reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Sublandlord and Subtenant shall reasonably agree
upon if such rate ceases to be published) plus two (2) percentage points, and
(ii) the highest rate permitted by applicable law.
 
11.  Insurance. During the Term hereof, Subtenant shall at its expense maintain
in full force and effect the insurance required to be held and maintained by
Tenant pursuant to Article VI of the Master Lease, in the forms required
pursuant to said Article VI of the Master Lease and naming both Sublandlord and
Master Landlord as additional insureds/loss payees, as applicable, with respect
to each policy where Tenant is required to name Landlord as an additional
insured/loss payee, as applicable, pursuant to the Master Lease. Without
limiting the foregoing and notwithstanding anything to the contrary herein,
Subtenant hereby acknowledges that Sublandlord is not maintaining any insurance
with respect to the Building and/or any other Improvements on or about the
Demised Premises and that Subtenant shall be obligated to maintain such
insurance pursuant to the provisions of Section 6.1 of the Master Lease;
provided, however, that Sublandlord shall make the amounts deposited with
Sublandlord pursuant to Paragraph 3.2 above available for payment of premiums
for such property insurance.
 
Without limiting Subtenant’s obligation to restore any Improvements located upon
the Demised Premises, as provided in Article XIII of the Master Lease,
Sublandlord and Subtenant intend that their respective property loss risks shall
be borne by reasonable insurance carriers to the extent above provided, and
Sublandlord and Subtenant hereby agree to look solely to, and seek recovery only
from, their respective insurance carriers in the event of a property loss to the
extent that such coverage is agreed to be provided hereunder. The parties each
hereby waive all rights and claims against each other for such losses, and waive
all rights of subrogation of their respective insurers. Subtenant hereby further
waives all rights and claims against Master Landlord for such losses, and waives
all rights of subrogation of Subtenant’s respective insurers with respect to
Master Landlord. The parties agree that their respective insurance policies are
now, or shall be, endorsed such that the waiver of subrogation shall not affect
the right of the insured to recover thereunder.
 
14

--------------------------------------------------------------------------------


 
12.  Indemnity and Release. 
 
12.1   Subtenant Indemnity. On the Commencement Date and thereafter, Subtenant
hereby assumes all risk of damage to property or injury to persons in, upon or
about the Demised Premises, the Building and/or the Land from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Demised Premises, the Building and/or the
Land) and agrees that Master Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, “Master Landlord Parties”) and Sublandlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, “Sublandlord Parties”), shall not be
liable for, and are hereby released from any responsibility for, any damage
either to person or property or resulting from the loss of use thereof, which
damage is sustained by any person in, upon or about the Demised Premises, the
Building and/or the Land or by Subtenant or by other persons claiming through
Subtenant in, upon or about Demised Premises, the Building and/or the Land.
Without limiting the foregoing, Subtenant promptly upon notice shall indemnify,
defend, protect, and hold harmless the Master Landlord Parties and the
Sublandlord Parties from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys’ fees)
incurred in connection with or arising from (i) any cause in, on or about the
Demised Premises, the Building and/or the Land (including, but not limited to, a
slip and fall) from and after the Commencement Date, (ii) any acts, omissions or
negligence of Subtenant or of any person claiming by, through or under
Subtenant, or of the contractors, agents, servants, employees, invitees, guests
or licensees of Subtenant or any such other person claiming by, through or under
Subtenant, in, on or about the Demised Premises, the Building and/or the Land,
or (iii) any breach of the terms of this Sublease either prior to, during, or
after (to the extent Subtenant continues to occupy the Demised Premises) the
expiration of the Term; provided, however, that the terms of the foregoing
indemnity shall not apply to the gross negligence or willful misconduct of
Master Landlord and/or Sublandlord. Should Master Landlord or Sublandlord be
named as a defendant in any suit brought against Subtenant in connection with or
arising out of Subtenant’s occupancy of the Demised Premises, Subtenant shall
pay to Master Landlord and Sublandlord their costs and expenses incurred in such
suit, including without limitation, their actual professional fees such as
reasonable appraisers’, accounts’ and attorneys’ fees. The provision of this
Paragraph 12 shall survive the expiration or sooner termination of this Sublease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.
 
12.2   Sublandlord Indemnity.  Sublandlord shall indemnify and hold Subtenant
harmless of and from all liability, judgments, costs, penalties and expenses,
damages, claims, or demands, including reasonable attorney's fees, to the extent
the same are caused by or arise in connection with (i) the gross negligence or
willful misconduct of Sublandlord or its employees, agents or contractors
occurring on or about the Demised Premises after the Commencement Date;(ii) the
failure by Sublandlord to comply with or perform its obligations under the
Master Lease (as the same have been modified by this Sublease) and/or this
Sublease; and (iii) Sublandlord’s breach of its representations and warranties
hereunder. 
 
15

--------------------------------------------------------------------------------


 

13.  
Events of Default and Remedies. 

 
13.1   Events of Default. The occurrence of any of the following shall
constitute a default of this Sublease by Subtenant:
 
13.1.1  Any failure by Subtenant to pay any Rent or any other charge required to
be paid under this Sublease, or any part thereof, when due; provided, however,
notwithstanding anything to the contrary set forth in this Paragraph 13.1.1,
Subtenant’s failure to pay any Rent or any other charge required to be paid
under this Sublease, or any part thereof, when due shall constitute a default of
this Sublease by Subtenant only if such failure is not cured within five
(5) days after said amount is due; provided, however, that Subtenant shall not
previously have so failed to pay any Rent or any other charge within five
(5) days after said amount is due on two (2) occasions during any given Sublease
Year, in which event Subtenant thereafter shall not be entitled to such five
(5) day period; or
 
13.1.2  Subtenant’s failure to commence the Removal Work on or before the
Removal Work Commencement Date and to diligently prosecute completion of such
Removal Work on a timetable reasonably anticipated to permit completion of such
Removal Work no later than the Expiration Date;
 
13.1.3  Except where a specific time period is otherwise set forth for
Subtenant’s performance in this Sublease, in which event the failure to perform
by Subtenant within such time period shall be a default by Subtenant under this
Paragraph 13.1.2, any failure by Subtenant to observe or perform any other
provision, covenant or condition of this Sublease to be observed or performed by
Subtenant where such failure continues for twenty (20) days after written notice
thereof from Sublandlord to Subtenant; provided, however, that if the nature of
such default is such that the same cannot reasonably be cured within a twenty
(20) day period, Subtenant shall not be deemed to be in default if it diligently
commences such cure within such period and thereafter diligently proceeds to
rectify and cure such default; or
 
13.1.4  The failure by Subtenant to observe or perform according to the
provisions of Paragraph 4 (Use) or Paragraph 11 (Insurance) above and Article IV
and Article VI of the Master Lease or the failure by Subtenant to observe or
perform any other provision, covenant or condition of this Sublease which
failure, because of the character of such provision, covenant or condition,
would immediately, materially and adversely jeopardize Sublandlord’s interest in
this Sublease or the Demised Premises, where such failure continues for more
than one (1) business day after notice from Sublandlord.
 
The notice periods provided in this Paragraph 13.1 are in lieu of, and not in
addition to, any notice periods provided in Article XII of the Master Lease
and/or by law.
 
13.2   Remedies Upon Default. Upon the occurrence of any event of default by
Subtenant, Sublandlord shall have, in addition to any other remedies available
to Sublandlord at law or in equity (all of which remedies shall be distinct,
separate and cumulative), the option to pursue any one or more of the following
remedies, each and all of which shall be cumulative and nonexclusive, without
any notice or demand whatsoever.
 
13.2.1   Terminate this Sublease, in which event Subtenant shall immediately
commence completion of the Removal Work required pursuant to Paragraph 8.3
above, and shall diligently prosecute such Removal Work to completion, and upon
such completion shall surrender the Demised Premises to Sublandlord. During the
performance of any such Removal Work, Subtenant shall be deemed to continue to
occupy the Demised Premises and shall have all obligations hereunder, including,
without limitation, the obligation to make all payments of Basic Rent and
Additional Rent. If Subtenant fails to so commence and diligently prosecute such
Removal Work and/or fails to surrender the Demised Premises, then Sublandlord
may, without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession of the Demised Premises and
expel or remove Subtenant and any other person who may be occupying the Demised
Premises or any part thereof, without it being liable for prosecution or any
claim or damages therefor. Upon any termination of this Sublease pursuant to
this Paragraph 13.2.1, Sublandlord may recover from Subtenant the following:
 
16

--------------------------------------------------------------------------------


(a) The worth at the time of any unpaid Rent which has been earned at the time
of such termination; plus
 
(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Subtenant proves could have been unreasonably
avoided; plus
 
(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Subtenant proves could have been reasonably avoided; plus
 
(d) Any other amount necessary to compensate Sublandlord for all the detriment
proximately caused by Subtenant’s failure to perform its obligations under this
Sublease or which in the ordinary course of things would be likely to result
therefrom, including, without limitation, any amounts necessary to complete
Subtenant’s required Removal Work; and
 
(e) At Sublandlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
 
As used in Paragraphs 13.2.1(a) and 13.2.1(b), above, the “worth at the time of
award” shall be computed by allowing interest at the rate set forth in
Paragraph 10 above, but in no case greater than the maximum amount of such
interest permitted by law. As used in Paragraph 13.2.1(c) above, the “worth at
the time of award” shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).
 
13.2.2   Sublandlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Paragraph 13.2.1 above, and Paragraphs 13.3
and 13.4 below, or any law or other provision of this Sublease), without prior
demand or notice except as required by applicable law, to seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Sublease, or
restrain or enjoin a violation or breach of any provision hereof.
 
13.3   Sublandlord’s Right to Cure. All covenants and agreements to be kept or
performed by Subtenant under this Sublease shall be performed by Subtenant at
Subtenant’s sole cost and expense and without any reduction of Rent. If
Subtenant shall fail to perform any obligation under this Sublease, Sublandlord
may, but shall not be obligated to, make any such payment or perform any such
act on Subtenant’s part without waiving its rights based upon any default of
Subtenant and without releasing Subtenant from any obligations hereunder.
Without limiting the foregoing, if Subtenant shall either fail to commence the
Removal Work on or before the Removal Work Commencement Date and/or fail to
diligently prosecute such Removal Work thereafter on a timetable reasonably
anticipated to permit completion of such Removal Work no later than the
Expiration Date, then Sublandlord shall have the right to perform such Removal
Work on Subtenant’s behalf, at Subtenant’s sole cost and expense and without
releasing Subtenant from any obligations under this Sublease, including, without
limitation, Subtenant’s obligation to pay Basic Rent, Additional Rent, or any
other amounts hereunder during Sublandlord’s performance of such Removal Work.
 
13.4   Subtenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Sublease, upon delivery by Sublandlord to Subtenant of
statements therefor, Subtenant shall pay to Sublandlord the following sums
(which sums, shall bear interest from the date accrued by Sublandlord until paid
by Subtenant at a rate per annum equal to interest at the rate set forth in
Paragraph 10 above, but in no case greater than the maximum amount of such
interest permitted by law): (i) sums equal to expenditures reasonably made and
obligations incurred by Sublandlord pursuant to the provisions of
Paragraph 13.3, (ii) sums equal to the amount of all losses, costs, liabilities,
damages and expenses for which Subtenant has agreed to indemnify Sublandlord
pursuant to Paragraph 12 above, (iii) sums equal to all expenditures made and
obligations incurred by Sublandlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Sublandlord under
this Sublease or pursuant to law, including, without limitation, all legal fees
and other amounts so expended; provided, however, that Sublandlord shall not be
entitled to reimbursement of the sums set forth in this item (iii) where
Subtenant is the prevailing party as determined in accordance with
Paragraph 14.5 below. Subtenant’s obligations under this Paragraph 13.4 shall
survive the expiration or sooner termination of this Sublease.
 
17

--------------------------------------------------------------------------------


14.  Miscellaneous.
 
14.1   Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A) 
sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Sublandlord and
Subtenant, in each case addressed as followed (or addressed and sent to such
other place as either party may from time to time designate in a Notice to the
other):
 
Subtenant:
XsunX, Inc.
65 Enterprise
Aliso Viejo CA 92656
Attention: Joe Grimes
 
with a copy to:
Coni Rathbone, Esq.
Davis Wright Tremaine LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
Fax: (503) 778-5299 
 
Sublandlord:
 
Merix Corporation
15725 SW Greystone Ct., Suite 200
Beaverton, OR 97006
Attention: J. Johnstone
Fax: (503) 357-1504
 
with a copy to:
 
Merix Corporation
15725 SW Greystone Ct., Suite 200
Beaverton, OR 97006
Attention: Linda Moore
Fax: (503)

 
Any Notice will be deemed given (i) three (3) days after the date it is posted
if sent by Mail, (ii) the date the telecopy is transmitted, if transmitted prior
to 5:00 p.m. Oregon Time on a business day, otherwise on the next business day
thereafter, (iii) the date the overnight courier delivery is made, or (iv) the
date personal delivery is made. Any Notice given by an attorney on behalf of
Sublandlord or by Sublandlord’s managing agent shall be considered as given by
Sublandlord and shall be fully effective. Any notice required to be given by
Sublandlord to Subtenant pursuant to the terms of this Sublease which is
dependent upon Sublandlord’s receipt of notice from Master Landlord shall be
given by Sublandlord to Subtenant within two (2) business days after
Sublandlord’s receipt of such notice from Master Landlord. 
 
18

--------------------------------------------------------------------------------


14.2   Brokers. Subtenant and Sublandlord hereby represent to each other that,
except for (i) Colliers International (“Colliers”), and (ii) Meridian Pacific
and Norris Beggs & Simpson (collectively, “Subtenant’s Brokers”), neither party
has engaged any broker or finder in connection with the procuring, execution, or
delivery of this Sublease, and each party hereto agrees to defend, indemnify and
hold the other harmless against any claims by any broker or finder for services
rendered to the indemnifying party in connection with this Sublease. Colliers
shall be paid for services rendered in connection with this Sublease in
accordance with a separate agreement between Colliers and Sublandlord.
Subtenant’s Brokers shall be paid for services rendered in connection with this
Sublease in accordance with a separate agreement between Colliers and
Subtenant’s Brokers. The provisions of this Paragraph 14.2 shall survive any
termination of this Sublease.
 
14.3   Captions. The captions of the paragraphs of this Sublease are not a part
of this Sublease and shall have no effect upon the construction or
interpretation of any part hereof.
 
14.4   Successors and Assigns. The covenants and conditions herein contained,
subject to Paragraph 9, apply to and bind the successors and assigns of the
parties hereto.
 
14.5   Attorneys’ Fees. If any action or proceeding is brought by either party
against the other under or in connection with this Sublease, the prevailing
party shall be entitled to recover all its costs and expenses, including,
without limitation, the fees of its attorneys in such action or proceeding in
such amount as the court may adjudge reasonable as attorneys’ fees, and the
right of the prevailing party hereunder to recover its attorneys’ fees from the
other party shall be separate from and shall not merge into any judgment.
 
14.6   Gender and Number. Wherever the context so requires, each gender shall
include any other gender, and the singular number shall include the plural and
vice-versa.
 
14.7   Separability. Any provision of this Sublease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof and all such other provisions shall remain in full force and
effect.
 
14.8   Conditions Precedent. The effectiveness of this Sublease is hereby
conditioned, upon the following:
 
14.8.1  Master Landlord’s Consent. Master Landlord’s written consent to this
Sublease. The parties agree to cooperate and to each use commercially reasonable
efforts to obtain the consent of Master Landlord to this Sublease. Should Master
Landlord not consent to this Sublease, each party shall be released from all
obligations with respect hereto and neither party shall have any further rights
in law or in equity with respect to this Sublease.
 
19

--------------------------------------------------------------------------------


14.8.2  Environmental Report. Following the mutual execution and delivery of
this Sublease, Sublandlord shall, at Sublandlord’s sole cost and expense, obtain
a so called “Phase I” or “level one” environmental site assessment of the
Demised Premises (herein, a “Phase I”) to be performed by an environmental
professional reasonably acceptable to Subtenant; provided, however, that
Sublandlord will use commercially reasonable efforts to have such Phase I
completed on or before May 15, 2008. The Phase I shall be provided to Subtenant
for review; provided, however, that Sublandlord makes no representation or
warranty with respect to the truth, accuracy or completeness of any information
set forth within the Phase I and Sublandlord shall have no liability or
obligation to Subtenant with respect to the information set forth within such
Phase I. If the Phase I reveals the potential existence of any Hazardous
Materials in, on or about the Demised Premises at levels that would warrant
further testing, in the professional judgment of the environmental profession
performing the Phase I, then Sublandlord shall, at Sublandlord’s sole cost and
expense, obtain a so called “Phase II” or “level two” environmental site
assessment of the Demised Premises (herein, a “Phase II”) to be performed by an
environmental professional reasonably acceptable to Subtenant; provided,
however, that Sublandlord will use commercially reasonable efforts to have such
Phase II completed on or before July 15, 2008. The Phase II, if obtained, shall
be provided to Subtenant for review; provided, however, that Sublandlord makes
no representation or warranty with respect to the truth, accuracy or
completeness of any information set forth within the Phase II and Sublandlord
shall have no liability or obligation to Subtenant with respect to the
information set forth within such Phase II. The effectiveness of this Sublease
is hereby conditioned upon Subtenant’s review and approval, in the exercise of
its reasonable discretion of the Phase I and, if obtained, the Phase II. Should
Subtenant reasonably disapprove of any Hazardous Materials disclosed within
either the Phase I or, if obtained, the Phase II, then Subtenant shall provide
written notice of such disapproval to Sublandlord and shall promptly thereafter
complete the Removal Work with respect to any changes, alterations,
modifications or improvements to the Demised Premises and/or the Building made
by Subtenant prior to the date of such notice of termination. Following
Subtenant’s completion of the subject Removal Work, this Sublease shall
terminate. If Subtenant does not elect to terminate this Sublease, as provided
in this Paragraph 14.8, then the Sublease shall continue; provided, however,
that following the completion of the Removal Work to be commenced and completed
prior to the Expiration Date pursuant to Paragraph 8.2, Subtenant shall, at
Subtenant’s sole cost and expense, obtain a so called “Phase I” or “level one”
environmental site assessment of the Demised Premises (herein, the “Expiration
Phase I”) to be performed by an environmental professional reasonably acceptable
to Sublandlord. The Expiration Phase I shall be provided to Sublandlord for
review; provided, however, that Subtenant makes no representation or warranty
with respect to the truth, accuracy or completeness of any information set forth
within the Expiration Phase I and Subtenant shall have no liability or
obligation to Sublandlord with respect to the truth, accuracy or completeness of
the information set forth within such Expiration Phase I. If the Expiration
Phase I reveals the potential existence of any Hazardous Materials in, on or
about the Demised Premises, then Subtenant shall promptly thereafter, at
Subtenant’s sole cost and expense, obtain a so called “Phase II” or “level two”
environmental site assessment of the Demised Premises (herein, the “Expiration
Phase II”) to be performed by an environmental professional reasonably
acceptable to Sublandlord. The Expiration Phase II shall be provided to
Sublandlord for review; provided, however, that Subtenant makes no
representation or warranty with respect to the truth, accuracy or completeness
of any information set forth within the Expiration Phase II and Subtenant shall
have no liability or obligation to Sublandlord with respect to the truth,
accuracy or completeness of the information set forth within such Expiration
Phase II. Notwithstanding anything to the contrary herein, if the Phase I and or
the Phase II, if obtained, are not approved by Subtenant on or before July 31,
2008, then either Subtenant or Sublandlord may elect to terminate this Sublease
upon written notice to the other and following delivery or receipt, as
applicable, of such notice by Subtenant, Subtenant shall promptly thereafter
complete the Removal Work with respect to any changes, alterations,
modifications or improvements to the Demised Premises and/or the Building made
by Subtenant prior to the date of such notice of termination. Following
Subtenant’s completion of the subject Removal Work, this Sublease shall
terminate.
 
14.8.3  Scope of Sublandlord’s Removal Work, Designation of Equipment and
Determination of Equipment Purchase Price. Following the mutual execution and
delivery of this Sublease, Sublandlord and Subtenant shall seek to reach
agreement upon (i) the scope of the Sublandlord’s Removal Work and Exhibit B
related thereto, (ii) the Equipment and Exhibit C related thereto, and (iii) the
Equipment Purchase Price (the “Exhibit Items”). Notwithstanding anything to the
contrary herein, if Sublandlord and Subtenant do not reach agreement upon the
Exhibit Items, in the exercise of each party’s respective sole and absolute
discretion, on or before April 25, 2008, then either Subtenant or Sublandlord
may elect to terminate this Sublease upon written notice to the other, whereupon
neither party shall have any further obligation hereunder.
 
20

--------------------------------------------------------------------------------


 
14.9   Amendment of Master Lease. Sublandlord may amend the Master Lease without
notice to or the consent of Subtenant, provided that such amendment affects only
Sublandlord’s rights and/or obligations under the Master Lease and does not
adversely affect Subtenant’s rights or increase Subtenant’s obligations under
this Sublease as to the Demised Premises.
 
14.10   Quiet Enjoyment. Subtenant, upon the paying of all Rent hereunder and
performing each of the covenants, agreements and conditions of this Sublease
required to be performed by Subtenant, shall lawfully and quietly hold, occupy
and enjoy the Demised Premises during the Term hereof, subject, however, to the
provisions set forth in this Sublease, and provided that if Sublandlord is
unable to perform any of its obligations under this Sublease as a direct or
indirect result of any failure by Master Landlord to perform or comply with the
terms of the Master Lease, then Sublandlord’s sole obligation to Subtenant shall
be to use commercially reasonable efforts, at no cost to Sublandlord, to obtain
performance by Master Landlord.
 
14.11   Amendment; Entire Agreement. This Sublease may be altered, amended,
modified or revoked only by an instrument in writing signed by both Sublandlord
and Subtenant; provided that no such amendment shall in any manner modify or
amend the provisions of the Master Lease or otherwise bind or affect the rights
of Master Landlord unless Master Landlord consents to such amendment in writing.
This Sublease, together with the Master Lease and any exhibits hereto or
referred to herein, constitutes the entire and exclusive agreement between
Sublandlord and Subtenant with respect to the Demised Premises. Sublandlord and
Subtenant hereby agree that all prior or contemporaneous oral or written
understandings, agreements or negotiations between them relating to the Demised
Premises are merged into and revoked by this instrument.
 
14.12   No Waiver. The waiver by Sublandlord of any breach of any term,
provision, covenant or condition contained in this Sublease, or the failure of
such party to insist on the strict performance by the other party, shall not be
deemed to be a waiver of such term, provision, covenant or condition as to any
subsequent breach thereof or of any other term, covenant or condition contained
in this Sublease. The acceptance of Rent hereunder by Sublandlord or the payment
of Rent hereunder by Subtenant shall not be deemed to be a waiver of any breach
or default by Subtenant, respectively, or any term, provision, covenant or
condition herein, regardless of Sublandlord’s knowledge of such breach or
default at the time of such acceptance or payment of Rent.
 
14.13   Time of Essence. Time is of the essence of each and every provision of
this Sublease.
 
14.14   Governing Law. This Sublease shall be construed and enforced in
accordance with the laws of the State of Oregon, without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the State of Oregon.
 
14.15   Counterpart Originals. This Sublease may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Sublease transmitted by facsimile and agree and intend that a signature by
facsimile machine shall bind the party so signing with the same effect as though
the signature were an original signature.
 
14.16   Memorandum of Sublease. With Master Landlord’s consent, exercisable in
Master Landlord’s sole and absolute discretion, Master Landlord, Sublandlord and
Subtenant shall execute and acknowledge a memorandum or short form Sublease
setting forth the respective parties, description of the Demised Premises, the
Term of the Sublease and any other provision hereof, the inclusion of which may
be mutually agreed upon by the parties, which memorandum or short form Sublease
shall be recorded after the Commencement Date.
 
[Execution Page Follows]

21

--------------------------------------------------------------------------------



In Witness Whereof, the parties have executed this Sublease as of the date first
written above.
 
Sublandlord
 
Merix Corporation,
an Oregon corporation
     
By:
    
Name:
    
Title:
        
Subtenant
XsunX, Inc.,
a Colorado corporation
     
By:
    
Name:
    
Title:
  


22

--------------------------------------------------------------------------------



Exhibit “A” To Sublease
 
Master Lease


 
NET LEASE AGREEMENT
 
OPUS NORTHWEST, L.L.C. - Landlord
 
MERIX CORPORATION - Tenant
 
Dated: August 21, 2000
 


--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I
TERM OF LEASE
 
1
       
Section 1.1
Term of Lease
 
1
       
ARTICLE II
CONSTRUCTION OF IMPROVEMENTS
 
1
       
Section 2.1
Landlord's Improvements
 
1
       
Section 2.2
Excused Delays
 
1
       
Section 2.3
Possession of Demised Premises
 
2
       
Section 2.4
Repair and Maintenance
 
2
       
ARTICLE III
BASIC RENT
 
2
 
 
   
Section 3.1
Basic Rent
 
2
       
Section 3.2
Basic Rent Adjustment
 
3
       
Section 3.3
Additional Rent
 
3
       
Section 3.4
Delinquent Payments
 
3
       
Section 3.5
Independent Obligations
 
4
       
Section 3.6
Security Deposit
 
4
       
Section 3.7
Letter of Credit
 
4
       
ARTICLE IV
USE OF DEMISED PREMISES
 
6
       
Section 4.1
Permitted Use
 
6
       
Section 4.2
Preservation of Demised Premises
 
6
 
 
   
Section 4.3
Acceptance of Demised Premises
 
7
       
ARTICLE V
PAYMENT OF TAXES, ASSESSMENTS, ETC.
 
7
       
Section 5.1
Payment of Impositions
 
7
       
Section 5.2
Tenant's Right to Contest Impositions
 
7
       
Section 5.3
Levies and Other Taxes
 
8
       
Section 5.4
Evidence of Payment
 
8
       
Section 5.5
Escrow for Taxes and Assessments
 
8
       
Section 5.6
Landlord's Right to Contest Impositions
 
8
       
ARTICLE VI
INSURANCE
 
9
       
Section 6.1
Tenant's Insurance Obligations
 
9
       
Section 6.2
Insurance Coverage
 
9
       
Section 6.3
Insurance Provisions
 
9
       
Section 6.4
Waiver of Subrogation
 
10
       
Section 6.5
Tenant's Personal Property
 
10


i

--------------------------------------------------------------------------------


 
Section 6.6
Unearned Premiums
 
10
       
Section 6.7
Blanket Insurance Coverage
 
10
       
ARTICLE VII
UTILITIES
 
11
       
Section 7.1
Payment of Utilities
 
11
       
Section 7.2
Additional Charges
 
11
       
ARTICLE VIII
REPAIRS
 
11
       
Section 8.1
Tenant's Repairs
 
11
       
Section 8.2
Maintenance
 
11
       
Section 8.3
Tenant's Waiver of Claims Against Landlord
 
12
       
Section 8.4
Prohibition Against Waste
 
12
       
Section 8.5
Landlord's Right to Effect Repairs
 
12
       
Section 8.6
Misuse or Neglect
 
12
       
ARTICLE IX
COMPLIANCE WITH LAWS AND ORDINANCES
 
12
       
Section 9.1
Compliance with Laws and Ordinances
 
12
       
Section 9.2
Compliance with Permitted Encumbrances
 
12
       
Section 9.3
Tenant's Obligations
 
12
       
Section 9.4
Tenant's Right to Contest Laws and Ordinances
 
13
       
Section 9.5
Compliance with Hazardous Materials Laws
 
13
 
 
   
Section 9.6
Hazardous Materials Representation by Landlord
 
14
 
 
   
Section 9.7
Cost of Compliance with Hazardous Materials Laws
 
14
 
 
   
Section 9.8
Discovery of Hazardous Materials
 
14
       
Section 9.9
Indemnification
 
14
       
Section 9.10
Environmental Audits
 
15
       
Section 9.11
Acts or Omissions Regarding Hazardous Materials
 
15
       
Section 9.12
Survival
 
15
       
ARTICLE X
MECHANIC'S LIENS AND OTHER LIENS
 
15
       
Section 10.1
Freedom from Liens
 
15
       
Section 10.2
Landlord's Indemnification
 
15
       
Section 10.3
Removal of Liens
 
16
       
ARTICLE XI
INTENT OF PARTIES
 
16
       
Section 11.1
Net Lease
 
16
       
Section 11.2
Payment by Landlord
 
17
 
 
   
Section 11.3
Interest on Unpaid Amounts
 
17
       
ARTICLE XII
DEFAULTS OF TENANT
 
17
       
Section 12.1
Event of Default
 
17
       
Section 12.2
Surrender of Demised Premises
 
18


ii

--------------------------------------------------------------------------------


 
Section 12.3
Reletting by Landlord
 
18
 
 
 
 
Section 12.4
Survival of Tenant's Obligations
 
18
 
 
 
 
Section 12.5
Damages
 
19
 
 
 
 
Section 12.6
No Waiver
 
19
 
 
 
 
Section 12.7
Landlord's Remedies
 
19
 
 
 
 
Section 12.8
Bankruptcy
 
20
 
 
 
 
Section 12.9
Waiver by Tenant
 
20
 
 
 
 
ARTICLE XIII
DESTRUCTION AND RESTORATION
 
20
 
 
 
 
Section 13.1
Destruction and Restoration
 
20
 
 
 
 
Section 13.2
Application of Insurance Proceeds
 
20
 
 
 
 
Section 13.3
Continuance of Tenant's Obligations
 
21
 
 
 
 
Section 13.4
Availability of Insurance Proceeds
 
21
 
 
 
 
Section 13.5
Completion of Restoration
 
21
 
 
 
 
Section 13.6
Termination of Lease
 
21
 
 
 
 
ARTICLE XIV
CONDEMNATION
 
22
 
 
 
 
Section 14.1
Condemnation of Entire Demised Premises
 
22
 
 
 
 
Section 14.2
Partial Condemnation/Termination of Lease
 
22
 
 
 
 
Section 14.3
Partial Condemnation/Continuation of Lease
 
23
 
 
 
 
Section 14.4
Continuance of Obligations
 
24
 
 
 
 
Section 14.5
Adjustment of Rent
 
24
 
 
 
 
ARTICLE XV
ASSIGNMENT, SUBLETTING, ETC.
 
24
 
 
 
 
Section 15.1
Restriction on Transfer
 
24
 
 
 
 
Section 15.2
Restriction From Further Assignment
 
25
 
 
 
 
Section 15.3
Tenant's Failure to Comply
 
25
 
 
 
 
Section 15.4
Sharing of Excess Rent
 
25
 
 
 
 
Section 15.5
Assignment to Affiliates
 
25
 
 
 
 
Section 15.6
Permitted Subleases
 
26
 
 
 
 
ARTICLE XVI
SUBORDINATION, NONDISTURBANCE, NOTICE TO MORTGAGEE AND ATTORNMENT
 
26
 
 
 
 
Section 16.1
Subordination by Tenant
 
26
 
 
 
 
Section 16.2
Landlord's Default
 
26
 
 
 
 
Section 16.3
Attornment
 
27
 
 
 
 
ARTICLE XVII
SIGNS
 
27
 
 
 
 
Section 17.1
Tenant's Signs
 
27
 
 
 
 
ARTICLE XVIII
REPORTS BY TENANT
 
27
 
 
 
 
Section 18.1
Annual Statements
 
27


iii

--------------------------------------------------------------------------------


 
ARTICLE XIX
CHANGES AND ALTERATIONS
 
27
 
 
 
 
Section 19.1
Tenant's Changes and Alterations
 
27
 
 
 
 
ARTICLE XX
MISCELLANEOUS PROVISIONS
 
29
 
 
 
 
Section 20.1
Entry by Landlord
 
29
 
 
 
 
Section 20.2
Exhibition of Demised Premises
 
29
 
 
 
 
Section 20.3
Indemnification by Tenant
 
29
 
 
 
 
Section 20.4
Notices
 
30
 
 
 
 
Section 20.5
Quiet Enjoyment
 
31
 
 
 
 
Section 20.6
Landlord's Continuing Obligations
 
31
 
 
 
 
Section 20.7
Estoppel
 
31
 
 
 
 
Section 20.8
Authority
 
32
 
 
 
 
Section 20.9
Memorandum of Lease
 
32
 
 
 
 
Section 20.10
Severability
 
32
 
 
 
 
Section 20.11
Successors and Assigns
 
32
 
 
 
 
Section 20.12
Captions
 
32
 
 
 
 
Section 20.13
Relationship of Parties
 
33
 
 
 
 
Section 20.14
Entire Agreement
 
33
 
 
 
 
Section 20.15
No Merger
 
33
 
 
 
 
Section 20.16
Possession and Use
 
33
 
 
 
 
Section 20.17 No
Surrender During Lease Term
 
33
 
 
 
 
Section 20.18
Surrender of Demised Premises
 
33
 
 
 
 
Section 20.19
Holding Over
 
34
 
 
 
 
Section 20.20
Landlord Approvals
 
34
 
 
 
 
Section 20.21
Survival
 
34
 
 
 
 
Section 20.22
Attorneys' Fees
 
34
 
 
 
 
Section 20.23
Landlord's Limited Liability
 
34
 
 
 
 
Section 20.24
Broker
 
34
 
 
 
 
Section 20.25
Governing Law
 
34
 
 
 
 
Section 20.26
Joint and Several Liability
 
34
 
 
 
 
Section 20.27
Time is of the Essence
 
34
 
 
 
 
ARTICLE XXI
ADDITIONAL PROVISIONS
 
35
 
 
 
 
Section 21.1
Options to Extend
 
35
 
 
 
 
Section 21.2
Initial Improvements
 
36
 
 
 
 
Section 21.3
Right of First Opportunity to Make Offer
 
40
 
 
 
 
Section 21.4
Conditions Subsequent
 
41


iv

--------------------------------------------------------------------------------


EXHIBITS
 
 
Exhibit "A"
Legal Description and Permitted Encumbrances
   
Exhibit "B"
Permitted Encumbrances
   
Exhibit "C"
Outline Plans
   
Exhibit "D"
Form of Letter of Credit
   
Exhibit "E"
Design and Construction Schedule
   
Exhibit "F"
Tenant's Questionnaire
   
Exhibit "G"
Preliminary Budget

 
v

--------------------------------------------------------------------------------


 
NET LEASE AGREEMENT
 
THIS NET LEASE AGREEMENT ("Lease"), is made as of this 21st day of August, 2000,
by and between Opus Northwest, L.L.C., a Delaware limited liability company
("Landlord") and Merix Corporation, an Oregon corporation ("Tenant").
 
WITNESSETH:
 
Landlord, for and in consideration of the rents, covenants and agreements
hereinafter reserved, mentioned and contained on the part of Tenant, its
successors and assigns, to be paid, kept, observed and performed, has leased,
rented, let and demised, and by these presents does lease, rent, let and demise
unto Tenant, and Tenant does hereby take and hire, upon and subject to the
conditions and limitations hereinafter expressed, all that parcel of land
situated in the City of Wood Village, County of Multnomah and State of Oregon
described in Exhibit "A" attached hereto and made a part hereof, together with
any appurtenant easements described in said Exhibit "A" (the "Land"), together
with all improvements located on and to be constructed thereon (the
"Improvements"). The Land and the Improvements are hereinafter referred to as
the "Demised Premises." The Demised Premises are subject to the matters listed
on the attached Exhibit "B" (the "Permitted Encumbrances") and all applicable
laws, rules, ordinances, statutes, regulations, and other governmental
requirements (collectively, "Laws"). The structures located upon and being a
part of the Demised Premises which are constructed for human occupancy or for
storage of goods, merchandise, equipment, or other personal property are
collectively called the "Building."
 
15.
TERM OF LEASE
 
15.1   Term of Lease. The initial term of this Lease shall commence on 120 days
after the date on which Landlord's Improvements (defined in Section 21.2(a)) are
Substantially Completed, as defined in Section 21.2 (l), but no earlier than
July 9, 2001, and shall end ten (10) years thereafter (the "Commencement Date").
The initial term of the Lease, as set forth above, is sometimes hereinafter
referred to as the "Initial Term." Any reference to the term of this Lease or
similar reference shall be a reference to the Initial Term together with any
renewal terms (if any) of this Lease or any extensions to or modifications of
the Initial Term. Tenant shall not be liable to Landlord for the payment of
Basic Rent (as hereinafter defined), Additional Rent (as hereinafter defined),
or the payment of any other obligation to be paid by Tenant (except as set forth
in Section 21.2) until the Rent Commencement Date as defined in Section 2.3.
 
16.
CONSTRUCTION OF IMPROVEMENTS 
 
16.1   Landlord's Improvements. Landlord agrees to construct Landlord's
Improvements described on the Outline Plans which are attached hereto and made a
part hereof as Exhibit "C" ("Landlord's Improvements") and as provided in
Section 21.2. The cost of Landlord's Improvements shall be paid for as provided
in Section 21.2. Landlord's Improvements shall be constructed in a good and
workmanlike manner in accordance with the Outline Plans and Landlord agrees to
complete the construction thereof in accordance with the applicable building
code and all other applicable laws, codes, rules, and regulations as they are
interpreted and enforced by the governmental bodies having jurisdiction thereof
as of the date of Landlord's building permit for Landlord's Improvements.
 
16.2   Excused Delays. Landlord shall diligently proceed with the construction
of the Landlord's Improvements and Substantially Complete the same on or before
March 9, 2001 (the "Target Date"); provided, however, if delay is caused or
contributed to by any Tenant Delay or by Force Majeure (as defined in Section
21.2(l)), then the time of completion of said construction and the Target Date
shall be extended for the additional time caused by such delay. Such delays are
each hereinafter referred to as an "Excused Delay." If Landlord's Improvements
are not Substantially Completed by the Target Date and if any delay in
Substantial Completion of Landlord's Improvements is caused in whole or in part
by any Tenant Delay (as defined below), the Commencement Date and the Rent
Commencement Date shall be one day earlier for each day, or partial day, of
delay in Substantial Completion of Landlord's Improvements caused by any Tenant
Delay. If Landlord's Improvements are not Substantially Completed by the Target
Date as such date is extended by Excused Delays (the "Actual Target Date"), then
the Rent Commencement Date shall be extended by the number of days as follows:
(a) the same number of days as there are between the Actual Target Date and the
date on which Landlord's Improvements are Substantially Completed, up to and
including the 30th day following the Actual Target date; plus (b) twice number
of days as there are between the 31st day following the Actual Target Date and
the date on which Landlord's Improvements are Substantially Completed, up to and
including the 60th day following the Actual Target Date; plus (c) three times
the number of days as there are between the 61st day following the Actual Target
Date and the date on which Landlord's Improvements are Substantially Completed.
 
1

--------------------------------------------------------------------------------


 
16.3   Possession of Demised Premises Tenant shall be responsible for Landlord's
increased cost of labor and materials if any, and loss of rent as provided in
Section 2.2, arising out of delay in the completion of the Demised Premises
caused by any Tenant Delay. Tenant shall not have any right to possession or use
of the Demised Premises until the date upon which the Demised Premises are
Substantially Completed and ready for occupancy by Tenant. If Tenant occupies
any portion of the Demised Premises prior to Substantial Completion of the
Landlord's Improvements, the terms of this Lease shall apply to such occupancy
or use of the Demised Premises by Tenant. Basic Rent, Additional Rent, and the
payment of other obligations to be paid by Tenant shall commence on the
Commencement Date (the "Rent Commencement Date"). Tenant shall be allowed to
install its machinery, equipment, fixtures and other personal property on the
Demised Premises (which are not part of the Tenant's Improvements) during the
final stages of completion of construction and as permitted by Landlord from
time to time after Substantial Completion of Landlord's Improvements provided
that Tenant does not thereby interfere with the completion of construction or
occasion any labor dispute as a result of such installations and provided
further that Tenant does hereby agree to assume all risk of loss or damage to
such machinery, equipment, fixtures and other personal property, and to
indemnify, defend and hold harmless Landlord from any loss or damage to such
machinery, equipment, fixtures and personal property, and all liability, loss or
damage arising from any injury to the property of Landlord, or its contractors,
subcontractors or materialmen, and any death or personal injury to any person or
persons to the extent arising out of such installations, except for liability,
loss or damage caused by Landlord's negligence or willful misconduct or that of
its contractors, employees, and agents. Delay in putting Tenant in possession of
the Demised Premises shall not serve to extend the Initial Term of this Lease or
to make Landlord liable for any damages arising therefrom, except as expressly
provided in Section 2.2. Landlord agrees to use reasonable efforts to coordinate
Landlord's work with Tenant's installations so long as Tenant's installations do
not interfere with or delay construction of Landlord's Improvements or Tenant's
Improvements.
    
Landlord shall be obligated to deliver possession of the Demised Premises to
Tenant in accordance with the provisions of Section 2.2 and Section 21.2 if
Tenant has executed and delivered this Lease in a form acceptable to Landlord on
or before August 25, 2000, and there is no Tenant Delay. Each day between
August 25, 2000, and the date on which Tenant executes and delivers this Lease
to Landlord shall be a day of Tenant Delay.
 
16.4   Repair and Maintenance. Save and except for the one year guaranty against
defective items occasioned by poor workmanship and/or materials referred to in
Section 21.2 below, and Landlord's obligations described in Section 8.1, below,
Tenant upon commencement of the term shall have and hold the Demised Premises as
the same shall then be without any liability or obligation on the part of
Landlord for making any alterations, improvements or repairs of any kind in or
about the Demised Premises for the term of this Lease, or any extension or
renewal thereof, and Tenant agrees to maintain the Demised Premises and all
parts thereof in a good and sufficient state of repair as required by the
provisions of this Lease.
 
17.
BASIC RENT
 
17.1   Basic Rent. In consideration of the leasing of the Demised Premises and
the construction of the Landlord's Improvements referred to in Article II
hereof, Tenant covenants to pay Landlord, without previous demand therefor and
without any right of setoff or deduction whatsoever, except as expressly
provided in this Lease, at the office of Landlord at:
 
2

--------------------------------------------------------------------------------


 
Opus Northwest Management, L.L.C.
Agent for Opus Northwest, L.L.C.
10350 Bren Road West
Minnetonka, MN 55343
 
or at such other place as Landlord may from time to time designate in writing,
rent, payable monthly, in advance, commencing on the Rent Commencement Date and
continuing on the first day of each calendar month thereafter for the succeeding
months during the balance of the Initial Term in accordance with the following
schedule:
 
Time Period
 
Monthly Rent
 
Rent Commencement Date through 36th Month
 
$
41,850.00
           
37th Month through 60th Month
 
$
45.616.00
           
61st Month through 96th Month
 
$
48,353.49
           
97th Month through 120th Month
 
$
52,705.30
 

 
The rent provided for in this Section 3.1 is hereinafter called the "Basic
Rent."
 
17.2   Basic Rent Adjustment. If the Initial Term of this Lease does not
commence on the first day of a calendar month or end on the last day of a
calendar month, the installment of Basic Rent for the partial calendar month at
the commencement or the termination of the term shall be prorated on the basis
of the number of days within such calendar month.
 
17.3   Additional Rent. The Basic Rent shall be absolutely net to Landlord so
that this Lease shall yield, net to Landlord, the Basic Rent specified in
Section 3.1 in each year of the term of this Lease and that all impositions,
insurance premiums, utility charges, maintenance, repair and replacement
expenses, all expenses relating to compliance with laws, and all other costs,
fees, charges, expenses, reimbursements and obligations of every kind and nature
whatsoever relating to the Demised Premises (excepting only Landlord's portion
of the proration of real estate taxes and special assessments for the first and
last years of the term of this Lease referred to in Section 5.1, certain taxes
of Landlord referred to in the last sentence of Section 5.3 of this Lease,
Landlord's obligations set forth in Section 8.1, and Landlord's costs to comply
with its obligations under the Lease and the Construction Warranty described in
Section 21.2) which may arise or become due during the term or by reason of
events occurring during the term of this Lease shall be paid or discharged by
Tenant when and as due. In the event Tenant fails to pay or discharge any
imposition, insurance premium, utility charge, maintenance repair or replacement
expense which it is obligated to pay or discharge, Landlord may, but shall not
be obligated to pay the same, after giving Tenant ten business days' prior
written notice and an opportunity to cure, and in that event Tenant shall
reimburse Landlord therefor within 30 days of invoice and pay the same as
additional rent (all such items being sometimes hereinafter collectively
referred to as "Additional Rent"), and Tenant hereby agrees to indemnify, defend
and save Landlord harmless from and against such impositions, insurance
premiums, utility charges, maintenance, repair and replacement expenses, all
expenses relating to compliance with Laws, and all other costs, fees, charges,
expenses, reimbursements and obligations above referred to.
 
17.4   Delinquent Payments. Except as expressly set forth in this Lease, all
payments of Basic Rent and Additional Rent shall be payable without previous
demand therefor and without any right of setoff or deduction whatsoever, and in
case of nonpayment of any item of Additional Rent by Tenant when the same is
due, Landlord shall have, in addition to all its other rights and remedies, all
of the rights and remedies available to Landlord under the provisions of this
Lease or by law in the case of nonpayment of Basic Rent. The performance and
observance by Tenant of all the terms, covenants, conditions and agreements to
be performed or observed by Tenant hereunder shall be performed and observed by
Tenant at Tenant's sole cost and expense. Any installment of Basic Rent or
Additional Rent or any other charges payable by Tenant under the provisions
hereof which shall not be paid when due or within ten days thereafter shall bear
interest at an annual rate equal to two percentage points per annum in excess of
the published "prime rate" or "base rate" of interest charged by Norwest Bank
Minneapolis, N.A. (or similar institution if said Bank shall cease to exist or
to publish such a prime rate) from the date when the same is due hereunder until
the same shall be paid, but in no event in excess of the maximum lawful rate
permitted to be charged by Landlord against Tenant. Said rate of interest is
sometimes hereinafter referred to as the "Maximum Rate of Interest."
 
3

--------------------------------------------------------------------------------


 
In addition, any installment of Basic Rent or Additional Rent or any other
charges payable by Tenant under the provisions hereof which shall not be paid
when due and which remain unpaid ten days thereafter shall be subject to a late
payment fee of five (5%) of the unpaid amount.
 
17.5   Independent Obligations. Except as expressly set forth in this Lease, the
covenants and obligations of Tenant to pay Basic Rent and Additional Rent
hereunder shall be independent from any obligations, warranties or
representations, express or implied, if any, of Landlord herein contained.
 
17.6   Security Deposit. Contemporaneously with the execution hereof, Tenant
shall pay to Landlord the sum of ninety-four thousand five hundred fifty-five
and No/100 Dollars ($94,555.00) (the "Security Deposit"). The Security Deposit
shall be held by Landlord without liability for interest and as security for the
performance by Tenant of Tenant's covenants and obligations under this Lease, it
being expressly understood that such deposit shall not be considered an advance
payment of Basic Rent or Additional Rent or a measure of Landlord's damages in
case of default by Tenant. Upon the occurrence of any event of default by
Tenant, Landlord may, from time to time, without prejudice to any other remedy,
use the Security Deposit to make good any arrearages of Basic Rent, Additional
Rent and any other damage, injury, expense or liability caused to Landlord by
such event of default. Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its original amount. So long as no Event of Default
occurs, Landlord shall return one-half of the Security Deposit to Tenant after
the end of the fifth year of the Term. Provided there exists no Event of Default
hereunder, any remaining balance of the Security Deposit shall be returned by
Landlord to Tenant upon expiration or earlier termination of this Lease. If
Landlord transfers its interest in the Demised Premises during the term of this
Lease, Landlord may assign the Security Deposit to the transferee and thereafter
shall have no further liability for the return of the Security Deposit.
 
17.7   Letter of Credit. As an alternative to providing the Security Deposit
described in Section 3.6, Tenant may provide a Letter of Credit if the Letter of
Credit is provided in strict accordance with the provisions of this Section 3.7.
 
3.7.1 Definitions. For purposes of this Section 3.7, the following terms shall
have the following definitions:
 
3.7.1.1 "Draw Event" means each of the following events:
 
17.7.1  the occurrence of any one or more of the following: (i) Tenant's filing
of a petition under any chapter of the Bankruptcy Code, or under any federal,
state or foreign bankruptcy or insolvency statute now existing or hereafter
enacted, or Tenant's making a general assignment or general arrangement for the
benefit of creditors, (ii) the filing of an involuntary petition under any
chapter of the Bankruptcy Code, or under any federal, state or foreign
bankruptcy or insolvency statute now existing or hereafter enacted, or the
filing of a petition for adjudication of bankruptcy or for reorganization or
rearrangement, by or against Tenant and such filing not being dismissed within
60 days, (iii) the entry of an order for relief under any chapter of the
Bankruptcy Code, or under any federal, state or foreign bankruptcy or insolvency
statute now existing or hereafter enacted, (iv) the appointment of a
"custodian," as such term is defined in the Bankruptcy Code (or of an equivalent
thereto under any federal, state or foreign bankruptcy or insolvency statute now
existing or hereafter enacted), for Tenant, or the appointment of a trustee or
receiver to take possession of substantially all of Tenant's assets located at
the Premises or of Tenant's interest in this Lease and possession not being
restored to Tenant within 60 days, or (v) the subjection of all or substantially
all of Tenant's assets located at the Premises or of Tenant's interest in this
Lease to attachment, execution or other judicial seizure and such subjection not
being discharged within 60 days; or
 
4

--------------------------------------------------------------------------------


 
17.7.2  the failure of Tenant, not less than 60 days prior to the stated
expiration date of the Letter of Credit then in effect, to cause an extension,
renewal or replacement issuance of the Letter of Credit, at the reduced amount,
if any, applicable under Section 3.7.2, to be effected, which extension, renewal
or replacement issuance will be made by the L/C Bank, and, except as expressly
provided in Section 3.7.2, will otherwise meet all of the requirements of the
initial Letter of Credit under this Section 3.7, which failure will be an Event
of Default under this Lease; or
 
17.7.3  the failure of Tenant to make any payment of Basic Rent, of any monthly
installment of Tenant's Share of Expenses or of any other Additional Rent
monetary obligation within the time periods required by this Lease; or
 
17.7.4  the occurrence of any other Event of Default under this Lease.
 
3.7.1.2 "Draw Proceeds" means the proceeds of any draw or draws made by Landlord
under the Letter of Credit, together with any and all interest accruing thereon.
 
3.7.1.3 "L/C Bank" means US Bank, or another United States bank which is
acceptable to Landlord, in Landlord's sole and absolute discretion, which has a
branch office located in Portland, Oregon.
 
3.7.1.4 "Letter of Credit" means that certain one-year irrevocable letter of
credit, in the amount of $94,555.00, issued by the L/C Bank, as required under
Section 3.7.2 and, as extended, renewed, replaced or modified from time to time
in accordance with this Lease, which letter of credit will be in substantially
the same form as attached EXHIBIT "D."
 
3.7.2 Amount of Letter of Credit; Permitted Reductions. If Tenant does not
deliver the Security Deposit, then upon execution of this Lease, Tenant shall
cause the Letter of Credit, in the amount of $94,955.00, to be issued by the L/C
Bank in favor of Landlord, and its successors, assigns and transferees. Tenant
shall cause the Letter of Credit to remain in full force and effect during the
entire Term, in accordance with this Section 3.7. The specific requirements for
the Letter of Credit and the rights of Landlord to make draws thereon will be as
set forth in this Section 3.7. Subject to this Section 3.7, but anything else in
this Lease to the contrary notwithstanding, all of Tenant's rights and all of
Landlord's obligations under this Lease are strictly contingent on Tenant's
causing the Letter of Credit to remain in full force and effect during the
entire Term; provided, however, that so long as there has not occurred any Event
of Default or Draw Event, the amount of the Letter of Credit may be reduced
after the end of the fifth year of the Term of this Lease, by an amount equal to
$47,277.50.
 
3.7.3 Letter of Credit Draw Events; Payment and Holding of Draw Proceeds.
Immediately upon, and at any time or from time to time after, the occurrence of
any one or more Draw Events, Landlord will have the unconditional right to draw
on the Letter of Credit, in the full amount thereof or in any lesser amount or
amounts as Landlord may determine, in its sole and absolute discretion, in
accordance with this Section 3.7. Upon the payment to Landlord of the Draw
Proceeds, Landlord will hold the Draw Proceeds in its own name and for its own
account, without liability for interest, and as security for the performance by
Tenant of Tenant's covenants and obligations (theretofore or thereafter arising)
under this Lease, and will be entitled to use and apply any and all of the Draw
Proceeds from time to time solely to compensate Landlord hereunder. Among other
things, it is expressly understood that the Draw Proceeds will not be considered
an advance payment of Basic Rent or Additional Rent or a measure of Landlord's
damages resulting from any Event of Default hereunder (past, present or future).
Further, immediately upon the occurrence of any one or more Draw Events,
Landlord may, from time to time and without prejudice to any other remedy, use
the Draw Proceeds (whether from a contemporaneous or prior draw on the Letter of
Credit) to the extent necessary to make good any arrearages of Basic Rent or
Additional Rent, to pay to Landlord any and all amounts to which Landlord is
entitled in connection with the pursuit of any one or more of its remedies
hereunder, and to compensate Landlord for any and all other damage, injury,
expense or liability caused to Landlord by any and all such Events of Default.
Any delays in Landlord's draw on the Letter of Credit or in Landlord's use of
the Draw Proceeds as provided in this Section 3.7 will not constitute a waiver
by Landlord of any of its rights hereunder with respect to the Letter of Credit
or the Draw Proceeds. Following any such application of the Draw Proceeds,
Tenant will pay to Landlord on demand the cash amount so applied in order to
restore the Draw Proceeds to the full amount thereof immediately prior to such
application. Under no circumstances will Landlord be liable for any indirect,
consequential, special or punitive damages incurred by Tenant in connection with
any draw by Landlord of any Draw Proceeds, Landlord's liability being limited to
the reimbursement of costs and expenses as and to the extent expressly provided
in this Section 3.7. Nothing in this Lease or in the Letter of Credit will
confer upon Tenant any property rights or interests in any Draw Proceeds;
provided, however, that upon the expiration or earlier termination of this
Lease, and so long as there then exist no Draw Events or Events of Default
hereunder, Tenant will then be entitled to the return of any remaining unapplied
balance of the Draw Proceeds then held by Landlord, and the Letter of Credit
itself (if and to the extent not previously drawn in full).
 
5

--------------------------------------------------------------------------------


 
3.7.4. Restrictions on Tenant Actions; Waiver of Rights. Notwithstanding any
contrary term or provision of this Lease, Tenant will not take any action, or
cause or permit any person or entity to take any action, and Tenant hereby
irrevocably waives any and all rights which it may otherwise have at law or in
equity, to enjoin, interfere with, restrict or limit, in any way whatsoever, any
demand or draw by Landlord or any payment to Landlord under the Letter of
Credit. If Tenant, or any person or entity on Tenant's behalf or at Tenant's
discretion, brings any proceeding or action to enjoin, interfere with, restrict
or limit, in any way whatsoever, any one or more draws, demands or payments
under the Letter of Credit, Tenant will be liable for any and all direct,
indirect, consequential, special and punitive damages resulting therefrom or
arising in connection therewith, including, without limitation, attorneys' fees
and costs.
 
3.7.5. Transferability. If Landlord transfers its interest in the Demised
Premises, or any portion thereof, during the Term, Landlord may assign or
transfer the Letter of Credit and any and all Draw Proceeds then held by
Landlord to the transferee and thereafter will have no further liability with
respect to the Letter of Credit or the Draw Proceeds, including, without
limitation, any liability for the return of the Letter of Credit. Tenant will be
solely responsible for any and all fees or costs (whether payable to the L/C
Bank or otherwise) in order to effect such assignment or transfer of the Letter
of Credit, and any failure by Tenant to pay the same will not affect the
transferability thereof.
 
18.
USE OF DEMISED PREMISES
 
18.1   Permitted Use. The Demised Premises including all buildings or other
improvements hereafter erected upon the same shall be used for manufacturing,
heavy industrial and related uses, office, storage, shipping, clean rooms, and
for no other use except as first approved by Landlord in writing, which approval
shall not be unreasonably withheld, conditioned, or delayed. Tenant shall not
use or occupy the same, or knowingly permit them to be used or occupied,
contrary to any statute, rule, order, ordinance, requirement or regulation or
other Law applicable thereto, or in any manner which would violate any
certificate of occupancy affecting the same, or which would make void or
voidable any insurance then in force with respect thereto or which would make it
impossible to obtain fire or other insurance thereon required to be furnished
hereunder by Tenant, or which would cause structural injury to the improvements
or cause the value of the Demised Premises, or any portion thereof,
substantially to diminish (reasonable wear and tear excepted), or which would
constitute a public or private nuisance or waste or would violate any Hazardous
Materials Laws (as defined in Section 9.5), and Tenant agrees that it will
promptly, upon discovery of any such use, take all necessary steps to compel the
discontinuance of such use.
 
18.2   Preservation of Demised Premises. Tenant shall not use, suffer, or permit
the Demised Premises, or any portion thereof, to be used by Tenant, any third
party or the public in such manner as might impair Landlord's title to the
Demised Premises, or any portion thereof, or in such manner as is likely to
cause a claim or claims of adverse usage or adverse possession by the public, as
such, or third persons, or of implied dedication of the Demised Premises, or any
portion thereof. Nothing in this Lease contained and no action or inaction by
Landlord shall be deemed or construed to mean that Landlord has granted to
Tenant any right, power or permission to do any act or make any agreement that
may create, or give rise to or be the foundation for any such right, title,
interest, lien, charge or other encumbrance upon the estate of Landlord in the
Demised Premises.
 
6

--------------------------------------------------------------------------------


 
18.3   Acceptance of Demised Premises. Except as provided in Section 21.2 of
this Lease, Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Demised Premises or
the Building or with respect to the suitability or fitness of either for the
conduct of Tenant's business or for any other purpose and Tenant accepts the
Demised Premises in an "as is" condition. Tenant shall comply with the Permitted
Encumbrances and any other recorded covenants, easements, conditions, and
restrictions affecting the Demised Premises and the Building which are recorded
during the Lease Term and which are approved by Tenant, which approval shall not
be unreasonably withheld or delayed.
 
19.
PAYMENT OF TAXES, ASSESSMENTS, ETC.
 
19.1   Payment of Impositions. Tenant covenants and agrees to pay during the
term of this Lease, commencing on the Rent Commencement Date, as Additional
Rent, before any fine, penalty, interest or cost may be added thereto for the
nonpayment thereof, all real estate taxes, special assessments, water rates and
charges, sewer rates and charges, including any sum or sums payable for present
or future sewer or water capacity, charges for public utilities, street
lighting, excise levies, licenses, permits, inspection fees, other governmental
charges, and all other charges or burdens of whatsoever kind and nature
(including costs, fees, and expenses of complying with any restrictive covenants
or similar agreements to which the Demised Premises are subject) incurred in the
use, occupancy, ownership, operation, leasing or possession of the Demised
Premises, without particularizing by any known name or by whatever name
hereafter called, and whether any of the foregoing be general or special,
ordinary or extraordinary, foreseen or unforeseen (all of which are sometimes
herein referred to as "Impositions"), which at any time during the term may have
been or may be assessed, levied, confirmed, imposed upon, or become a lien on
the Demised Premises, or any portion thereof, or any appurtenance thereto, rents
or income therefrom, and such easements or rights as may now or hereafter be
appurtenant or appertain to the use of the Demised Premises. Beginning on the
Rent Commencement Date, Tenant shall pay all special (or similar) assessments
for public improvements or benefits which, during the term of this Lease shall
be laid, assessed, levied or imposed upon or become payable or become a lien
upon the Demised Premises, or any portion thereof; provided, however, that if by
law any special assessment is payable (without default) or, at the option of
Tenant, may be paid (without default) in installments (whether or not interest
shall accrue on the unpaid balance of such special assessment), Tenant may pay
the same, together with any interest accrued on the unpaid balance of such
special assessment in installments as the same respectively become payable and
before any fine, penalty, interest or cost may be added thereto for the
nonpayment of any such installment and the interest thereon. Tenant shall pay
all special assessments or installments thereof (including interest accrued
thereon), whether heretofore or hereafter laid, assessed, levied or imposed upon
the Demised Premises, or any portion thereof, which are due and payable during
the term of this Lease beginning on the Rent Commencement Date. Landlord shall
pay all installments of special assessments (including interest accrued on the
unpaid balance) which are payable prior to the Rent Commencement Date and after
the termination date of the term of this Lease. Tenant shall pay all real estate
taxes, whether heretofore or hereafter levied or assessed upon the Demised
Premises, or any portion thereof, which are due and payable during the term of
this Lease. Landlord shall pay all real estate taxes which are payable prior to
the Rent Commencement Date. Provisions herein to the contrary notwithstanding,
Landlord shall pay that portion of the real estate taxes and installments of
special assessments due and payable in respect to the Demised Premises during
the year the term commences and the year in which the term ends which the number
of days in said year not within the term of this Lease bears to 365, and Tenant
shall pay the balance of said real estate taxes and installments of special
assessments during said years.
 
19.2   Tenant's Right to Contest Impositions. Tenant shall have the right at its
own expense to contest the amount or validity, in whole or in part, of any
Imposition by appropriate proceedings diligently conducted in good faith, but
only after payment of such Imposition, unless such payment, or a payment thereof
under protest, would operate as a bar to such contest or interfere materially
with the prosecution thereof, in which event, notwithstanding the provisions of
Section 5.l hereof, Tenant may postpone or defer payment of such Imposition if
neither the Demised Premises nor any portion thereof would, by reason of such
postponement or deferment, be in danger of being forfeited or lost. Upon the
termination of any such proceedings, Tenant shall pay the amount of such
Imposition or part thereof, if any, as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees, including attorney's fees, interest,
penalties, fines and other liability in connection therewith. Tenant shall be
entitled to the refund of any Imposition, penalty, fine and interest thereon
received by Landlord which have been paid by Tenant or which have been paid by
Landlord but for which Landlord has been previously reimbursed in full by
Tenant. Landlord shall not be required to join in any proceedings referred to in
this Section 5.2 unless the provisions of any law, rule or regulation at the
time in effect shall require that such proceedings be brought by or in the name
of Landlord, in which event Landlord shall join in such proceedings or permit
the same to be brought in Landlord's name upon compliance with such reasonable
conditions as Landlord may reasonably require. Landlord shall not ultimately be
subject to any liability for the payment of any fees, including attorney's fees,
costs and expenses in connection with such proceedings. Tenant agrees to pay all
such reasonable fees (including reasonable attorney's fees), costs and expenses
within 30 days of invoice, to make reimbursement to Landlord for such payment.
 
7

--------------------------------------------------------------------------------


 
19.3   Levies and Other Taxes. If, at any time during the term of this Lease,
any method of taxation shall be such that there shall be levied, assessed or
imposed on Landlord, or on the Basic Rent or Additional Rent, or on the Demised
Premises or on the value of the Demised Premises, or any portion thereof, a
capital levy, sales or use tax, gross receipts tax or other tax on the rents
received therefrom, or a franchise tax, or an assessment, levy or charge
measured by or based in whole or in part upon such rents or value, Tenant
covenants to pay and discharge the same, it being the intention of the parties
hereto that the rent to be paid hereunder shall be paid to Landlord absolutely
net without deduction or charge of any nature whatsoever foreseeable or
unforeseeable, ordinary or extraordinary, or of any nature, kind or description,
except as in this Lease otherwise expressly provided. Nothing in this Lease
contained shall require Tenant to pay any municipal, state or federal net income
or excess profits taxes assessed against Landlord, or any municipal, state or
federal capital levy, estate, succession, inheritance or transfer taxes of
Landlord, or corporation franchise taxes imposed upon any corporate owner of the
fee of the Demised Premises.
 
19.4   Evidence of Payment. Upon Landlord's request, Tenant covenants to furnish
Landlord, within 30 days after the date upon which any Imposition or other tax,
assessment, levy or charge is payable by Tenant, official receipts of the
appropriate taxing authority, or other appropriate proof satisfactory to
Landlord, evidencing the payment of the same.
 
19.5   Escrow for Taxes and Assessments. At Landlord's written demand after any
Event of Default and for as long as such Event of Default is uncured, Tenant
shall pay to Landlord the known or estimated yearly real estate taxes and
assessments payable with respect to the Demised Premises in monthly payments
equal to one-twelfth of the known or estimated yearly real estate taxes and
assessments next payable with respect to the Demised Premises. From time to time
Landlord may re-estimate the amount of real estate taxes and assessments, and in
such event Landlord shall notify Tenant, in writing, of such re-estimate and fix
future monthly installments for the remaining period prior to the next tax and
assessment due date in an amount sufficient to pay the re-estimated amount over
the balance of such period after giving credit for payments made by Tenant on
the previous estimate. If the total monthly payments made by Tenant pursuant to
this Section 5.5 shall exceed the amount of payments necessary for said taxes
and assessments, such excess shall be credited on subsequent monthly payments of
the same nature; but if the total of such monthly payments so made under this
paragraph shall be insufficient to pay such taxes and assessments when due, then
Tenant shall pay to Landlord such amount as may be necessary to make up the
deficiency. Payment by Tenant of real estate taxes and assessments under this
section shall be considered as performance of such obligation under the
provisions of Section 5.1 hereof.
 
19.6   Landlord's Right to Contest Impositions. In addition to the right of
Tenant under Section 5.2 to contest the amount or validity of Impositions,
Landlord shall also have the right, but not the obligation, to contest the
amount or validity, in whole or in part, of any Impositions not contested by
Tenant, by appropriate proceedings conducted in the name of Landlord or in the
name of Landlord and Tenant. If Landlord elects to contest the amount or
validity, in whole or in part, of any Impositions, such contests by Landlord
shall be at Landlord's expense, provided, however, that if the amounts payable
by Tenant for Impositions are reduced (or if a proposed increase in such amounts
is avoided or reduced) by reason of Landlord's contest of Impositions, Tenant
shall reimburse Landlord for costs incurred by Landlord in contesting
Impositions, but such reimbursements shall not be in excess of the amount saved
by Tenant by reason of Landlord's actions in contesting such Impositions.
 
8

--------------------------------------------------------------------------------


 
20.
INSURANCE
 
20.1   Tenant's Insurance Obligations. Tenant, at its sole cost and expense,
shall obtain and continuously maintain in full force and effect during the term
of this Lease, commencing with the date that rental (full or partial) commences,
policies of insurance covering the Improvements constructed, installed or
located on the Demised Premises naming the Landlord, as an additional insured,
against (a) loss or damage by fire; (b) loss or damage from such other risks or
hazards now or hereafter embraced by an "Extended Coverage Endorsement,"
including, but not limited to, windstorm, hail, explosion, vandalism, riot and
civil commotion, damage from vehicles, smoke damage, water damage and debris
removal; (c) loss for flood if the Demised Premises are in a designated flood or
flood insurance area; (d) loss for damage by earthquake if the Demised Premises
are located in an earthquake-prone area; (e) loss from so-called explosion,
collapse and underground hazards; and (f) loss or damage from such other risks
or hazards of a similar or dissimilar nature which are now or may hereafter be
customarily insured against with respect to improvements similar in
construction, design, general location, use and occupancy to the Improvements.
At all times, such insurance coverage shall be in an amount equal to l00% of the
then "full replacement cost" of the Improvements. "Full Replacement Cost" shall
be interpreted to mean the cost of replacing the improvements without deduction
for depreciation or wear and tear, and it shall include a reasonable sum for
architectural, engineering, legal, administrative and supervisory fees connected
with the restoration or replacement of the Improvements in the event of damage
thereto or destruction thereof. If a sprinkler system shall be located in the
Improvements, sprinkler leakage insurance shall be procured and continuously
maintained by Tenant at Tenant's sole cost and expense. For the period prior to
the date when full or partial rental commences hereunder Landlord, at its sole
cost and expense, shall maintain in full force and effect, on a completed value
basis, insurance coverage on the Building on Builder's Risk or other comparable
coverage.
 
20.2   Insurance Coverage. During the term of this Lease, Tenant, at its sole
cost and expense, shall obtain and continuously maintain in full force and
effect the following insurance coverage:
 
20.2.1  Comprehensive general liability insurance against any loss, liability or
damage on, about or relating to the Demised Premises, or any portion thereof,
with limits of not less than Five Million Dollars ($5,000,000.00) combined
single limit, per occurrence and aggregate, coverage on an occurrence basis. Any
such insurance obtained and maintained by Tenant shall name Landlord as an
additional insured therein and shall be obtained and maintained from and with a
reputable and financially sound insurance company authorized to issue such
insurance in the state in which the Demised Premises are located. Such insurance
shall specifically insure (by contractual liability endorsement) Tenant's
obligations under Section 20.3 of this Lease.
 
20.2.2  Boiler and pressure vessel (including, but not limited to, pressure
pipes, steam pipes and condensation return pipes) insurance, provided the
Building contains a boiler or other pressure vessel or pressure pipes. Landlord
shall be named as an additional insured in such policy or policies of insurance.
 
20.2.3  Such other insurance and in such amounts as may from time to time be
reasonably required by Landlord, against other insurable hazards which at the
time are commonly insured against in the case of premises and/or buildings or
improvements similar in construction, design, general location, use and
occupancy to those on or appurtenant to the Demised Premises.
 
The insurance set forth in this Section 6.2 shall be maintained by Tenant at not
less than the limits set forth herein until reasonably required to be changed
from time to time by Landlord, in writing, whereupon Tenant covenants to obtain
and maintain thereafter such protection in the amount or amounts so required by
Landlord. Landlord agrees not to change such limits more often than once every
seven years and only if commercially reasonable.
 
20.3   Insurance Provisions. All policies of insurance required by Section 6.l
shall provide that the proceeds thereof shall be payable to Landlord and if
Landlord so requests shall also be payable to any contract purchaser of the
Demised Premises and the holder of any mortgages now or hereafter becoming a
lien on the fee of the Demised Premises, or any portion thereof, as the interest
of such purchaser or holder appears pursuant to a standard named insured or
mortgagee clause. Tenant shall not, on Tenant's own initiative or pursuant to
request or requirement of any third party, take out separate insurance
concurrent in form or contributing in the event of loss with that required in
Section 6.1 hereof, unless Landlord is named therein as an additional insured
with loss payable as in said Section 6.l provided. Tenant shall immediately
notify Landlord whenever any such separate insurance is taken out and shall
deliver to Landlord original certificates evidencing the same. 
 
9

--------------------------------------------------------------------------------


 
Each policy required under this Article VI shall have attached thereto (a) an
endorsement that such policy shall not be cancelled or materially changed
without at least 15 days prior written notice to Landlord, and (b) an
endorsement to the effect that the insurance as to the interest of Landlord
shall not be invalidated by any act or neglect of Landlord or Tenant except for
arson committed by Landlord. All policies of insurance shall be written in
companies reasonably satisfactory to Landlord and licensed in the state in which
the Demised Premises are located. Such certificates of insurance shall be in a
form reasonably acceptable to Landlord, shall be delivered to Landlord upon
commencement of the term and prior to expiration of such policy, new
certificates of insurance, shall be delivered to Landlord not less than 20 days
prior to the expiration of the then current policy term.
 
20.4   Waiver of Subrogation. Tenant shall cause to be inserted in the policy or
policies of insurance required by this Section 6.1 hereof a so-called "Waiver of
Subrogation Clause" as to Landlord. Tenant hereby waives, releases and
discharges Landlord, its agents and employees from all claims whatsoever arising
out of loss, claim, expense or damage to or destruction covered or coverable by
insurance required under this Section 6.1 or actually carried whether or not
required by this Lease, notwithstanding that such loss, claim, expense or damage
may have been caused by Landlord, its agents or employees, and Tenant agrees to
look to the insurance coverage only in the event of such loss. Landlord hereby
waives, releases and discharges Tenant, its agents and employees from all claims
whatsoever arising out of loss, claim, expense or damage to or destruction
actually paid for by insurance required under this Section 6.1 or actually
carried whether or not required by this Lease, notwithstanding that such loss,
claim, expense or damage may have been caused by Tenant, its agents or
employees, and Landlord agrees to look to the insurance coverage only in the
event of such loss so long as Tenant fully insures all such losses, claims,
expenses, damage, and destruction as required by this Lease.
 
20.5   Tenant's Personal Property.Tenant shall bear the risk or maintain
insurance coverage (including loss of use and business interruption coverage)
upon Tenant's business and upon all personal property of Tenant or the personal
property of others kept, stored or maintained on the Demised Premises against
loss or damage by fire, windstorm or other casualties or causes for such amount
as Tenant may desire, and Tenant agrees that such policies shall contain a
waiver of subrogation clause as to Landlord. Landlord shall not be responsible
for the loss of or damage to any such items.
 
20.6   Unearned Premiums. Upon expiration of the term of this Lease, the
unearned premiums upon any insurance policies or certificates thereof lodged
with Landlord by Tenant shall, subject to the provisions of Article XIII hereof,
be payable to Tenant, provided that Tenant shall not then be in an Event of
Default.
 
20.7   Blanket Insurance Coverage. Nothing in this Article shall prevent Tenant
from taking out insurance of the kind and in the amount provided for under the
preceding paragraphs of this Article under a blanket insurance policy or
policies (certificates thereof reasonably satisfactory to Landlord shall be
delivered to Landlord) which may cover other properties owned or operated by
Tenant as well as the Demised Premises; provided, however, that any such policy
of blanket insurance of the kind provided for shall (a) specify therein the
amounts thereof exclusively allocated to the Demised Premises or Tenant shall
furnish Landlord and the holder of any fee mortgage with a written statement
from the insurers under such policies specifying the amounts of the total
insurance exclusively allocated to the Demised Premises, and (b) not contain any
clause which would result in the insured thereunder being required to carry any
insurance with respect to the property covered thereby in an amount not less
than any specific percentage of the Full Replacement Cost of such property in
order to prevent the insured therein named from becoming a co-insurer of any
loss with the insurer under such policy; and further provided, however, that
such policies of blanket insurance shall, as respects the Demised Premises,
contain the various provisions required of such an insurance policy by the
foregoing provisions of this Article VI.
 
10

--------------------------------------------------------------------------------


 
21.
UTILITIES
 
21.1   Payment of Utilities. From and after the Rent Commencement Date, Tenant
will pay, when due, all charges of every nature, kind or description for
utilities furnished to the Demised Premises or chargeable against the Demised
Premises, including all charges for water, sewage, heat, gas, light, garbage,
electricity, telephone, steam, power, or other public or private utility
services. Prior to the Rent Commencement Date, Tenant shall pay for all
utilities or services at the Demised Premises used by it or its agents,
employees or contractors as reasonably allocated by Landlord.
 
21.2   Additional Charges. In the event that any charge or fee is required after
the Commencement Date by the state in which the Demised Premises are located, or
by any agency, subdivision, or instrumentality thereof, or by any utility
company furnishing services or utilities to the Demised Premises, as a condition
precedent to furnishing or continuing to furnish utilities or services to the
Demised Premises, such charge or fee shall be deemed to be a utility charge
payable by Tenant. The provisions of this Section 7.2 shall include, but not be
limited to, any charges or fees for present or future water or sewer capacity to
serve the Demised Premises, any charges for the underground installation of gas
or other utilities or services, and other charges relating to the extension of
or change in the facilities necessary to provide the Demised Premises with
adequate utility services. In the event that Landlord has paid any such charge
or fee after the Commencement Date, Tenant shall reimburse Landlord for such
utility charge within 30 days of invoice. Nothing contained in this Section 7.2
shall be construed to relieve Landlord of the obligation to finish Landlord's
Improvements described in Exhibit "C."
 
22.
REPAIRS
 
22.1   Tenant's Repairs. Save and except for the one-year guaranty against
defective materials and workmanship or other guaranties provided for in Section
2.4 hereof, and the completion of incomplete items provided for in Section 2.5
hereof, Tenant, at its sole cost and expense, throughout the term of this Lease,
shall take good care of the Demised Premises (including any improvements
hereafter erected or installed on the Land), and shall keep the same in good
order, condition and repair, and irrespective of such guaranty shall make and
perform all routine maintenance thereof and all necessary repairs thereto,
interior and exterior, structural and nonstructural, ordinary and extraordinary,
foreseen and unforeseen, of every nature, kind and description. When used in
this Article VIII, "repairs" shall include all necessary replacements, renewals,
alterations, additions and betterments; provided, however, if (a) Tenant
properly, regularly, and continuously maintains the roof, Building, foundation,
and load-bearing walls in good condition, (b) the roof structure or the
structural elements of the foundation, exterior walls, or load-bearing walls
(each a "Structural Item") fail, or otherwise require replacement, and (c) such
failure or need is not due to Tenant's use, Tenant's alterations, or casualty,
then Landlord agrees to replace the Structural Item as necessary. The costs,
fees and expenses of any such replacement (each a "Replacement Cost") shall be
amortized on a straight-line basis over the useful life of the replaced item, as
reasonably determined by Landlord, using applicable guidelines provided by GAAP,
taking into account interest at the rate of 8% per annum. Tenant shall pay
Landlord equal monthly payments of the monthly amortized amount of the
Replacement Cost, with interest as provided in this Section, beginning 30 days
after Landlord's invoice and continuing on the first day of each calendar month
thereafter throughout the Term of the Lease, as it may be extended. All repairs
made by Tenant shall be at least equal in quality to the original work and shall
be made by Tenant in accordance with all laws, ordinances and regulations
whether heretofore or hereafter enacted. The necessity for or adequacy of
maintenance and repairs shall be measured by the standards which are appropriate
for improvements of similar construction and class, provided that Tenant shall
in any event make all repairs necessary to avoid any structural damage or other
damage or injury to the Improvements.
 
22.2   Maintenance. Tenant, at its sole cost and expense, shall take good care
of, repair and maintain all driveways, pathways, roadways, sidewalks, curbs,
spur tracks, parking areas, loading areas, landscaped areas, entrances and
passageways in good order and repair and shall promptly remove all accumulated
snow, ice and debris from any and all driveways, pathways, roadways, sidewalks,
curbs, parking areas, loading areas, entrances and passageways, and keep all
portions of the Demised Premises, including areas appurtenant thereto, in a
clean and orderly condition free of snow, ice, dirt, rubbish, debris and
unlawful obstructions.
 
11

--------------------------------------------------------------------------------


 
22.3   Tenant's Waiver of Claims Against Landlord. Except as expressly set forth
in Section 8.1 and Section 21.2 of this Lease, Landlord shall not be required to
furnish any services or facilities or to make any repairs or alterations in,
about or to the Demised Premises or any improvements hereafter erected thereon.
Tenant hereby assumes the full and sole responsibility for the condition,
operation, repair, replacement, maintenance and management of the Demised
Premises and all improvements hereafter erected thereon, and Tenant hereby
waives any rights created by any law now or hereafter in force to make repairs
to the Demised Premises or improvements hereafter erected thereon at Landlord's
expense except as expressly provided in Section 16.2.
 
22.4   Prohibition Against Waste. Tenant shall not do or suffer any waste or
damage, disfigurement or injury to the Demised Premises, or any improvements
hereafter erected thereon, or to the fixtures or equipment therein, or permit or
suffer any overloading of the floors or other use of the Improvements that would
place an undue stress on the same or any portion thereof beyond that for which
the same was designed.
 
22.5   Landlord's Right to Effect Repairs. If Tenant should fail to perform any
of its obligations under this Article VIII, then Landlord may, if it so elects,
in addition to any other remedies provided herein, effect such repairs and
maintenance after giving Tenant ten business days' prior written notice. Any
sums expended by Landlord in effecting such repairs and maintenance shall be due
and payable, on demand, together with interest thereon at the Maximum Rate of
Interest from the date of each such expenditure by Landlord to the date of
repayment by Tenant.
 
22.6   Misuse or Neglect. Tenant shall be responsible for all repairs to the
Building which are made necessary by any misuse or neglect by: (i) Tenant or any
of its officers, agents, employees, contractors, licensees, or subtenants; or
(ii) any visitors, patrons, guests, or invitees of Tenant or its subtenant while
in or upon the Demised Premises.
 
23.
COMPLIANCE WITH LAWS AND ORDINANCES
 
23.1   Compliance with Laws and Ordinances. Landlord's Improvements and Tenant's
Improvements (collectively, the "Initial Improvements") and Landlord's
replacements made pursuant to Section 8.1 shall be constructed in accordance
with the applicable building code and all other applicable laws, codes, rules,
and regulations, as they are interpreted and enforced by the governmental bodies
having jurisdiction thereof as of the date of Landlord's building permit for
Landlord's Improvements. Tenant shall, throughout the term of this Lease, and at
Tenant's sole cost and expense, promptly comply or cause compliance with or
remove or cure any violation of any and all present and future laws, ordinances,
orders, rules, regulations and requirements of all federal, state, municipal and
other governmental bodies having jurisdiction over the Demised Premises and the
appropriate departments, commissions, boards and officers thereof, and the
orders, rules and regulations of the Board of Fire Underwriters where the
Demised Premises are situated, or any other body now or hereafter constituted
exercising lawful or valid authority over the Demised Premises, or any portion
thereof, or exercising authority with respect to the use or manner of use of the
Demised Premises, and whether the compliance, curing or removal of any such
violation and the costs and expenses necessitated thereby shall have been
foreseen or unforeseen, ordinary or extraordinary, and whether or not the same
shall be presently within the contemplation of Landlord or Tenant or shall
involve any change of governmental policy, or require structural or
extraordinary repairs, alterations or additions by Tenant and irrespective of
the costs thereof.
 
23.2   Compliance with Permitted Encumbrances. Tenant, at its sole cost and
expense, shall comply with the Permitted Encumbrances and all agreements,
contracts, easements, restrictions, reservations or covenants, if any, hereafter
created by Tenant or consented to, in writing, by Tenant or requested, in
writing, by Tenant. Tenant shall also comply with, observe and perform all
provisions and requirements of all policies of insurance at any time in force
with respect to the Demised Premises and required to be obtained and maintained
under the terms of Article VI hereof and shall comply with all development
permits issued by governmental authorities issued in connection with development
of the Demised Premises.
 
23.3   Tenant's Obligations. Notwithstanding that it may be usual and customary
for Landlord to assume responsibility and performance of any or all of the
obligations set forth in this Article IX, and notwithstanding any order, rule or
regulation directed to Landlord to perform, Tenant hereby assumes such
obligations because, by nature of this Lease, the rents and income derived from
this Lease by Landlord are net rentals not to be diminished by any expense
incident to the ownership, occupancy, use, leasing, or possession of the Demised
Premises or any portion thereof.
 
12

--------------------------------------------------------------------------------


 
23.4   Tenant's Right to Contest Laws and Ordinances. After prior written notice
to Landlord, Tenant, at its sole cost and expense and without cost or expense to
Landlord, shall have the right to contest the validity or application of any law
or ordinance referred to in this Article IX in the name of Tenant or Landlord,
or both, by appropriate legal proceedings diligently conducted but only if
compliance with the terms of any such law or ordinance pending the prosecution
of any such proceeding may legally be delayed without the incurrence of any
lien, charge or liability of any kind against the Demised Premises, or any
portion thereof, and without subjecting Landlord or Tenant to any liability,
civil or criminal, for failure so to comply therewith until the final
determination of such proceeding; provided, however, if any lien, charge or
civil liability would be incurred by reason of any such delay, Tenant
nevertheless may contest as aforesaid and delay as aforesaid, provided that such
delay would not subject Tenant or Landlord to criminal liability and Tenant (a)
prosecutes the contest with due diligence and in good faith, and (b) agrees to
indemnify, defend and hold harmless Landlord and the Demised Premises from any
charge, liability or expense whatsoever.
 
If necessary or proper to permit Tenant so to contest the validity or
application of any such law or ordinance, Landlord shall, at Tenant's sole cost
and expense, including reasonable attorney's fees incurred by Landlord, execute
and deliver any appropriate papers or other documents; provided, Landlord shall
not be required to execute any document or consent to any proceeding which would
result in the imposition of any cost, charge, expense or penalty on Landlord or
the Demised Premises unless Tenant pays such cost, charge, expense, or penalty.
 
23.5   Compliance with Hazardous Materials Laws. Tenant shall at all times and
in all respects comply with all federal, state and local laws, ordinances and
regulations ("Hazardous Materials Laws") relating to the industrial hygiene,
environmental protection or the use, analysis, generation, manufacture, storage,
presence, disposal or transportation of any oil, petroleum products, flammable
explosives, asbestos, urea formaldehyde, polychlorinated biphenyls, radioactive
materials or waste, or other hazardous, toxic, contaminated or polluting
materials, substances or wastes, including without limitation any "hazardous
substances," "hazardous wastes," "hazardous materials" or "toxic substances"
under any such laws, ordinances or regulations (collectively, "Hazardous
Materials"). Upon execution and delivery of this Lease, Tenant shall execute and
deliver to Landlord the questionnaire attached as Exhibit "F" to this Lease.
 
Tenant shall at its own expense procure, maintain in effect and comply with all
conditions of any and all permits, licenses and other governmental and
regulatory approvals required for Tenant's use of the Demised Premises,
including, without limitation, discharge of (appropriately treated) materials or
waste into or through any sanitary sewer system serving the Demised Premises.
Except as discharged into the sanitary sewer in strict accordance and conformity
with all applicable Hazardous Materials Laws, Tenant shall cause any and all
Hazardous Materials to be removed from the Demised Premises and transported
solely by duly licensed haulers to duly licensed facilities for final disposal
of such Hazardous Materials and wastes. Tenant shall in all respects, handle,
treat, deal with and manage any and all Hazardous Materials in, on, under or
about the Demised Premises in complete conformity with all applicable Hazardous
Materials Laws and prudent industry practices regarding the management of such
Hazardous Materials. All reporting obligations to the extent imposed upon Tenant
by Hazardous Materials Laws are solely the responsibility of Tenant. Upon
expiration or earlier termination of this Lease, Tenant shall cause all
Hazardous Materials (to the extent such Hazardous Materials are generated,
stored, released or disposed of during the term of this Lease by Tenant) to be
removed from the Demised Premises and transported for use, storage or disposal
in accordance and in compliance with all applicable Hazardous Materials Laws.
Tenant shall not take any remedial action in response to the presence of any
Hazardous Materials in, on, about or under the Demised Premises or in any
Improvements situated on the Land, nor enter into any settlement agreement,
consent, decree or other compromise in respect to any claims relating to any way
connected with the Demised Premises or the Landlord's Improvements on the Land
without first notifying Landlord of Tenant's intention to do so and affording
Landlord reasonable opportunity to appear, intervene or otherwise appropriately
assert and protect Landlord's interest with respect thereto. In addition, at
Landlord's request, at the expiration of the term of this Lease, Tenant shall
remove all tanks or fixtures which were placed on the Demised Premises during
the term of this Lease and which contain, have contained or are contaminated
with, Hazardous Materials.
 
13

--------------------------------------------------------------------------------


 
Tenant shall immediately notify Landlord in writing of (a) any enforcement,
clean-up, removal or other governmental or regulatory action instituted,
completed or threatened pursuant to any Hazardous Materials Laws; (b) any claim
made or threatened by any person against Landlord, or the Demised Premises,
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and (c) any
reports made to any environmental agency arising out of or in connection with
any Hazardous Materials in, on or about the Demised Premises or with respect to
any Hazardous Materials removed from the Demised Premises, including, any
complaints, notices, warnings, reports or asserted violations in connection
therewith. Tenant shall also provide to Landlord, as promptly as possible, and
in any event within five business days after Tenant first receives or sends the
same, with copies of all claims, reports, complaints, notices, warnings or
asserted violations relating in any way to the Demised Premises or Tenant's use
thereof. Upon written request of Landlord (to enable Landlord to defend itself
from any claim or charge related to any Hazardous Materials Law), Tenant shall
promptly deliver to Landlord notices of hazardous waste manifests reflecting the
legal and proper disposal of all such Hazardous Materials removed or to be
removed from the Demised Premises. All such manifests shall list the Tenant or
its agent as a responsible party and in no way shall attribute responsibility
for any such Hazardous Materials to Landlord.
 
23.6   Hazardous Materials Representation by Landlord. To the best of Landlord's
actual and present knowledge, no Hazardous Materials exist or are located on or
in the Demised Premises, except as may be disclosed in that certain
environmental site assessment prepared by Terra Associates, Inc., dated
December 21, 1998 (the "Environmental Report"). Further, Landlord represents to
Tenant that, to the best of its knowledge, Landlord has not caused the
generation, storage or release of Hazardous Materials upon the Demised Premises,
except in accordance with Hazardous Materials Laws. Landlord agrees to arrange
for either the Environmental Report to be updated or another level one or level
two environmental assessment of the Demised Premises to be performed between the
date of execution of this Lease and the Commencement Date, at Landlord's sole
cost and expense, and to provide a copy thereof to Tenant.
 
23.7   Cost of Compliance with Hazardous Materials Laws. Provisions of Sections
9.5 and 9.6 notwithstanding, Tenant shall be responsible only for that part of
the cost of compliance with Hazardous Materials Laws which relates to a breach
by Tenant of the covenants contained in this Lease to be kept and performed by
Tenant, including but not limited to the covenants contained in Section 9.5.
Landlord shall be responsible only for that part of the cost of compliance with
Hazardous Materials Laws which relates to a breach by Landlord of the covenants
contained in this Lease, including but not limited to the covenants contained in
Section 9.6.
 
23.8   Discovery of Hazardous Materials. In the event (a) Hazardous Materials
are discovered upon the Demised Premises, (b) Landlord has been given written
notice of the discovery of such Hazardous Materials, and (c) pursuant to the
provisions of Section 9.7, neither Landlord nor Tenant is obligated to pay the
cost of compliance with Hazardous Materials Laws, then and in that event
Landlord may voluntarily but shall not be obligated to agree with Tenant to take
all action necessary to bring the Demised Premises into compliance with
Hazardous Materials Laws at Landlord's sole cost. In the event Landlord fails to
notify Tenant in writing within 30 days of the notice to Landlord of the
discovery of such Hazardous Materials that Landlord intends to voluntarily take
such action as is necessary to bring the Demised Premises into compliance with
Hazardous Materials Laws, then Tenant may, (i) bring the Demised Premises into
compliance with Hazardous Materials Laws at Tenant's sole cost or (ii) provided
such Hazardous Materials endanger persons or property in, on, or about the
Demised Premises or interfere with Tenant's use of the Demised Premises,
terminate the Lease on a date not less than 90 days following written notice of
such intent to terminate.
 
23.9   Indemnification. Tenant shall indemnify, defend (with counsel reasonably
acceptable to Landlord), protect and hold Landlord and each of Landlord's
officers, directors, partners, employees, agents, attorneys, successors and
assigns free and harmless from and against any and all claims, liabilities,
damages, costs, penalties, forfeitures, losses or expenses (including attorneys'
fees) for death or injury to any person or damage to any property whatsoever
(including water tables and atmosphere) arising or resulting in whole or in
part, directly or indirectly, from the presence or discharge of Hazardous
Materials, in, on, under, upon or from the Demised Premises or the Improvements
located thereon or from the transportation or disposal of Hazardous Materials to
or from the Demised Premises to the extent caused by Tenant whether knowingly or
unknowingly, the standard herein being one of strict liability. Tenant's
obligations hereunder shall include, without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary repairs, clean-up or
detoxification or decontamination of the Demised Premises or the Improvements,
and the presence and implementation of any closure, remedial action or other
required plans in connection therewith, and shall survive the expiration of or
early termination of the term of this Lease. For purposes of the indemnity
provided herein, any acts or omissions of Tenant, or its employees, agents,
customers, sub-lessees, assignees, contractors or sub-contractors of Tenant
(whether or not they are negligent, intentional, willful or unlawful) shall be
strictly attributable to Tenant.
 
14

--------------------------------------------------------------------------------


 
23.10   Environmental Audits. Upon request by Landlord during the term of this
Lease, prior to the exercise of any renewal term and/or prior to vacating the
Demised Premises, Tenant shall undertake and submit to Landlord an environmental
audit from an environmental company reasonably acceptable to Landlord which
audit shall evidence Tenant's compliance with this Article IX. 
 
23.11   Acts or Omissions Regarding Hazardous Materials. For purposes of the
covenants and agreements contained in Sections 9.5 through 9.10, inclusive, any
acts or omissions of Tenant, its employees, agents, customers, sublessees,
assignees, contractors or sub-contractors (except Opus Northwest, L.L.C.,
Landlord and their sub-contractors providing the Initial Improvements) shall be
strictly attributable to Tenant; any acts or omissions of Landlord, its
employees, agents, customers, assignees, contractors or sub-contractors shall be
strictly attributable to Landlord. 
 
23.12   Survival. The respective rights and obligations of Landlord and Tenant
under this Article IX shall survive the expiration or earlier termination of
this Lease.
 
24.
MECHANIC'S LIENS AND OTHER LIENS
 
24.1   Freedom from Liens. Tenant shall not suffer or permit any mechanic's lien
or other lien to be filed against the Demised Premises, or any portion thereof,
by reason of work, labor, skill, services, equipment or materials supplied or
claimed to have been supplied to the Demised Premises at the request of Tenant,
or anyone holding the Demised Premises, or any portion thereof, through or under
Tenant. If any such mechanic's lien or other lien shall at any time be filed
against the Demised Premises, or any portion thereof, Tenant shall cause the
same to be discharged of record or bonded off, as permitted by statute, on or
before the later of (a) 30 days after the date of filing the same or (b) 15 days
after Tenant's receipt of notice of the same. If Tenant shall fail to discharge
or bond off such mechanic's lien or liens or other lien within such period,
then, in addition to any other right or remedy of Landlord, after five days
prior written notice to Tenant, Landlord may, but shall not be obligated to,
discharge the same by paying to the claimant the amount claimed to be due or by
procuring the discharge of such lien as to the Demised Premises by deposit in
the court having jurisdiction of such lien, the foreclosure thereof or other
proceedings with respect thereto, of a cash sum sufficient to secure the
discharge of the same, or by the deposit of a bond or other security with such
court sufficient in form, content and amount to procure the discharge of such
lien, or in such other manner as is now or may in the future be provided by
present or future law for the discharge of such lien as a lien against the
Demised Premises. Any amount paid by Landlord, or the value of any deposit so
made by Landlord, together with all costs, fees and expenses in connection
therewith (including reasonable attorney's fees of Landlord), together with
interest thereon at the Maximum Rate of Interest set forth in Section 3.4
hereof, shall be repaid by Tenant to Landlord on demand by Landlord and if
unpaid may be treated as Additional Rent. Tenant shall indemnify and defend
Landlord against and save Landlord and the Demised Premises, and any portion
thereof, harmless from all losses, costs, damages, expenses, liabilities, suits,
penalties, claims, demands and obligations, including, without limitation,
reasonable attorney's fees resulting from the assertion, filing, foreclosure or
other legal proceedings with respect to any such mechanic's lien or other lien.
Tenant may obtain financing of its acquisition of its trade fixtures and
equipment. Landlord agrees to subordinate its landlord's lien to the rights of
the lender using a form reasonably acceptable to Landlord.
 
15

--------------------------------------------------------------------------------


 
 
All materialmen, contractors, artisans, mechanics, laborers and any other person
now or hereafter furnishing any labor, services, materials, supplies or
equipment to Tenant with respect to the Demised Premises, or any portion
thereof, are hereby charged with notice that they must look exclusively to
Tenant to obtain payment for the same. Notice is hereby given that Landlord
shall not be liable for any labor, services, materials, supplies, skill,
machinery, fixtures or equipment furnished or to be furnished to Tenant upon
credit, and that no mechanic's lien or other lien for any such labor, services,
materials, supplies, machinery, fixtures or equipment shall attach to or affect
the estate or interest of Landlord in and to the Demised Premises, or any
portion thereof.
 
24.2   Landlord's Indemnification.  The provisions of Section 10.1 above shall
not apply to any mechanic's lien or other lien for labor, services, materials,
supplies, machinery, fixtures or equipment furnished to the Demised Premises in
the performance of Landlord's obligations to construct the Initial Improvements
required by the provisions of Article II or Landlord's repair obligations in
Section 8.1 and Section 21.2 hereof, and Landlord does hereby agree to indemnify
and defend Tenant against and save Tenant and the Demised Premises, and any
portion thereof, harmless from all losses, costs, damages, expenses, liabilities
and obligations, including, without limitation, reasonable attorney's fees
resulting from the assertion, filing, foreclosure or other legal proceedings
with respect to any such mechanic's lien or other lien.
 
24.3   Removal of Liens.  Except as otherwise provided for in this Article X,
Tenant shall not create, permit or suffer, and shall promptly discharge and
satisfy of record, any other lien, encumbrance, charge, security interest, or
other right or interest which shall be or become a lien, encumbrance, charge or
security interest upon the Demised Premises, or any portion thereof, or the
income therefrom, or on the interest of Landlord or Tenant in the Demised
Premises, or any portion thereof, save and except for those liens, encumbrances,
charges, security interests, or other rights or interests consented to, in
writing, by Landlord, or those mortgages, assignments of rents, assignments of
leases and other mortgage documentation placed thereon by Landlord in financing
or refinancing the Demised Premises.
 
25.
INTENT OF PARTIES
 
25.1   Net Lease.  Landlord and Tenant do each state and represent that it is
the intention of each of them that this Lease be interpreted and construed as an
absolute net lease and all Basic Rent and Additional Rent shall be paid by
Tenant to Landlord without abatement, deduction, diminution, deferment,
suspension, reduction or setoff except as expressly set forth in this Lease, and
the obligations of Tenant shall not be affected by reason of damage to or
destruction of the Demised Premises from whatever cause (except as provided for
in Section 9.8 and Section 13.6 hereof); nor shall the obligations of Tenant be
affected by reason of any condemnation, eminent domain or like proceedings
(except as provided in Article XIV hereof); nor shall the obligations of Tenant
be affected by reason of any other cause whether similar or dissimilar to the
foregoing or by any laws or customs to the contrary. It is the further express
intent of Landlord and Tenant that (a) the obligations of Landlord and Tenant
hereunder shall be separate and independent covenants and agreements and that
the Basic Rent and Additional Rent, and all other charges and sums payable by
Tenant hereunder, shall commence at the times provided herein and shall continue
to be payable in all events unless the obligations to pay the same shall be
terminated pursuant to an express provision in this Lease; (b) all costs or
expenses of whatsoever character or kind, general or special, ordinary or
extraordinary, foreseen or unforeseen, and of every kind and nature whatsoever
that may be necessary or required in and about the Demised Premises, or any
portion thereof, and Tenant's possession or authorized use thereof during the
term of this Lease, shall be paid by Tenant and all provisions of this Lease are
to be interpreted and construed in light of the intention expressed in this
Section 11.1; (c) the Basic Rent specified in Section 3.1 shall be absolutely
net to Landlord so that this Lease shall yield net to Landlord the Basic Rent
specified in Section 3.1 in each year during the term of this Lease (unless
extended or renewed at a different Basic Rent); (d) all Impositions, insurance
premiums, utility expense, repair and maintenance expense, and all other costs,
fees, interest, charges, expenses, reimbursements and obligations of every kind
and nature whatsoever relating to the Demised Premises, or any portion thereof,
which may arise or become due during the term of this Lease, or any extension or
renewal thereof, shall be paid or discharged by Tenant as Additional Rent; and
(e) Tenant hereby agrees to indemnify, defend and save Landlord harmless from
and against such costs, fees, charges, expenses, reimbursements and obligations,
any interest thereon.
 
16

--------------------------------------------------------------------------------


 
25.2   Payment by Landlord.  If Tenant shall at any time fail to pay any
Imposition in accordance with the provisions of Article V, or to take out, pay
for, maintain and deliver any of the insurance policies or certificates of
insurance provided for in Article VI, or shall fail to make any other payment or
perform any other act on its part to be made or performed, then Landlord, after
ten business days' prior written notice (or without notice in case of
emergency), and without waiving or releasing Tenant from any obligation of
Tenant contained in this Lease, may, but shall be under no obligation to do so,
(a) pay any Imposition payable by Tenant pursuant to the provisions of Article
V; (b) take out, pay for and maintain any of the insurance policies provided for
in this Lease; or (c) make any other payment or perform any other act on
Tenant's part to be paid or performed as in this Lease provided, and Landlord
may enter upon the Demised Premises for any such purpose and take all such
action therein or thereon as may be necessary therefor. Nothing herein contained
shall be deemed as a waiver or release of Tenant from any obligation of Tenant
in this Lease contained.
 
25.3   Interest on Unpaid Amounts.  If Tenant shall fail to perform any act
required of it within ten business days after written notice to Tenant, Landlord
may perform the same, but shall not be required to do so, in such manner and to
such extent as Landlord may deem necessary or desirable, and in exercising any
such right to employ counsel and to pay necessary and incidental costs and
expenses, including reasonable attorney's fees. All sums so paid by Landlord and
all necessary and incidental costs and expenses, including reasonable attorneys
fees, in connection with the performance of any such act by Landlord, together
with interest thereon at the Maximum Rate of interest provided for in Section
3.4 hereof from the date of making such expenditure by Landlord, shall be deemed
Additional Rent hereunder and, except as is otherwise expressly provided herein,
shall be payable to Landlord on demand or, at the option of Landlord, may be
added to any monthly rental then due or thereafter becoming due under this
Lease, and Tenant covenants to pay any such sum or sums, with interest as
aforesaid, and Landlord shall have, in addition to any other right or remedy of
Landlord, the same rights and remedies in the event of nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of monthly Basic Rent.
Landlord shall not be limited in the proof of any damages which Landlord may
claim against Tenant arising out of or by reason of Tenant's failure to provide
and keep in force insurance as aforesaid, to the amount of the insurance premium
or premiums not paid or not incurred by Tenant, and which would have been
payable upon such insurance, but Landlord shall also be entitled to recover as
damages for such breach the uninsured amount of any loss (to the extent of any
deficiency between the dollar limits of insurance required by the provisions of
this Lease and the dollar limits of the insurance actually carried by Tenant),
damages, costs and expenses of suit, including reasonable attorney's fees,
suffered or incurred by reason of damage to or destruction of the Demised
Premises, or any portion thereof or other damage or loss which Tenant is
required to insure against hereunder, occurring during any period when Tenant
shall have failed or neglected to provide insurance as aforesaid. 
 
26.
DEFAULTS OF TENANT
 
26.1   Event of Default.  If any one or more of the following events (in this
Article sometimes called "Events of Default") shall happen:
 
26.1.1  If default shall be made by Tenant, by operation of law or otherwise,
under the provisions of Article XV hereof relating to assignment, sublease,
mortgage or other transfer of Tenant's interest in this Lease or in the Demised
Premises;
 
26.1.2  If default shall be made in the due and punctual payment of any Basic
Rent or Additional Rent payable under this Lease or in the payment of any
obligation to be paid by Tenant, when and as the same shall become due and
payable, and such default shall continue for a period of ten days after written
notice thereof given by Landlord to Tenant;
 
26.1.3  If default shall be made by Tenant in keeping, observing or performing
any of the terms contained in this Lease, other than those referred to in
Subparagraphs (a) and (b) of this Section 12.1, which does not expose Landlord
to criminal liability, and such default shall continue for a period of 30 days
after written notice thereof given by Landlord to Tenant, or in the case of such
a default or contingency which cannot with due diligence and in good faith be
cured within 30 days, and Tenant fails to proceed promptly and with due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such default with due diligence and in good faith, it being intended
that in connection with a default which does not expose Landlord to criminal
liability, not susceptible of being cured with due diligence and in good faith
within 30 days, that the time allowed Tenant within which to cure the same shall
be extended for such period as may be necessary for the curing thereof promptly
with due diligence and in good faith;
 
17

--------------------------------------------------------------------------------


 
26.1.4  If default shall be made by Tenant in keeping, observing or performing
any of the terms contained in this Lease, other than those referred to in
Subparagraphs (a), (b) and (c) of this Section 12.1, and which exposes Landlord
to criminal liability, and such default shall continue after written notice
thereof given by Landlord to Tenant, and Tenant fails to proceed timely and
promptly with all due diligence and in good faith to cure the same and
thereafter to prosecute the curing of such default with all due diligence, it
being intended that in connection with a default which exposes Landlord to
criminal liability that Tenant shall proceed immediately to cure or correct such
condition with continuity and with all due diligence and in good faith;
 
then, and in any such event, Landlord, at any time thereafter during the
continuance of any such Event of Default, may give written notice to Tenant
specifying such Event of Default or Events of Default and stating that this
Lease and the terms hereby demised shall terminate on the date specified in such
notice, and upon the date specified in such notice this Lease and the terms
hereby demised, and all rights of Tenant under this Lease, including all rights
of renewal whether exercised or not, shall terminate, or in the alternative or
in addition to the foregoing remedy, Landlord may assert and have the benefit of
any other remedy allowed herein, at law, or in equity.
 
26.2   Surrender of Demised Premises.  Upon any expiration or termination of
this Lease, Tenant shall quit and peaceably surrender the Demised Premises, and
all portions thereof, to Landlord, and Landlord, upon or at any time after any
such expiration or termination, may, without further notice, enter upon and
reenter the Demised Premises, and all portions thereof, and possess and
repossess itself thereof, by force, summary proceeding, ejectment or otherwise,
and may dispossess Tenant and remove Tenant and all other persons and property
from the Demised Premises, and all portions thereof, and may have, hold and
enjoy the Demised Premises and the right to receive all rental and other income
of and from the same.
 
26.3   Reletting by Landlord.  At any time, or from time to time after any such
expiration or termination, Landlord may relet the Demised Premises, or any
portion thereof, in the name of Landlord or otherwise, for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the term of this Lease) and on such conditions (which
may include concessions or free rent) as Landlord, in its uncontrolled
discretion, may determine and may collect and receive the rents therefor.
Landlord shall in no way be responsible or liable for any failure to relet the
Demised Premises, or any part thereof, or for any failure to collect any rent
due upon any such reletting; provided, however, that Landlord agrees to use
commercially reasonable efforts to mitigate its damages as required by law.
 
26.4   Survival of Tenant's Obligations.  No such termination of this Lease
shall relieve Tenant of its liabilities and obligations under this Lease (as if
this Lease had not been so terminated), and such liabilities and obligations
shall survive any such termination. In the event of any such termination,
whether or not the Demised Premises, or any portion thereof, shall have been
relet, Tenant shall pay to Landlord a sum equal to the Basic Rent, and the
Additional Rent and any other charges required to be paid by Tenant, up to the
time of such termination of this Lease, and thereafter Tenant, until the end of
what would have been the term of this Lease in the absence of such termination,
shall be liable to Landlord for, and shall pay to Landlord, as and for
liquidated and agreed current damages for Tenant's default:
 
26.4.1  The equivalent of the amount of the Basic Rent and Additional Rent which
would be payable under this Lease by Tenant if this Lease were still in effect,
less
 
26.4.2  The net proceeds of any reletting effected pursuant to the provisions of
Section 12.3 hereof after deducting all of Landlord's reasonable expenses in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, legal expenses, reasonable attorney's fees,
alteration costs, and expenses of preparation of the Demised Premises, or any
portion thereof, for such reletting.
 
18

--------------------------------------------------------------------------------


 
Tenant shall pay such current damages in the amount determined in accordance
with the terms of this Section 12.4, as set forth in a written statement thereof
from Landlord to Tenant (hereinafter called the "Deficiency"), to Landlord in
monthly installments on the days on which the Basic Rent would have been payable
under this Lease if this Lease were still in effect, and Landlord shall be
entitled to recover from Tenant each monthly installment of the Deficiency as
the same shall arise.
 
26.5   Damages.  At any time after an Event of Default and termination of this
Lease, whether or not Landlord shall have collected any monthly Deficiency as
set forth in Section 12.4, Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord, on demand, as and for final damages for
Tenant's default, an amount equal to the difference between the then present
worth of the aggregate of the Basic Rent and Additional Rent and any other
charges to be paid by Tenant hereunder for the unexpired portion of the term of
this Lease (assuming this Lease had not been so terminated), and the then
present worth of the then aggregate fair and reasonable fair market rent of the
Demised Premises for the same period. In the computation of present worth, a
discount at the rate of 6% per annum shall be employed. If the Demised Premises,
or any portion thereof, be relet by Landlord for the unexpired term of this
Lease, or any part thereof, before presentation of proof of such damages to any
court, commission or tribunal, the amount of rent reserved upon such reletting
shall, prima facie, be the fair and reasonable fair market rent for the part or
the whole of the Demised Premises so relet during the term of the reletting.
Nothing herein contained or contained in Section 12.4 shall limit or prejudice
the right of Landlord to prove for and obtain, as damages by reason of such
expiration or termination, an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when, and governing the proceedings in
which, such damages are to be proved, whether or not such amount be greater,
equal to or less than the amount of the difference referred to above.
 
26.6   No Waiver.  No failure by Landlord or by Tenant to insist upon the
performance of any of the terms of this Lease or to exercise any right or remedy
consequent upon a breach thereof, and no acceptance by Landlord of full or
partial rent from Tenant or any third party during the continuance of any such
breach, shall constitute a waiver of any such breach or of any of the terms of
this Lease. None of the terms of this Lease to be kept, observed or performed by
Landlord or by Tenant, and no breach thereof, shall be waived, altered or
modified except by a written instrument executed by Landlord and/or by Tenant,
as the case may be. No waiver of any breach shall affect or alter this Lease,
but each of the terms of this Lease shall continue in full force and effect with
respect to any other then existing or subsequent breach of this Lease. No waiver
of any default of Tenant herein shall be implied from any omission by Landlord
to take any action on account of such default, if such default persists or is
repeated and no express waiver shall affect any default other than the default
specified in the express waiver and that only for the time and to the extent
therein stated. One or more waivers by Landlord shall not be construed as a
waiver of a subsequent breach of the same covenant, term or condition.
 
26.7   Landlord's Remedies.  In the event of any breach or threatened breach by
Tenant of any of the terms contained in this Lease, Landlord shall be entitled
to enjoin such breach or threatened breach and shall have the right to invoke
any right or remedy allowed at law or in equity or by statute or otherwise as
though entry, reentry, summary proceedings and other remedies were not provided
for in this Lease. Each remedy or right of Landlord provided for in this Lease
shall be cumulative and shall be in addition to every other right or remedy
provided for in this Lease, or now or hereafter existing at law or in equity or
by statute or otherwise, and the exercise or the beginning of the exercise by
Landlord of any one or more of such rights or remedies shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights or
remedies.
 
19

--------------------------------------------------------------------------------


 
26.8   Bankruptcy.  If, during the term of this Lease, (a) Tenant shall make an
assignment for the benefit of creditors, (b) a voluntary petition be filed by
Tenant under any law having for its purpose the adjudication of Tenant a
bankrupt, or Tenant be adjudged a bankrupt pursuant to an involuntary petition
in bankruptcy, (c) a receiver be appointed for the property of Tenant, or (d)
any department of the state or federal government, or any officer thereof duly
authorized, shall take possession of the business or property of Tenant, the
occurrence of any such contingency shall be deemed a breach of the Lease and
this Lease shall, ipso facto upon the happening of any of said contingencies, be
terminated and the same shall expire as fully and completely as if the day of
the happening of such contingency were the date herein specifically fixed for
the expiration of the term, and Tenant will then quit and surrender the Demised
Premises, but Tenant shall remain liable as hereinafter provided.
Notwithstanding other provisions of this Lease, or any present or future law,
Landlord shall be entitled to recover from Tenant or Tenant's estate (in lieu of
the equivalent of the amount of all rent and other charges unpaid at the date of
such termination) as damages for loss of the bargain and not as a penalty, an
aggregate sum which at the time of such termination represents the difference
between the then present worth of the aggregate of the Basic Rent and Additional
Rent and any other charges payable by Tenant hereunder that would have accrued
for the balance of the term of this Lease (assuming this Lease had not been so
terminated), over the then present worth of the aggregate fair market rent of
the Demised Premises for the balance of such period, unless any statute or rule
of law covering the proceedings in which such damages are to be proved shall
limit the amount of such claim capable of being so proved, in which case
Landlord shall be entitled to prove as and for damages by reason of such breach
and termination of this Lease the maximum amount which may be allowed by or
under any such statute or rule of law without prejudice to any rights of
Landlord against any guarantor of Tenant's obligations herein. In the
computation of present worth, a discount rate of 6% per annum shall be employed.
Nothing contained herein shall limit or prejudice Landlord's right to prove and
obtain as damages arising out of such breach and termination the maximum amount
allowed by any such statute or rule of law which may govern the proceedings in
which such damages are to be proved, whether or not such amount be greater,
equal to, or less than the amount of the excess of the present value of the rent
and other charges required herein over the present value of the fair market
rents referred to above. Specified remedies to which Landlord may resort under
the terms of this Section l2.8 are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which Landlord may be
lawfully entitled.
 
26.9   Waiver by Tenant.  Tenant hereby expressly waives, so far as permitted by
law, any and all right of redemption or reentry or repossession or to revive the
validity and existence of this Lease in the event that Tenant shall be
dispossessed by a judgment or by order of any court having jurisdiction over the
Demised Premises or the interpretation of this Lease or in case of entry,
reentry or repossession by Landlord or in case of any expiration or termination
of this Lease.
 
27.
DESTRUCTION AND RESTORATION
 
27.1   Destruction and Restoration.  Tenant covenants and agrees that in case of
damage to or destruction of the Improvements after the Commencement Date of the
term of this Lease, by fire or otherwise, Tenant, at its sole cost and expense,
shall promptly restore, repair, replace and rebuild the same as nearly as
possible to the condition that the same were in immediately prior to such damage
or destruction with such changes or alterations (made in conformity with Article
XIX hereof) as may be reasonably acceptable to Landlord or required by law.
Tenant shall forthwith give Landlord written notice of such damage or
destruction upon the occurrence thereof and specify in such notice, in
reasonable detail, the extent thereof. Such restoration, repairs, replacements,
rebuilding, changes and alterations, including the cost of temporary repairs for
the protection of the Demised Premises, or any portion thereof, pending
completion thereof are sometimes hereinafter referred to as the "Restoration."
The Restoration shall be carried on and completed in accordance with the
provisions and conditions of Section 13.2 and Article XIX hereof. If the net
amount of the insurance proceeds (after deduction of all costs, expenses and
fees related to recovery of the insurance proceeds) recovered by Landlord and
held by Landlord and Tenant as co-trustees is reasonably deemed insufficient by
Landlord to complete the Restoration of such improvements (exclusive of Tenant's
personal property and trade fixtures which shall be restored, repaired or
rebuilt out of Tenant's separate funds), Tenant shall, upon request of Landlord,
deposit with Landlord and Tenant, as co-trustees a cash deposit equal to the
reasonable estimate of the amount necessary to complete the Restoration of such
improvements less the amount of such insurance proceeds available.
 
27.2   Application of Insurance Proceeds.  All insurance moneys recovered by
Landlord and held by Landlord and Tenant as co-trustees on account of such
damage or destruction, less the costs, if any, to Landlord to recover such
funds, shall be applied to the payment of the costs of the Restoration and shall
be paid out from time to time as the Restoration progresses upon the written
request of Tenant, accompanied by a certificate of the architect or a qualified
professional engineer in charge of the Restoration stating that as of the date
of such certificate (a) the sum requested is justly due to the contractors,
subcontractors, materialmen, laborers, engineers, architects, or persons, firms
or corporations furnishing or supplying work, labor, services or materials for
such Restoration, or is justly required to reimburse Tenant for any expenditures
made by Tenant in connection with such Restoration, and when added to all sums
previously paid out by Landlord does not exceed the value of the Restoration
performed to the date of such certificate by all of said parties; (b) except for
the amount, if any, stated in such certificates to be due for work, labor,
services or materials, there is no outstanding indebtedness known to the person
signing such certificate, after due inquiry, which is then due for work, labor,
services or materials in connection with such Restoration, which, if unpaid,
might become the basis of a mechanic's lien or similar lien with respect to the
Restoration or a lien upon the Demised Premises, or any portion thereof; and (c)
the costs, as estimated by the person signing such certificate, of the
completion of the Restoration required to be done subsequent to the date of such
certificate in order to complete the Restoration do not exceed the sum of the
remaining insurance moneys, plus the amount deposited by Tenant, if any,
remaining in the hands of Landlord after payment of the sum requested in such
certificate.
 
20

--------------------------------------------------------------------------------


 
Tenant shall furnish Landlord at the time of any such payment with evidence
reasonably satisfactory to Landlord that there are no unpaid bills in respect to
any work, labor, services or materials performed, furnished or supplied in
connection with such Restoration. Landlord and Tenant as co-trustees shall not
be required to pay out any insurance moneys where Tenant fails to supply
satisfactory evidence of the payment of work, labor, services or materials
performed, furnished or supplied, as aforesaid. If the insurance moneys in the
hands of Landlord and Tenant as co-trustees, and such other sums, if any,
deposited with Landlord and Tenant as co-trustees pursuant to Section 13.1
hereof, shall be insufficient to pay the entire costs of the Restoration, Tenant
agrees to pay any deficiency within 30 days of demand. Upon completion of the
Restoration and payment in full thereof by Tenant, Landlord shall, within a
reasonable period of time thereafter, turn over to Tenant all insurance moneys
or other moneys then remaining upon submission of proof reasonably satisfactory
to Landlord that the Restoration has been paid for in full and the damaged or
destroyed Building and other improvements repaired, restored or rebuilt as
nearly as possible to the condition they were in immediately prior to such
damage or destruction, or with such changes or alterations as may be made in
conformity with Section 13.1 and Article XIX hereof.
 
27.3   Continuance of Tenant's Obligations.  Except as provided for in Section
13.6, no destruction of or damage to the Demised Premises, or any portion
thereof, by fire, casualty or otherwise shall permit Tenant to surrender this
Lease or shall relieve Tenant from its liability to pay to Landlord the Basic
Rent and Additional Rent payable under this Lease or from any of its other
obligations under this Lease, and Tenant waives any rights now or hereafter
conferred upon Tenant by present or future law or otherwise to quit or surrender
this Lease or the Demised Premises, or any portion thereof, to Landlord or to
any suspension, diminution, abatement or reduction of rent on account of any
such damage or destruction.
 
27.4   Availability of Insurance Proceeds.  To the extent that any insurance
moneys which would otherwise be payable to Landlord and used in the Restoration
of the damaged or destroyed improvements are paid to any mortgagee of Landlord
and applied in payment of or reduction of the sum or sums secured by any such
mortgage or mortgages made by Landlord on the Demised Premises, Landlord may
make available, for the purpose of Restoration of such improvements, an amount
equal to the amount payable to its mortgagee out of such proceeds and in such
event, such sum shall be applied in the manner provided in Section 13.2 hereof.
 
27.5   Completion of Restoration.  The foregoing provisions of this Article XIII
apply only to damage or destruction of the Improvements by fire, casualty or
other cause occurring after the Commencement Date. Any such damage or
destruction occurring prior to such time shall be restored, repaired, replaced
and rebuilt by Landlord and during such period of construction Landlord shall
obtain and maintain the builder's risk insurance coverage referred to in Section
6.1 hereof. All moneys received by Landlord under its builder's risk
insurance coverage shall be applied by Landlord to complete the Restoration of
such damage or destruction and if such insurance proceeds are insufficient
Landlord shall provide all additional funds necessary to complete the
Restoration of the Improvements.
 
27.6   Termination of Lease.  If, within two years prior to the expiration of
the term of this Lease, the Improvements shall be destroyed or damaged to such
an extent that the Restoration thereof will cost an amount in excess of Five
Hundred Thousand Dollars ($500,000.00) over and above the net proceeds of the
insurance required to be and maintained by Tenant (to be collected by Landlord
and Tenant as co-trustees), hereinafter referred to as the "Excess Funds," and
Tenant shall be unable or unwilling to expend out of its own funds such Excess
Funds for the purpose of Restoration of such damage or destruction for occupancy
by Tenant, Tenant shall, with reasonable promptness, notify Landlord, in
writing, of such fact, which notice shall be accompanied by a detailed statement
of the nature and extent of such damage or destruction and detailed estimates of
the total cost of Restoration. Within 30 days after the giving of such notice,
Landlord shall notify Tenant either that (a) it will furnish, at its sole cost
and expense, the Excess Funds which are necessarily required in connection with
the Restoration (to be disbursed in conformity with the requirements of Section
13.2 and Article XIX hereof), or (b) it is unwilling to expend the Excess Funds
for such purpose. Failure to give such notice within such 30-day period shall be
deemed an election by Landlord not to make such expenditure. In the event that
Landlord elects not to expend the Excess Funds, as aforesaid, then Tenant shall
have the option, within 15 days after the expiration of said 30-day period, to
terminate this Lease and surrender the Demised Premises to Landlord by a notice,
in writing, addressed to Landlord, specifying such election accompanied by
Tenant's payment of the balance of the Basic Rent and Additional Rent and other
charges hereafter specified in this Section 13.6. Upon the giving of such notice
and the payment of such amounts, the term of this Lease shall cease and come to
an end on a day to be specified in Tenant's notice, which date shall not be more
than 30 days after the date of delivery of such notice by Tenant to Landlord.
Tenant shall accompany such notice with its payment of all Basic Rent and
Additional Rent and other charges payable by Tenant hereunder, justly
apportioned to the date of such termination. In such event Landlord shall be
entitled to the proceeds of all insurance required to be carried by Tenant
hereunder and Tenant shall execute all documents reasonably requested by
Landlord to allow such proceeds to be paid to Landlord.
 
21

--------------------------------------------------------------------------------


 
28.
CONDEMNATION
 
28.1   Condemnation of Entire Demised Premises.  If, during the term of this
Lease, the entire Demised Premises shall be taken as the result of the exercise
of the power of eminent domain (hereinafter referred to as the "Proceedings"),
this Lease and all right, title and interest of Tenant hereunder shall cease and
come to an end on the date of vesting of title pursuant to such Proceedings and
Landlord shall be entitled to and shall receive the total award made in such
Proceedings, Tenant hereby assigning any interest in such award, damages,
consequential damages and compensation to Landlord and Tenant hereby waiving any
right Tenant has now or may have under present or future law to receive any
separate award of damages for its interest in the Demised Premises, or any
portion thereof, or its interest in this Lease. Tenant may, however, make a
separate claim not payable out of Landlord's award for Tenant's lost trade
fixtures and its moving expenses, as permitted by law.
 
In any taking of the Demised Premises, or any portion thereof, whether or not
this Lease is terminated as in this Article provided, Tenant shall not be
entitled to any portion of the award for the taking of the Demised Premises or
damage to the Improvements, except as otherwise provided for in Section l4.3
with respect to the restoration of the Improvements, or for the estate or
interest of Tenant therein, all such award, damages, consequential damages and
compensation being hereby assigned to Landlord, and Tenant hereby waives any
right it now has or may have under present or future law to receive any separate
award of damages for its interest in the Demised Premises, or any portion
thereof, or its interest in this Lease, except that Tenant shall have,
nevertheless, the limited right to prove in the Proceedings and to receive any
award which may be made for damages to or condemnation of Tenant's movable trade
fixtures and equipment, and for Tenant's relocation costs in connection
therewith.
 
28.2   Partial Condemnation/Termination of Lease.  If, during the Initial Term
of this Lease, or any extension or renewal thereof, less than the entire Demised
Premises, but more than 15% of the floor area of the Building, or more than 25%
of the land area of the Demised Premises, shall be taken in any such
Proceedings, this Lease shall, upon vesting of title in the Proceedings,
terminate as to the portion of the Demised Premises so taken, and Tenant may, at
its option, terminate this Lease as to the remainder of the Demised Premises.
Tenant shall not have the right to terminate this Lease pursuant to the
preceding sentence unless (a) the business of Tenant conducted in the portion of
the Demised Premises taken cannot reasonably be carried on with substantially
the same utility and efficiency in the remainder of the Demised Premises (or any
substitute space securable by Tenant pursuant to clause [b] hereof) and (b)
Tenant cannot construct or secure substantially similar space to the space so
taken, on the Demised Premises. Such termination as to the remainder of the
Demised Premises shall be effected by notice in writing given not more than 60
days after the date of vesting of title in such Proceedings, and shall specify a
date not more than 60 days after the giving of such notice as the date for such
termination. Upon the date specified in such notice, the term of this Lease, and
all right, title and interest of Tenant hereunder, shall cease and come to an
end. If this Lease is terminated as in this Section 14.2 provided, Landlord
shall be entitled to and shall receive the total award made in such Proceedings,
Tenant hereby assigning any interest in such award, damages, consequential
damages and compensation to Landlord, and Tenant hereby waiving any right Tenant
has now or may have under present or future law to receive any separate award of
damages for its interest in the Demised Premises, or any portion thereof, or its
interest in this Lease except as otherwise provided in Section 14.1. The right
of Tenant to terminate this Lease, as in this Section 14.2 provided, shall be
exercisable only upon condition that no Event of Default then exists. In the
event that Tenant elects not to terminate this Lease as to the remainder of the
Demised Premises, the rights and obligations of Landlord and Tenant shall be
governed by the provisions of Section 14.3 hereof.
 
22

--------------------------------------------------------------------------------


 
28.3   Partial Condemnation/Continuation of Lease.  If 15%, or less, of the
floor area of the Building, or 25%, or less, of the land area of the Demised
Premises, shall be taken in such Proceedings, or if more than 15% of the floor
area of the Building or more than 25% of the land area of the Demised Premises
is taken (but less than the entire Demised Premises), and this Lease is not
terminated as in Section 14.2 hereof provided, this Lease shall, upon vesting of
title in the Proceedings, terminate as to the parts so taken, and Tenant shall
have no claim or interest in the award, damages, consequential damages and
compensation, or any part thereof except as otherwise provided in Section 14.1.
Landlord shall be entitled to and shall receive the total award made in such
Proceedings, Tenant hereby assigning any interest in such award, damages,
consequential damages and compensation to Landlord, and Tenant hereby waiving
any right Tenant has now or may have under present or future law to receive any
separate award of damages for its interest in the Demised Premises, or any
portion thereof, or its interest in this Lease except as otherwise provided in
Section 14.1. The net amount of the award (after deduction of all costs and
expenses, including attorneys' fees, incurred in connection with recovery of the
award), shall be held by Landlord and Tenant as co-trustees and applied as
hereinafter provided. Tenant, in such case, covenants and agrees, at Tenant's
sole cost and expense (subject to reimbursement to the extent hereinafter
provided), promptly to restore that portion of the Improvements on the Demised
Premises not so taken to a complete architectural and mechanical unit for the
use and occupancy of Tenant as in this Lease provided. In the event that the net
amount of the award (after deduction of all costs and expenses, including
attorney's fees, incurred in connection with recovery of the award) that may be
received by Landlord and held by Landlord and Tenant as co-trustees in any such
Proceedings for physical damage to the Improvements as a result of such taking
is insufficient to pay all costs of such restoration work, Tenant shall deposit
with Landlord and Tenant as co-trustees such additional sum as may be required
upon the written request of Landlord. The provisions and conditions in Article
XIX applicable to changes and alterations shall apply to Tenant's obligations to
restore that portion of the Improvements to a complete architectural and
mechanical unit. Landlord and Tenant as co-trustees agree in connection with
such restoration work to apply so much of the net amount of any award (after
deduction of all costs and expenses, including attorney's fees) that may be
received by Landlord and held by Landlord and Tenant as co-trustees in any such
Proceedings for physical damage to the Improvements as a result of such taking
to the costs of such restoration work thereof and the said net award for
physical damage to the Improvements as a result of such taking shall be paid out
from time to time to Tenant, or on behalf of Tenant, as such restoration work
progresses upon the written request of Tenant, which shall be accompanied by a
certificate of the architect or the registered professional engineer in charge
of the restoration work stating that (a) the sum requested is justly due to the
contractors, subcontractors, materialmen, laborers, engineers, architects or
other persons, firms or corporations furnishing or supplying work, labor,
services or materials for such restoration work or as is justly required to
reimburse Tenant for expenditures made by Tenant in connection with such
restoration work, and when added to all sums previously paid out by Landlord and
Tenant as co-trustees does not exceed the value of the restoration work
performed to the date of such certificate; and (b) the net amount of any such
award for physical damage to the Improvements as a result of such taking
remaining in the hands of Landlord, together with the sums, if any, deposited by
Tenant with Landlord and Tenant as co-trustees pursuant to the provisions
hereof, will be sufficient upon the completion of such restoration work to pay
for the same in full. If payment of the award for physical damage to the
Improvements as a result of such taking, as aforesaid, shall not be received by
Landlord in time to permit payments as the restoration work progresses (except
in the event of an appeal of the award by Landlord), Tenant shall, nevertheless,
perform and fully pay for such work without delay (except such delays as are
referred to in Article XIX hereof), and payment of the amount to which Tenant
may be entitled shall thereafter be made by Landlord out of the net award for
physical damage to the Improvements as a result of such taking as and when
payment of such award is received by Landlord. If Landlord appeals an award and
payment of the award is delayed pending appeal Tenant shall, nevertheless,
perform and fully pay for such work without delay (except such delays as are
referred to in Article XIX hereof), and payment of the amount to which Tenant
would have been entitled had Landlord not appealed the award (in an amount not
to exceed the net award prior to such appeal) shall be made by Landlord to
Tenant as restoration progresses pursuant to this Section 14.3. In which event
Landlord shall be entitled to retain an amount equal to the sum disbursed to
Tenant pursuant to the preceding sentence out of the net award as and when
payment of such award is received by Landlord. Tenant shall also furnish
Landlord and Tenant as co-trustees with each certificate hereinabove referred
to, together with evidence reasonably satisfactory to Landlord that there are no
unpaid bills in respect to any work, labor, services or materials performed,
furnished or supplied, or claimed to have been performed, furnished or supplied,
in connection with such restoration work, and that no liens have been filed
against the Demised Premises, or any portion thereof. Landlord and Tenant as
co-trustees shall not be required to pay out any funds when there are unpaid
bills for work, labor, services or materials performed, furnished or supplied in
connection with such restoration work, or where a lien for work, labor, services
or materials performed, furnished or supplied has been placed against the
Demised Premises, or any portion thereof. Upon completion of the restoration
work and payment in full therefor by Tenant, and upon submission of proof
reasonably satisfactory to Landlord that the restoration work has been paid for
in full and that the Improvements have been restored or rebuilt to a complete
architectural and mechanical unit for the use and occupancy of Tenant as
provided in this Lease, Landlord and Tenant as co-trustees shall pay over to
Tenant any portion of the cash deposit furnished by Tenant then remaining. To
the extent that any award, damages or compensation which would otherwise be
payable to Landlord and applied to the payment of the cost of restoration of the
Improvements is paid to any mortgagee of Landlord and applied in payment or
reduction of the sum or sums secured by any such mortgage or mortgages made by
Landlord on the Demised Premises, Landlord shall make available for the use of
Tenant, in connection with the payment of the cost of restoring the Improvements
an amount equal to the amount of such net award payable to the mortgagee. From
and after the date of delivery of possession to the condemning authority
pursuant to the Proceedings, a just and proportionate part of the Basic Rent,
according to the extent and nature of such taking, shall abate for the remainder
of the term of this Lease.
 
23

--------------------------------------------------------------------------------


 
28.4   Continuance of Obligations.  In the event of any termination of this
Lease, or any part thereof, as a result of any such Proceedings, Tenant shall
pay to Landlord all Basic Rent and all Additional Rent and other charges payable
hereunder with respect to that portion of the Demised Premises so taken in such
Proceedings with respect to which this Lease shall have terminated justly
apportioned to the date of such termination. From and after the date of vesting
of title in such Proceedings, Tenant shall continue to pay the Basic Rent and
Additional Rent and other charges payable hereunder, as in this Lease provided,
to be paid by Tenant, subject to an abatement of a just and proportionate part
of the Basic Rent according to the extent and nature of such taking as provided
for in Sections 14.3 and 14.6 hereof in respect to the Demised Premises
remaining after such taking.
 
28.5   Adjustment of Rent.  In the event of a partial taking of the Demised
Premises under Section 14.3 hereof, or a partial taking of the Demised Premises
under Section 14.2 hereof, followed by Tenant's election not to terminate this
Lease, the fixed Basic Rent payable hereunder during the period from and after
the date of vesting of title in such Proceedings to the termination of this
Lease shall be reduced to a sum equal to the product of the Basic Rent provided
for herein multiplied by a fraction, the numerator of which is the value of the
Demised Premises after such taking and after the same has been restored to a
complete architectural unit, and the denominator of which is the value of the
Demised Premises prior to such taking.
 
29.
ASSIGNMENT, SUBLETTING, ETC.
 
29.1   Restriction on Transfer.  Tenant shall not sublet the Demised Premises,
or any portion thereof, nor assign, mortgage, pledge, transfer or otherwise
encumber or dispose of this Lease, or any interest therein, or in any manner
assign, mortgage, pledge, transfer or otherwise encumber or dispose of its
interest or estate in the Demised Premises, or any portion thereof, without
obtaining Landlord's prior written consent in each and every instance, which
consent shall not be unreasonably withheld or delayed, provided the following
conditions are complied with:
 
29.1.1  Any assignment of this Lease shall transfer to the assignee all of
Tenant's right, title and interest in this Lease and all of Tenant's estate or
interest in the Demised Premises.
 
29.1.2  At the time of any assignment or subletting, and at the time when Tenant
requests Landlord's written consent thereto, this Lease must be in full force
and effect, without an Event of Default.
 
24

--------------------------------------------------------------------------------


 
29.1.3  Any such assignee shall assume, by written, recordable instrument, in
form and content satisfactory to Landlord, the due performance of all of
Tenant's obligations under this Lease, including any accrued obligations at the
time of the effective date of the assignment, and such assumption agreement
shall state that the same is made by the assignee for the express benefit of
Landlord as a third party beneficiary thereof. A copy of the assignment and
assumption agreement, both in form and content satisfactory to Landlord, fully
executed and acknowledged by assignee, shall be sent to Landlord ten days prior
to the effective date of such assignment.
 
29.1.4  In the case of a subletting, a copy of any sublease fully executed and
acknowledged by Tenant and the sublessee shall be mailed to Landlord ten days
prior to the effective date of such subletting, which sublease shall be in form
and content acceptable to Landlord.
 
29.1.5  Such assignment or subletting shall be subject to all the provisions,
terms, covenants and conditions of this Lease, and Tenant-assignor (and the
guarantor or guarantors of this Lease, if any) and the assignee or assignees
shall continue to be and remain liable under this Lease, as it may be amended
from time to time without notice to any assignor of Tenant's interest or to any
guarantor.
 
29.1.6  Each sublease permitted under this Section 15.1 shall contain provisions
to the effect that (i) such sublease is only for actual use and occupancy by the
sublessee; (ii) such sublease is subject and subordinate to all of the terms,
covenants and conditions of this Lease and to all of the rights of Landlord
thereunder; and (iii) in the event this Lease shall terminate before the
expiration of such sublease, the sublessee thereunder will, at Landlord's
option, attorn to Landlord and waive any rights the sublessee may have to
terminate the sublease or to surrender possession thereunder, as a result of the
termination of this Lease.
 
29.1.7  Tenant agrees to pay on behalf of Landlord any and all costs of
Landlord, including reasonable attorney's fees paid or payable to outside
counsel, occasioned by such assignment or subletting not to exceed $1,000.00.
Landlord agrees to respond to Tenant's request for consent under this Section
15.1 within 15 days after Landlord's receipt of Tenant's written request.
 
29.2   Restriction From Further Assignment.  Notwithstanding anything contained
in this Lease to the contrary and notwithstanding any consent by Landlord to any
sublease of the Demised Premises, or any portion thereof, or to any assignment
of this Lease or of Tenant's interest or estate in the Demised Premises, no
sublessee shall assign its sublease nor further sublease the Demised Premises,
or any portion thereof, and no assignee shall further assign its interest in
this Lease or its interest or estate in the Demised Premises, or any portion
thereof, nor sublease the Demised Premises, or any portion thereof, without
Landlord's prior written consent in each and every instance which consent shall
not be unreasonably withheld or unduly delayed. No such assignment or subleasing
shall relieve Tenant from any of Tenant's obligations in this Lease contained.
 
29.3   Tenant's Failure to Comply.  Tenant's failure to comply with all of the
foregoing provisions and conditions of this Article XV shall (whether or not
Landlord's consent is required under this Article), at Landlord's option, render
any purported assignment or subletting null and void and of no force and effect.
 
29.4   Sharing of Excess Rent.  If Landlord consents to Tenant assigning its
interest under this Lease or subletting all or any portion of the Demised
Premises, Tenant shall pay to Landlord (in addition to Rent and all other
amounts payable by Tenant under this Lease) 50 percent of the rents and other
considerations payable by such assignee or subtenant in excess of the Rent
otherwise payable by Tenant from time to time under this Lease after deducting
Tenant's reasonable out-of-pocket reletting costs. For the purposes of
this computation, the additional amount payable by Tenant shall be determined by
application of the rental rate per square foot for the Demised Premises or any
portion thereof sublet. Said additional amount shall be paid to Landlord within
30 days of Tenant's receipt of such Rent or other considerations from the
assignee or subtenant.
 
29.5   Assignment to Affiliates.  So long as there is no Event of Default of the
Lease, Tenant shall have the right to assign this Lease to any corporation or
other entity which is controlled by, under the control of, or under common
control with Tenant, or any corporation into which Tenant may be merged or
consolidated, or which purchases all or substantially all of the assets of
Tenant (each an "Affiliate of Tenant"); provided, however, (i) Tenant shall not
be released from its obligations under this Lease, (ii) Landlord shall be given
at least 15 days prior written notice of the assignment, (iii) Landlord shall be
given a copy of the document effecting the assignment at least 15 days prior to
the date on which the assignment shall occur, and (iv) from and after the date
of the assignment, Tenant shall be jointly and severally liable with the
Affiliate of Tenant with respect to all obligations of Tenant under this Lease.
 
25

--------------------------------------------------------------------------------


 
29.6  Permitted Subleases. So long as there is no Event of Default of this
Lease, Tenant shall have the right to enter into up to three subleases so long
as Tenant and each such sublease comply with the obligations of
Sections 15.1(d), 15.1(e), and 15.1(f) and so long as Tenant complies strictly
with the following conditions: (i) each subtenant must be one of Tenant's
suppliers, (ii) the term of each sublease shall not exceed one year and must
expire no later than the expiration date of the Lease or on any earlier
termination date of the Lease, (iii) the total amount of square footage subject
to all subleases, in the aggregate, shall not exceed 30,000 square feet of floor
area, and (iv) the permitted use in each sublease shall be for storage only.
 
30. 
SUBORDINATION, NONDISTURBANCE,
NOTICE TO MORTGAGEE AND ATTORNMENT
 
30.1  Subordination by Tenant. This Lease and all rights of Tenant therein, and
all interest or estate of Tenant in the Demised Premises, or any portion
thereof, shall be subject and subordinate to the lien of any mortgage, deed of
trust, security instrument or other document of like nature ("Mortgage"), which
at any time may be placed upon the Demised Premises, or any portion thereof, by
Landlord, and to any replacements, renewals, amendments, modifications,
extensions or refinancing thereof, and to each and every advance made under any
Mortgage. Such subordination shall be conditioned on the holder of the Mortgage
agreeing not to disturb Tenant's rights under the Lease so long as no Event of
Default exists. Tenant agrees at any time hereafter, and from time to time on
demand of Landlord, to execute and deliver to Landlord any instruments, releases
or other documents that may be reasonably required for the purpose of subjecting
and subordinating this Lease to the lien of any such Mortgage so long as such
instrument, release or other document provides that the holder of the Mortgage
agrees not to disturb Tenant's rights under this Lease so long as no Event of
Default exists. It is agreed, nevertheless, that so long as no Event of Default
exists, that such subordination agreement or other instrument, release or
document shall not interfere with, hinder or molest Tenant's right to quiet
enjoyment under this Lease, nor the right of Tenant to continue to occupy the
Demised Premises, and all portions thereof, and to conduct its business thereon
in accordance with the covenants, conditions, provisions, terms and agreements
of this Lease; provided, however, that the holder of the Mortgage and its
successors shall not be bound by the provisions of Section 21.3. The lien of any
such Mortgage shall not cover Tenant's trade fixtures or other personal property
located in or on the Demised Premises. If there is a Mortgage in effect as of
the execution date of this Lease, Landlord agrees to obtain from the holder of
the Mortgage a subordination and nondisturbance agreement containing the terms
set forth in this Section 16.1.
 
30.2  Landlord's Default. In the event of any act or omission of Landlord
constituting a default by Landlord, Tenant shall not exercise any remedy until
Tenant has given Landlord prior written notice of such act or omission and until
a 30-day period of time to allow Landlord or the mortgagee to remedy such act or
omission shall have elapsed following the giving of such notice; provided,
however, if such act or omission cannot, with due diligence and in good faith,
be remedied within such 30-day period, the Landlord and/or mortgagee shall be
allowed such further period of time as may be reasonably necessary provided that
it shall have commenced remedying the same with due diligence and in good faith
within said 30-day period. In the event Landlord's act or omission which
constitutes a Landlord's default hereunder results in an immediate threat of
bodily harm to Tenant's employees, agents or invitees, or damage to Tenant's
property (a "Special Landlord Default"), Tenant may proceed to cure the default
without prior notice to Landlord provided, however, in that event Tenant shall
give written notice to Landlord as soon as possible after commencement of such
cure. Nothing herein contained shall be construed or interpreted as requiring
any mortgagee to remedy such act or omission. If Landlord fails to cure a
Special Landlord Default under this Section 16.2 after two written notices of
such Special Landlord Default are given to Landlord by Tenant as provided in
this Section 16.2 and if Landlord does not contest the fact that Landlord is in
default of the Lease, then Landlord shall reimburse Tenant the reasonable costs
of Tenant's cure of the Special Landlord Default within 30 days after Tenant's
invoice for the reasonable costs of such cure, setting forth in reasonable
detail the work performed.
 
26

--------------------------------------------------------------------------------



30.3  Attornment. If any mortgagee shall succeed to the rights of Landlord under
this Lease or to ownership of the Demised Premises, whether through possession
or foreclosure or the delivery of a deed to the Demised Premises, then, upon the
written request of such mortgagee so succeeding to Landlord's rights hereunder,
Tenant shall attorn to and recognize such mortgagee as Tenant's landlord under
this Lease, and shall promptly execute and deliver any instrument that such
mortgagee may reasonably request to evidence such attornment (whether before or
after making of the mortgage). In the event of any other transfer of Landlord's
interest hereunder, upon the written request of the transferee and Landlord,
Tenant shall attorn to and recognize such transferee as Tenant's landlord under
this Lease and shall promptly execute and deliver any instrument that such
transferee and Landlord may reasonably request to evidence such attornment if
such instrument also provides that such transferee agrees to recognize Tenant's
rights under the Lease except for those in Section 21.3.
 
31. 
SIGNS
 
31.1  Tenant's Signs. Tenant may erect signs on the exterior or interior of the
Building or on the landscaped area adjacent thereto, provided that such sign or
signs (a) do not cause any structural damage or other damage to the Building;
(b) do not violate applicable Laws; and (c) do not violate any existing
restrictions affecting the Demised Premises. Tenant shall first obtain
Landlord's prior written consent as to any sign, which consent shall not be
unreasonably withheld or delayed.
 
32.
REPORTS BY TENANT
 
32.1  Annual Statements. Upon request by Landlord at any time after 135 days
after the end of the applicable fiscal year of Tenant, Tenant shall deliver to
Landlord (within 15 days after receipt of written request) a copy of its audited
financial statement, including the certification of its auditor, and similar
financial statement of any guarantor of Tenant's obligations under this Lease.
 
33.
CHANGES AND ALTERATIONS
 
33.1  Tenant's Changes and Alterations. Tenant shall have the right at any time,
and from time to time during the term of this Lease, to make such changes and
alterations, structural or otherwise, to the Building, improvements and fixtures
hereafter erected on the Demised Premises as Tenant shall deem necessary or
desirable in connection with the requirements of its business, which such
changes and alterations (other than changes or alterations of Tenant's movable
trade fixtures and equipment) shall be made in all cases subject to the
following conditions, which Tenant covenants to observe and perform:
 
33.1.1 Permits. No change or alteration shall be undertaken until Tenant shall
have procured and paid for, so far as the same may be required from time to
time, all municipal, state and federal permits and authorizations of the various
governmental bodies and departments having jurisdiction thereof, and Landlord
agrees to join in the application for such permits or authorizations whenever
such action is necessary, all at Tenant's sole cost and expense, provided such
applications do not cause Landlord to become liable for any cost, fees or
expenses.
 
33.1.2 Compliance with Plans and Specifications. Before commencement of any
change, alteration, restoration or construction (hereinafter sometimes referred
to as "Work") involving in the aggregate an estimated cost of more than Ten
Thousand and no/100 Dollars ($10,000.00) or which in Landlord's reasonable
judgment would materially alter the mechanical, structural, or electrical
systems of the Improvements, Tenant shall (i) furnish Landlord with detailed
plans and specifications of the proposed change or alteration; (ii) obtain
Landlord's prior written consent, which consent shall not be unreasonably
withheld (but such consent may be withheld if the change or alteration would, in
the reasonable judgment of Landlord, impair the value or usefulness of the Land
or Improvements, or any substantial part thereof to Landlord); (iii) obtain
Landlord's prior written approval of a licensed architect or licensed
professional engineer selected and paid for by Tenant, who shall supervise any
such work (hereinafter referred to as "Alterations Architect or Engineer"); (iv)
obtain Landlord's prior written approval of detailed plans and specifications
prepared and approved in writing by said Alterations Architect or Engineer, and
of each amendment and change thereto; and (v) furnish to Landlord a surety
company performance bond issued by a surety company licensed to do business in
the state in which the Demised Premises are located and reasonably acceptable to
Landlord in an amount equal to the estimated cost of such work guaranteeing the
completion thereof within a reasonable time thereafter (1) free and clear of all
mechanic's liens or other liens, encumbrances, security interests and charges,
and (2) in accordance with the plans and specifications approved by Landlord.
Notwithstanding the foregoing, Tenant may make alterations which do not affect
the Building's structure or the Building's systems or equipment, provided the
expenditures therefor do not exceed $50,000.00, without Landlord's prior written
consent so long as Tenant gives Landlord a written description of the proposed
alterations at least 15 days prior to commencement of the alterations so that
Landlord may post a notice of nonresponsibility.
 
27

--------------------------------------------------------------------------------




33.1.3 Value Maintained. Any change or alteration shall, when completed, be of
such character as not to materially reduce the value of the Demised Premises or
the Building to which such change or alteration is made below its value to
Landlord immediately before such change or alteration, nor shall such change or
alteration reduce the area or cubic content of the Building, nor change the
character of the Demised Premises or the Building as to use without Landlord's
express written consent.
 
33.1.4 Compliance with Laws. All Work done in connection with any change or
alteration shall be done promptly and in a good and workmanlike manner and in
compliance with all building and zoning laws of the place in which the Demised
Premises are situated, and with all laws, ordinances, orders, rules, regulations
and requirements of all federal, state and municipal governments and appropriate
departments, commissions, boards and officers thereof, and in accordance with
the orders, rules and regulations of the Board of Fire Underwriters where the
Demised Premises are located, or any other body exercising similar functions.
The cost of any such change or alteration shall be paid in cash so that the
Demised Premises and all portions thereof shall at all times be free of liens
for labor and materials supplied to the Demised Premises, or any portion
thereof. The Work of any change or alteration shall be prosecuted with
reasonable dispatch, delays due to strikes, lockouts, acts of God, inability to
obtain labor or materials, governmental restrictions or similar causes beyond
the control of Tenant excepted. Tenant shall obtain and maintain, at its sole
cost and expense, during the performance of the Work, workers' compensation
insurance covering all persons employed in connection with the Work and with
respect to which death or injury claims could be asserted against Landlord or
Tenant or against the Demised Premises or any interest therein, together with
comprehensive general liability insurance for the mutual benefit of Landlord and
Tenant with limits of not less than One Million Dollars ($l,000,000.00) in the
event of injury to one person, Three Million Dollars ($3,000,000.00) in respect
to any one accident or occurrence, and Five Hundred Thousand Dollars
($500,000.00) for property damage, and the fire insurance with "extended
coverage" endorsement required by Section 6.1 hereof shall be supplemented with
"builder's risk" insurance on a completed value form or other comparable
coverage on the Work. All such insurance shall be in a company or companies
authorized to do business in the state in which the Demised Premises are located
and reasonably satisfactory to Landlord, and all such policies of insurance or
certificates of insurance shall be delivered to Landlord endorsed "Premium Paid"
by the company or agency issuing the same, or with other evidence of payment of
the premium satisfactory to Landlord.
 
33.1.5 Property of Landlord. All improvements and alterations (other than
Tenant's trade fixtures and equipment, no matter how affixed to the Building,
including the components of the clean room) made or installed by Tenant shall
immediately, upon completion or installation thereof, become the property of
Landlord without payment therefor by Landlord, and shall be surrendered to
Landlord on the expiration of the term of this Lease.
 
28

--------------------------------------------------------------------------------



33.1.6 Location of Improvements. No change, alteration, restoration or new
construction shall be in or connect the Improvements with any property, building
or other improvement located outside the boundaries of the parcel of land
described in Exhibit "A" attached, nor shall the same obstruct or interfere with
any existing easement.
 
33.1.7 Removal of Improvements. As a condition to granting approval for any
changes or alterations, Landlord may require Tenant to agree that Landlord, by
written notice to Tenant, given at or prior to the time of granting such
approval, may require Tenant to remove any improvements, additions or
installations installed by Tenant in the Demised Premises at Tenant's sole cost
and expense, and repair and restore any damage caused by the installation and
removal of such improvements, additions, or installations; provided, however,
the only improvements, additions or installations which Tenant shall remove
shall be those specified in such notice. All improvements, additions or
installations installed by Tenant which did not require Landlord's prior
approval shall be removed by Tenant as provided for in this Section 19.1(g),
unless Tenant has obtained a written waiver of such condition from Landlord.
 
33.1.8 Written Notification Required. Tenant shall notify Landlord in writing 30
days prior to commencing any alterations, additions or improvements to the
Demised Premises which have been approved by Landlord so that Landlord shall
have the right to record and post notices of non-responsibility on the Demised
Premises.
 
34.
MISCELLANEOUS PROVISIONS
 
34.1  Entry by Landlord. Tenant agrees to permit Landlord and authorized
representatives of Landlord to enter upon the Demised Premises at all reasonable
times during ordinary business hours after reasonable prior notice (except in
the case of emergency) for the purpose of inspecting the same and making any
necessary repairs to comply with any laws, ordinances, rules, regulations or
requirements of any public body, or the Board of Fire Underwriters, or any
similar body. Tenant shall have the right to accompany Landlord in connection
with any such entry. Landlord must follow Tenant's procedure for entering into
Tenant's clean room. Nothing herein contained shall imply any duty upon the part
of Landlord to do any such work which, under any provision of this Lease, Tenant
may be required to perform and the performance thereof by Landlord shall not
constitute a waiver of Tenant's default in failing to perform the same. Landlord
may, during the progress of any work, keep and store upon the Demised Premises
all necessary materials, tools and equipment. Unless caused by Landlord's
negligence or willful misconduct, Landlord shall not in any event be liable for
inconvenience, annoyance, disturbance, loss of business or other damage to
Tenant by reason of making repairs or the performance of any work in or about
the Demised Premises or on account of bringing material, supplies and equipment
into, upon or through the Demised Premises during the course thereof, and the
obligations of Tenant under this Lease shall not be thereby affected in any
manner whatsoever, provided, however, that Landlord agrees to use commercially
reasonable efforts not to interfere with Tenant's business operations.
 
34.2  Exhibition of Demised Premises. Landlord is hereby given the right during
usual business hours at any time during the term of this Lease after giving
Tenant reasonable prior notice to enter upon the Demised Premises and to exhibit
the same for the purpose of mortgaging or selling the same. During the last six
months of the term unless Tenant exercises an option to extend described in
Section 21.1, Landlord shall be entitled to display on the Demised Premises, in
such manner as to not unreasonably interfere with Tenant's business, signs
indicating that the Demised Premises are for rent or sale and suitably
identifying Landlord or its agent. Tenant agrees that such signs may remain
unmolested upon the Demised Premises and that Landlord may exhibit said premises
to prospective tenants during said period.
 
34.3  Indemnification by Tenant. To the fullest extent allowed by law, Tenant
shall at all times indemnify, defend and hold Landlord and Landlord's
shareholders, employees and managing agent harmless against and from any and all
claims, costs, liabilities, actions and damages (including, without limitation,
reasonable attorneys' fees and costs) by or on behalf of any person or persons,
firm or firms, corporation or corporations, arising from the conduct or
management, or from any work or things whatsoever done in or about the Demised
Premises, and will further indemnify, defend and hold Landlord harmless against
and from any and all claims arising during the term of this Lease, from any
condition of the Improvements or the Demised Premises, or arising from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed, pursuant to the terms of this
Lease, or arising from any act or negligence of Tenant, its agents, servants,
employees or licensees, or arising from any accident, injury or damage
whatsoever caused to any person, firm or corporation occurring during the term
of this Lease, in or about the Demised Premises, in each case unless caused by
the negligence or willful misconduct of Landlord or its employees, agents, or
contractors, and from and against all costs, attorney's fees, expenses and
liabilities incurred in or about any such claim or action or proceeding brought
thereon; and in case any action or proceeding be brought against Landlord by
reason of any such claim, Tenant, upon notice from Landlord, covenants to defend
such action or proceeding by counsel reasonably satisfactory to Landlord.
Tenant's obligations under this Section 20.3 shall be insured by contractual
liability endorsement on Tenant's policies of insurance required under the
provisions of Section 6.2 hereof. Landlord agrees to indemnify, defend, and hold
Tenant and Tenant's shareholders and employees harmless against any and all
claims, costs, liabilities, actions and damages (including reasonable attorneys'
fees and costs) caused by Landlord's breach of this Lease; provided, however,
that Landlord shall never be liable for consequential damages such as lost
profits, punitive damages, or any loss or damage to Tenant's property, the risk
of loss of which shall be borne by Tenant.

29

--------------------------------------------------------------------------------



34.4  Notices. All notices, demands and requests which may be or are required to
be given, demanded or requested by either party to the other shall be in
writing. All notices, demands and requests shall be sent by United States
registered or certified mail, postage prepaid or by an independent overnight
courier service, addressed as follows:
 
To Landlord:
Opus Northwest, L.L.C.
 
915 – 118th Avenue SE
 
Bellevue, WA 98005
 
Attn: Thomas B. Parsons
 
Telephone:       (425) 453-4100
 
Facsimile:         (425) 453-1712
   
With a copy to:
Opus, L.L.C.
 
10350 Bren Road West
 
Minnetonka, MN 55343
 
Attn: Legal Department
 
Telephone: (612) 656-4444
 
Facsimile:   (612) 656-4755
   
With a copy to:
Property Manager at the address described in
Section 3.1 of the Lease
   
With a copy to:
Ball Janik LLP
 
101 SW Main Street
 
Suite 1100
 
Portland, OR 97204
 
Attn: Barbara W. Radler
 
Phone: (503) 228-2525
 
Fax: (503) 295-1058
   
To Tenant:
Merix Corporation
 
1521 Poplar Lane
 
Forest Grove, OR 97116
 
Attn: Terri Timberman, Chief Administrative Officer
 
Phone: (503) 359-2646
 
Fax: (503) 357-1504


30

--------------------------------------------------------------------------------


 
With a copy to:
Merix Corporation
 
1521 Poplar Lane
 
Forest Grove, OR 97116
 
Attn: Janie S. Brown, VP & CFO
 
Phone: (503) 359-2653
   
With a copy to:
Perkins Coie LLP
 
1211 SW 5th Avenue, Suite 1500
 
Portland, OR 97204
 
Attn: Christopher Matthews
 
Phone: (503) 727-2000
 
Fax: (503) 727-2222

 
or at such other place as Landlord may from time to time designate by written
notice to Tenant. Notices, demands and requests which shall be served upon
Landlord by Tenant, or upon Tenant by Landlord, in the manner aforesaid, shall
be deemed to be sufficiently served or given for all purposes hereunder at the
time such notice, demand or request shall be mailed or delivered to a courier.
 
34.5  Quiet Enjoyment. Landlord covenants and agrees that Tenant, upon paying
the Basic Rent and Additional Rent, and upon observing and keeping the
covenants, agreements and conditions of this Lease on its part to be kept,
observed and performed, shall lawfully and quietly hold, occupy and enjoy the
Demised Premises (subject to the provisions of this Lease) during the term of
this Lease without hindrance or molestation by Landlord or by any person or
persons claiming under Landlord.
 
34.6  Landlord's Continuing Obligations. The term "Landlord," as used in this
Lease so far as covenants or obligations on the part of Landlord are concerned,
shall be limited to mean and include only the owner or owners at the time in
question of the fee of the Demised Premises, and in the event of any transfer or
transfers or conveyance in which the transferee assumes the Landlord's
obligations under this Lease accruing after the date of such transfer, the then
grantor shall be automatically freed and relieved from and after the date of
such transfer or conveyance of all liability as respects the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed, provided that any funds in the hands of such
landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be turned over to the grantee, and any amount then due and
payable to Tenant by Landlord or the then grantor under any provision of this
Lease shall be paid to Tenant. The covenants and obligations contained in this
Lease on the part of Landlord shall, subject to the aforesaid, be binding on
Landlord's successors and assigns, during and in respect of their respective
successive periods of ownership. Nothing herein contained shall be construed as
relieving Landlord of its obligations under Article II or Section 21.2 of this
Lease, or releasing Landlord from any obligation to complete the cure of any
breach by Landlord during the period of its ownership of the Demised Premises.
 
34.7  Estoppel. Landlord and Tenant shall, each without charge at any time and
from time to time, within ten days after written request by the other party,
certify by written instrument, duly executed, acknowledged and delivered to any
mortgagee, assignee of a mortgagee, proposed mortgagee, or to any purchaser or
proposed purchaser, or to any other person dealing with Landlord, Tenant or the
Demised Premises:
 
34.7.1 That this Lease (and all guaranties, if any) is unmodified and in full
force and effect (or, if there have been modifications, that the same is in full
force and effect, as modified, and stating the modifications);
 
34.7.2 The dates to which the Basic Rent or Additional Rent have been paid in
advance;
 
34.7.3 Whether or not there are then existing any breaches or defaults by such
party or the other party known by such party under any of the covenants,
conditions, provisions, terms or agreements of this Lease, and specifying such
breach or default, if any, or any setoffs or defenses against the enforcement of
any covenant, condition, provision, term or agreement of this Lease (or of any
guaranties) upon the part of Landlord or Tenant (or any guarantor), as the case
may be, to be performed or complied with (and, if so, specifying the same and
the steps being taken to remedy the same); and
 
31

--------------------------------------------------------------------------------



34.7.4 Such other factual statements or certificates as either party may
reasonably request.
 
It is the intention of the parties hereto that any statement delivered pursuant
to this Section 20.7 may be relied upon by any of such parties dealing with
Landlord, Tenant or the Demised Premises. If Tenant does not deliver such
statement to Landlord within such 10 day period, Landlord, and any prospective
purchaser or encumbrancer of the Demised Premises or the Building, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been cancelled or terminated and is in
full force and effect, except as otherwise represented by Landlord; that the
current amounts of the Basic Rent and Security Deposit are as represented by
Landlord; that any changes made against the Security Deposit are uncontested and
valid; that there have been no subleases or assignments of the Lease; (iii) that
not more than one month's Basic Rent or other charges have been paid in advance;
and (iv) that Landlord is not in default under the Lease. In such event, Tenant
shall be estopped from denying the truth of such facts.
 
34.8  Authority. The person signing this Lease on behalf of Tenant represents
and warrants to Landlord that he or she has full power and authority to bind
Tenant to the terms of this Lease. Tenant hereby represents and warrants to
Landlord that (i) Tenant is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Oregon, (ii) this Lease has been
duly authorized, executed, and delivered by Tenant, and (iii) this Lease is
binding in all respects on Tenant.
 
34.9  Memorandum of Lease. Upon not less than ten days prior written request by
either party, the parties hereto agree to execute and deliver to each other a
Memorandum Lease, in recordable form, setting forth the following:
 
34.9.1 The date of this Lease;
 
34.9.2 The parties to this Lease;
 
34.9.3 The term of this Lease and options to extend;
 
34.9.4 The legal description of the Demised Premises;
 
34.9.5 The right of first opportunity described in Section 21.3; and
 
34.9.6 Such other matters reasonably requested by either party to be stated
therein.
 
34.10  Severability. If any covenant, condition, provision, term or agreement of
this Lease shall, to any extent, be held invalid or unenforceable, the remaining
covenants, conditions, provisions, terms and agreements of this Lease shall not
be affected thereby, but each covenant, condition, provision, term or agreement
of this Lease shall be valid and in force to the fullest extent permitted by
law. This Lease shall be construed and be enforceable in accordance with the
laws of the state in which the Demised Premises are located.
 
34.11  Successors and Assigns. The covenants and agreements herein contained
shall bind and inure to the benefit of Landlord, its successors and assigns, and
Tenant and its permitted successors and assigns.
 
34.12  Captions. The caption of each article of this Lease is for convenience
and reference only, and in no way defines, limits or describes the scope or
intent of such article or of this Lease.

32

--------------------------------------------------------------------------------



34.13  Relationship of Parties. This Lease does not create the relationship of
principal and agent, or of partnership, joint venture, or of any association or
relationship between Landlord and Tenant, the sole relationship between Landlord
and Tenant being that of landlord and tenant.
 
34.14  Entire Agreement. All preliminary and contemporaneous negotiations are
merged into and incorporated in this Lease. This Lease together with the
Exhibits contains the entire agreement between the parties and shall not be
modified or amended in any manner except by an instrument in writing executed by
the parties hereto.
 
34.15  No Merger. There shall be no merger of this Lease or the leasehold estate
created by this Lease with any other estate or interest in the Demised Premises
by reason of the fact that the same person, firm, corporation or other entity
may acquire, hold or own directly or indirectly, (a) this Lease or the leasehold
interest created by this Lease or any interest therein, and (b) any such other
estate or interest in the Demised Premises, or any portion thereof. No such
merger shall occur unless and until all persons, firms, corporations or other
entities having an interest (including a security interest) in (1) this Lease or
the leasehold estate created thereby, and (2) any such other estate or interest
in the Demised Premises, or any portion thereof, shall join in a written
instrument expressly effecting such merger and shall duly record the same.
 
34.16  Possession and Use. Tenant acknowledges that the Demised Premises are the
property of Landlord and that Tenant has only the right to possession and use
thereof upon the covenants, conditions, provisions, terms and agreements set
forth in this Lease.
 
34.17  No Surrender During Lease Term. No surrender to Landlord of this Lease or
of the Demised Premises, or any portion thereof, or any interest therein, prior
to the expiration of the term of this Lease shall be valid or effective unless
agreed to and accepted in writing by Landlord and consented to in writing by all
contract vendors and mortgagees, and no act or omission by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord consented to by all contract vendors and the mortgagees, as aforesaid,
shall constitute an acceptance of any such surrender.
 
34.18  Surrender of Demised Premises. At the expiration of the term of this
Lease, Tenant shall surrender the Demised Premises in the same condition as the
same were in upon delivery of possession thereto at the Commencement Date of the
term of this Lease, reasonable wear and tear excepted, but restored to Shell
Condition (as defined below), and subject to the provisions of Article XIII, and
shall surrender all keys to the Demised Premises to Landlord at the place then
fixed for the payment of Basic Rent and shall inform Landlord of all
combinations on locks, safes and vaults, if any. "Shell Condition" shall mean a
condition for use by a typical distribution use tenant, as reasonably determined
by Landlord. For example, Tenant shall make all sloping floors level, as
designated by Landlord, and Tenant shall remove its special piping and
equipment. Tenant shall, at the expiration of the term of this Lease, Tenant
shall at such time remove all of its property therefrom and all alterations and
improvements placed thereon by Tenant if so requested by Landlord pursuant to
the terms of Section 9.1(g). Tenant shall repair any damage to the Demised
Premises caused by such removal, and any and all such property not so removed
shall, at Landlord's option, become the exclusive property of Landlord or be
disposed of by Landlord, at Tenant's cost and expense, without further notice to
or demand upon Tenant. If the Demised Premises be not surrendered as above set
forth, Tenant shall indemnify, defend and hold Landlord harmless against loss or
liability resulting from the delay by Tenant in so surrendering the Demised
Premises, including, without limitation any claim made by any succeeding
occupant founded on such delay. Tenant's obligation to observe or perform this
covenant shall survive the expiration or other termination of this Lease.
 
All property of Tenant not removed within 30 days after the last day of the term
of this Lease shall be deemed abandoned. Tenant hereby appoints Landlord its
agent to remove all property of Tenant from the Demised Premises upon
termination of this Lease and to cause its transportation and storage for
Tenant's benefit, all at the sole cost and risk of Tenant and Landlord shall not
be liable for damage, theft, misappropriation or loss thereof and Landlord shall
not be liable in any manner in respect thereto. Tenant shall pay all costs and
expenses of such removal, transportation and storage. Tenant shall reimburse
Landlord upon demand for any expenses incurred by Landlord with respect to
removal or storage of abandoned property and with respect to restoring said
Demised Premises to good order, condition and repair.
 
33

--------------------------------------------------------------------------------



34.19  Holding Over. In the event Tenant remains in possession of the Demised
Premises after expiration of this Lease, and without the execution of a new
lease, it shall be deemed to be occupying the Demised Premises as a tenant from
month to month, subject to all the provisions, conditions and obligations of
this Lease insofar as the same can be applicable to a month-to-month tenancy,
except that the Basic Rent shall be escalated to 150% of the then current Basic
Rent for the Demised Premises.
 
34.20  Landlord Approvals. Any approval by Landlord or Landlord's architects
and/or engineers of any of Tenant's drawings, plans and specifications which are
prepared in connection with any construction of improvements respecting the
Demised Premises shall not in any way be construed or operate to bind Landlord
or to constitute a representation or warranty of Landlord as to the adequacy or
sufficiency of such drawings, plans and specifications, or the improvements to
which they relate, for any reason, purpose or condition, but such approval shall
merely be the consent of Landlord, as may be required hereunder, in connection
with Tenant's construction of improvements relating to the Demised Premises in
accordance with such drawings, plans and specifications.
 
34.21  Survival. All obligations (together with interest or money obligations at
the Maximum Rate of Interest) accruing prior to expiration of the term of this
Lease shall survive the expiration or other termination of this Lease.
 
34.22  Attorneys' Fees. In the event of any litigation or judicial action in
connection with this Lease or the enforcement thereof, the prevailing party in
any such litigation or judicial action shall be entitled to recover all costs
and expenses of any such judicial action or litigation (including, but not
limited to, reasonable attorneys' fees and paralegals' fees) from the other
party whether incurred in the litigation or other action or on any appeal or
review thereof.
 
34.23  Landlord's Limited Liability. Tenant agrees to look solely to Landlord's
interest in the Demised Premises and the proceeds thereof for recovery of any
judgment from Landlord, it being agreed that Landlord (and if Landlord is a
partnership, its partners, whether general or limited, and if Landlord is a
corporation, its directors, officers or shareholders) shall never be personally
liable for any personal judgment or deficiency decree or judgment against it.
 
34.24  Broker. Tenant and Landlord represent that they have dealt directly with
and only with Cushman & Wakefield of Oregon, Inc. and Ossey Patterson Co. in
connection with this Lease and that no other broker has negotiated or
participated in negotiations of this Lease or is entitled to any commission in
connection therewith. Tenant shall indemnify and hold Landlord harmless from and
against any and all commissions, fees and expenses and all claims therefor by
any broker, salesman or other party in connection with or arising out of
Tenant's action in entering into this Lease, except for the commissions of
Cushman & Wakefield of Oregon, Inc. and Ossey Patterson Co. Landlord shall
indemnify and hold Tenant harmless from and against any and all commissions,
fees and expenses and all claims therefor by any broker, salesman or other party
in connection with or arising out of Landlord's action in entering into this
Lease, and Landlord shall pay the commissions due Cushman & Wakefield of Oregon,
Inc. and Ossey Patterson Co. pursuant to Landlord's separate written agreement
with such brokers.
 
34.25  Governing Law. This Lease shall be governed by the laws of the State of
Oregon. All covenants, conditions and agreements of Tenant arising hereunder
shall be performable in the county wherein the Demised Premises are located. Any
suit arising from or relating to this Lease shall be brought in the county
wherein the Demised Premises are located, and the parties hereto waive the right
to be sued elsewhere.
 
34.26  Joint and Several Liability. All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant.
 
34.27  Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

34

--------------------------------------------------------------------------------



35.
ADDITIONAL PROVISIONS
 
35.1  Options to Extend
 
35.1.1 General. Tenant shall have the right, subject to the provisions of this
Section 21.1, to extend the Initial Term for three consecutive and successive
periods of five years each (each a "Renewal Term") provided that (a) this Lease
is in full force and effect; (b) no Event of Default exists at the time of
exercise of the right of renewal or at the time set for commencement of the
Renewal Term in question; (c) Tenant exercises its right to the Renewal Term by
giving Landlord written notice of its election at least nine (9) months before
the first day of the Renewal Term; and (d) the Renewal Term shall be upon the
same terms, covenants and conditions as provided in the Lease, except that the
monthly Basic Rent shall be the Basic Rent for the Renewal Term as set forth in
Section 21.1(b) of this Lease.
 
35.1.2 Extended Term Basic Rent
 
35.1.2.1 Determination of Market Rent. The monthly Basic Rent during each
Renewal Term shall be 100 percent of the monthly market rate for a five year
term for comparable space leased on comparable terms in the Portland, Oregon
area ("Market Rent") but in no event less than one hundred percent (100%) of the
Basic Rent payable in the period immediately preceding the Renewal Term.
Landlord shall give Tenant notice of Landlord's estimation of Market Rent within
10 business days after receiving Tenant's notice exercising its option to renew.
If Tenant disagrees with such estimate, it shall notify Landlord in writing
thereof within 10 business days of Tenant's receipt of its notice. If Tenant
fails to notify Landlord that it disagrees with the estimation within said 10
business day period, Tenant shall be deemed to have agreed to the Market Rent
proposed by Landlord. If there is a disagreement on such estimation, the parties
shall promptly meet to attempt to resolve their differences. If the differences
as to Market Rent are not resolved within 25 days of the date Tenant receives
Landlord's initial estimate of Market Rent, then the parties shall submit the
matter to appraisal in accordance with Section 21.1(b) so that Market Rent is
determined before the first day of the Renewal Term, or Tenant may give Landlord
written notice within 3 business days after expiration of the 25-day period that
Tenant withdraws the notice exercising its right of renewal and this Lease shall
expire as of the expiration of the Initial Term.
 
35.1.2.2 Appraisal Process. If the parties are unable to reach agreement on
Market Rent during the period specified in Section 21.1(b), then Landlord or
Tenant (the "Moving Party") may give notice to the other demanding appraisal and
naming an appraisal company. The recipient of such notice (the "Recipient")
shall, within 10 days after receiving the Moving Party's notice, give notice to
the Moving Party naming an appraisal company selected by the Recipient. Each
appraiser shall be a member of the American Institute of Appraisers and shall
have not less than 10 years experience in the appraisal of properties like the
Demised Premises in the greater Portland metropolitan area. If the Recipient
fails to notify the Moving Party of the name of the appraisal company it has
selected within said 10 day period, the appraisal company selected by the Moving
Party shall determine the Market Rent for the Renewal Term. The appraiser(s)
shall determine the Basic Rent for the Renewal Term, which shall be the monthly
amount per square foot that a willing, comparable tenant would pay and a
willing, comparable landlord would accept, in an arms-length lease for
comparable space in a comparable building at a comparable site for a comparable
period of time, giving consideration to the rent rates per square foot, the
standard of measurement by which square footage is measured, the type and extent
of liability under any escalation clauses and all other applicable conditions of
tenancy (which is a more detailed description of the Market Rate). The Market
Rate shall not be less than 100% of the Basic Rent payable under the Lease in
the period immediately preceding the Renewal Term. The appraiser(s) shall render
a decision in writing to Landlord and Tenant simultaneously within 20 days of
their appointment. Any decision in which the appraiser appointed by Landlord and
the appraiser appointed by Tenant concur shall be binding and conclusive upon
the parties.
 
35.1.3 Arbitration. If the two appraisers are unable to agree upon a
determination of Market Rent within 20 days after appointment of the
appraiser(s), they shall appoint a third appraiser, who shall be an impartial
person with qualifications similar to those required of the first two
appraisers. If the initial two appraisers are unable to agree upon such
appointment within 5 days after expiration of the 20 day period, the third
appraiser shall be selected by the parties themselves, if they can agree, within
a further period of 10 days. If the parties do not so agree, then either party,
on behalf of both, may request appointment of such a qualified person by the
then presiding judge of the Multnomah County Circuit Court acting in his private
non-judicial capacity. The other party shall not raise any question as to such
judge's full power and jurisdiction to entertain the application for and make
the appointment, and the parties agree to indemnify the presiding judge against
all claims arising out of the presiding judge's appointment of an appraiser. If
the Market Rent cannot be determined by agreement between the two appraisers
selected by Landlord and Tenant, or settlement between the parties during the
course of appraisal, the Market Rent shall be determined by the three appraisers
in accordance with the following procedure. Each of the two appraisers
originally selected by the parties shall prepare a written statement of his
determination of the Market Rent, supported by the reasons therefor, with
counterpart copies for each party and the third appraiser. The appraisers shall
arrange for a simultaneous exchange of their Market Rent determinations. The
role of the third appraiser shall be to select which of the two proposed
determinations most closely approximates his determination of the Market Rent.
The third appraiser shall have no right to propose a middle ground or any
modification of either of the two proposed Market Rents. The appraisers shall
attempt to decide the issue within 10 days after the appointment of the third
appraiser. The Market Rent chosen by the third appraiser shall constitute the
decision of the appraisers and be final and binding upon the parties.

35

--------------------------------------------------------------------------------



35.1.4 Resolution. In the event of a failure, refusal or inability of any
appraiser to act, his successor shall be appointed by him, but in the case of
the third appraiser, his successor shall be appointed in the manner described
above for appointment of the third appraiser. The appraisers shall have the
right to consult experts and competent authorities with factual information or
evidence pertaining to a determination of Market Rent, but any such consultation
shall be made in the presence of both parties with full right on their parts to
cross-examine. The appraiser(s) shall render the determination of Market Rent in
writing, with counterpart copies to each party. The appraisers shall have no
power to modify the provisions of this Lease. Each party shall pay the fees and
expenses of its respective appraiser and both shall share equally the fees and
expenses of the third appraiser, if any. Each party shall pay the attorneys'
fees and expenses of its counsel and the fees and expenses of any witnesses
called by that party. Time is of the essence in connection with the
establishment of Market Rent. If the Market Rent for a Renewal Term is not
determined before the first day of the Renewal Term, Tenant shall continue to
pay Basic Rent in the amount payable during the immediately preceding period
until the Basic Rent for the Renewal Term is determined. Within 10 business days
after the Basic Rent for the Renewal Term has been determined, Tenant shall pay
to the Landlord the excess, if any, of the Basic Rent due at the rate set by the
appraiser(s) over the Basic Rent actually paid during any expired portion of the
Renewal Term.
 
35.2  Initial Improvements
 
35.2.1 Landlord's Improvements. Landlord will cause to be constructed the base
building shell improvements described on Exhibit "C" ("Landlord's
Improvements"), to be paid for as provided in Section 21.2(c).
 
35.2.2 Tenant's Improvements. Landlord will cause to be constructed, to be paid
for as provided in Section 21.2(c), all improvements (other than Landlord's
Improvements) ("Tenant's Improvements") to be designed as provided in this
Section 21.2. Tenant's Improvements become the property of Landlord and a part
of the Building immediately upon installation. Landlord's Improvements and
Tenant's Improvements are sometimes collectively referred to in this Lease as
the "Initial Improvements."
 
35.2.3 Improvement Allowance. Landlord agrees to pay up to $4,540,100.00 (the
"Improvement Allowance") for Landlord's Costs (defined below). Tenant shall pay
all of Landlord's Costs which are in excess of the Improvement Allowance plus
Landlord's Fee and the Warranty Fee (as defined below) within thirty (30) days
after Landlord's billing to Tenant therefor. Landlord may bill Tenant such
amounts on a monthly basis, at Landlord's option, as progress payments, which
Tenant shall pay within thirty (30) days after billing therefor. "Landlord's
Costs" are all direct and indirect costs, fees, and expenses related to the Land
and the Initial Improvements including, without limitation, all costs, fees, and
expenses related to the acquisition of the Land, obtaining all permits and
governmental approvals for the Initial Improvements, designing, constructing,
and installing the Initial Improvements, general conditions, document
preparation, costs of drawing plans and specifications, builders risk and
liability insurance costs, and all labor, materials, supplies, and equipment
used for any of the foregoing, plus any excise or sales tax imposed on any of
the foregoing. A preliminary budget, which is subject to change, of Landlord's
Costs is attached as Exhibit "G". All of Landlord's Costs are subject to change
except that the cost of the items described on Exhibit "G" next to which an
asterisk (*) is placed shall equal the amount for such items set forth in
Exhibit "G". After the Final Plans are completed, Landlord will prepare an
updated budget and, thereafter, the Designated Representatives shall meet at
least every other week to update the budget. Landlord's Fee shall equal five
percent (5%) of the total of Landlord's Costs in excess of $4,540,100.00. The
Warranty Fee shall equal one percent (1%) of costs, fees, and expenses of labor,
materials, supplies, and equipment for construction of the Initial Improvements
(the "Warranty Fee"). If Landlord incurs any costs, fees or expenses to repair
or replace any of the Initial Improvements under Landlord's construction
warranty or replacement obligations as described in this Lease, such amount
shall be deducted from the Warranty Fee. Any amount not so paid from the
Warranty Fee within sixteen (16) months following the date of Substantial
Completion of the Tenant Improvements shall be reimbursed to Tenant, if and to
the extent, Tenant pays the Warranty Fee as required by this Section 21.2(c).
Such payment shall be made within 30 days after the end of such 16-month period.
Landlord is not obligated to pay or incur any amounts that exceed the
Improvement Allowance. If Landlord's Costs exceed the Improvement Allowance,
Tenant will pay the excess to Landlord in cash as Additional Rent as provided
above but in no event later than upon Substantial Completion of the Tenant's
Improvements. Within 10 days after Landlord's demand therefor accompanied by
reasonable documentation of such costs, Tenant will also pay, as Additional
Rent, all of Landlord's Costs (including lost rent) resulting from any Tenant
Delay. If Landlord reasonably estimates that the cost of the Initial
Improvements will exceed the Improvement Allowance, Landlord may require Tenant
to deposit with Landlord, before Landlord commences construction of Initial
Improvements, an amount equal to the amount by which the cost of the Initial
Improvements exceeds the Improvement Allowance.

36

--------------------------------------------------------------------------------



35.2.4 Property Manager/Site Superintendent. Landlord is the general contractor
for the Initial Improvements. In connection with installing the Initial
Improvements, Landlord will utilize a project manager and site superintendent,
the fees of which are payable by Tenant on a weekly basis as a direct cost of
the Initial Improvements. The fee for the project manager shall equal $2,800.00
per week, the fee for the assistant project manager shall equal $2,400.00 per
week, and the fee for the superintendent shall equal $2,800.00 per week.
 
35.2.5 Shell Plan. Landlord will provide Tenant with a shell plan for Landlord's
Improvements (a) adequate for Landlord to prepare working drawings for
Landlord's Improvements; (b) showing, in reasonable detail, the design and
appearance of the finishing material Landlord will use in connection with
installing Landlord's Improvements without additional requests for information;
and (c) containing such other detail or description as may be necessary for
Landlord to adequately define the scope of Landlord's Improvements. Tenant will
have five business days to review and approve or make recommendations for change
in the shell plan. Any disapproval or recommendation for change will specify
both the requested change and the reason for the change with particularity.
Landlord will promptly make revisions to the proposed shell plan necessary to
obtain Tenant's approval. Landlord and Tenant will indicate their agreement to
the shell plan by initialing two sets thereof.
 
35.2.6 Working Drawings and Specifications. After the shell plan has been
established, Landlord will provide Tenant with the final working drawings and
specifications (the "Final Plans"). When Landlord requests Tenant to specify
details or layouts, Tenant will specify the same, within two business days after
Landlord's request, so as not to delay completion of the Final Plans. Tenant
will approve the Final Plans in writing within five business days after
receiving the same. If Tenant disapproves the Final Plans within the five
business day period described in this section, Landlord will revise the Final
Plans and submit the same to Tenant for approval. Tenant will have the same
approval rights and approval time period with respect to the revised Final Plans
as Tenant had with respect to the initial Final Plans as described in this
section. Landlord will seal as required by law the Final Plans after Tenant
approves the same and will submit the same for permits and construction bids.
Landlord will promptly notify Tenant of any changes to the Final Plans that are
required by the City of Wood Village (the "City"). Tenant will approve or
disapprove the required changes in writing within two business days after
receiving notice of the same. Tenant will not withhold its approval except for
reasonable cause and will not act in an arbitrary or capricious manner in
connection with approving the Final Plans or any changes thereto required by
City. If Tenant fails to notify Landlord of Tenant's approval or disapproval of
the Final Plans or City's required changes thereto within the five or two
business day periods described in this section, or fails to specify any details
or layouts within the two business day period described in this section, such
failure is deemed to be a Tenant Delay and the Target Date is automatically
extended day for day for each day of delay after the date by which Tenant was
obligated to approve the Final Plans or specify the details or layouts.

37

--------------------------------------------------------------------------------



35.2.7 Changes to Final Plans. Tenant will notify Landlord of any desired
revisions to the Final Plans Tenant approved under Section 21.2(f). If Landlord
approves the revisions (such approval not to be unreasonably withheld or
delayed), Landlord will revise the Final Plans accordingly and will notify
Tenant of the additional cost of the Initial Improvements and the anticipated
delay in completing the Initial Improvements caused by such revisions. Tenant
will approve or disapprove the increased cost and delay within five business
days after Landlord notifies Tenant of the additional cost and delay. If Tenant
fails to notify Landlord of its approval or disapproval of the additional cost
and delay within the five business day period, Tenant is deemed to have
disapproved the additional cost or delay. If Tenant disapproves the additional
cost or delay, Tenant is deemed to have withdrawn its proposed revisions to the
Final Plans. If incident to a requested revision to the Final Plans, Landlord
stops work pending resolution of whether Tenant finally approves or disapproves
a proposed revision (for such five business day period or such longer time as
Landlord waits for Tenant’s decision regarding such change), then whether or not
Tenant ultimately approves or disapproves the proposed revision and its
attendant additional cost or delay, any delay resulting from the work stoppage
will constitute a Tenant Delay.
 
35.2.8 Substantial Completion of Tenant's Improvements. Tenant is solely
responsible for the design and permitting of Tenant's Improvements. Landlord is
not responsible therefor. Landlord will use commercially reasonable efforts to
achieve substantial completion of Tenant's Improvements as soon as commercially
reasonable after Substantial Completion of Landlord's Improvements and receipt
of all building permits necessary to construct Tenant's Improvements, subject to
Excused Delays. If Landlord fails to timely prosecute construction of the Tenant
Improvements in a manner reasonably consistent with the final project schedule
developed and approved by Landlord and Tenant after completion of the plans for
Tenant's Improvements (the "TI Schedule"), Tenant shall have the right to take
the following action: (i) provide written notification to Landlord setting forth
with particularity the failure or failures by Landlord to timely conform to the
TI Schedule, and setting forth no less than a period of fourteen (14) days from
Landlord's receipt of such written notice for Landlord to respond thereto;
(ii) within fourteen (14) calendar days of receipt of such notice set forth
above, Landlord shall respond in writing to Tenant, setting forth with
particularity either that construction of Tenant's Improvements has returned to
conformance with the TI Schedule, or those actions Landlord is taking to bring
the construction of Tenant's Improvements back into conformance with the TI
Schedule within a reasonable period of time; and (iii) if Landlord fails to so
timely respond as set forth above, or if construction of Tenant's Improvements
is not returned to conformance with the TI Schedule within a reasonable period
of time, Tenant shall have the right to terminate Landlord's work as general
contractor for the Tenant Improvements no less than ten (10) days after Tenant
provides Landlord written notification of such termination. Effective with the
termination date as determined in this paragraph, Landlord shall submit to
Tenant an itemization of all of Landlord's Costs computed as a percentage of
Landlord's Costs, and Tenant shall pay such final invoicing within 30 days after
billing therefor.

38

--------------------------------------------------------------------------------



35.2.9 Punch List. Within ten days after Substantial Completion of the Tenant's
Improvements, Landlord and Tenant will inspect the Premises and develop a punch
list. Landlord will complete (or repair, as the case may be) the items described
on the punch list with commercially reasonable diligence and speed, subject to
delays caused by Tenant Delays and Force Majeure. If Tenant refuses to inspect
the Premises with Landlord within the ten-day period, Tenant is deemed to have
accepted the Premises as delivered, subject to Section 21.2.(j).
 
35.2.10 Construction Warranty. Subject to the TI Warranty Maximum described
below, Landlord warrants Tenant's Improvements against defective workmanship and
materials for a period of one year after Substantial Completion of Tenant's
Improvements. Landlord warrants Landlord's Improvements against defective
workmanship and materials for a period of one year after Substantial Completion
of Landlord's Improvements. Landlord's sole obligation under this warranty is to
repair or replace, as necessary, any defective item caused by poor workmanship
or materials if Tenant notifies Landlord of the defective item within such
applicable one-year period. Landlord has no obligation to repair or replace any
item after such one year period expires except as provided in Section 8.1.
Payment for Landlord's warranty obligations shall be made from the Warranty Fee
described in Section 21.2(c). The cost of Landlord's compliance with Landlord's
obligations under this Section 21.2(j) pertaining to Tenant's Improvements shall
not exceed that portion of the Warranty Fee applicable to the Tenant's
Improvements, which amount is equal to one percent (1%) of costs, fees, and
expenses of labor, materials, supplies, and equipment for construction of
Tenant's Improvements (the "TI Warranty Maximum"). THE WARRANTY TERMS PROVIDE
TENANT WITH ITS SOLE AND EXCLUSIVE REMEDIES FOR INCOMPLETE OR DEFECTIVE
WORKMANSHIP OR MATERIALS OR OTHER DEFECTS IN THE PREMISES IN LIEU OF ANY
CONTRACT, WARRANTY OR OTHER RIGHTS, WHETHER EXPRESSED OR IMPLIED, THAT MIGHT
OTHERWISE BE AVAILABLE TO TENANT UNDER APPLICABLE LAW. ALL OTHER WARRANTIES ARE
EXPRESSLY DISCLAIMED.
 
35.2.11 Representatives. "Designated Representative" means any person authorized
to speak and act on behalf of Landlord or Tenant and upon whom the other will
fully and unconditionally be entitled to rely for any and all purposes of this
Section 21.2 until such designation will be revoked or altered as hereinafter
provided. Landlord hereby appoints Bruce A. Wood and John F. Gordon as its
Designated Representatives. Tenant hereby appoints Mike Clause as its Designated
Representative. Either party may change its Designated Representative(s) by
notice to the other, but no such change or revocation of the power of a
Designated Representative will affect any approval or consent given by a party's
Designated Representative prior to the other party receiving notice of
revocation of such Designated Representative's appointment. Landlord or Tenant's
approval or consent to any matter arising under this Section 21.2 will
conclusively be evidenced by the signature of one of its Designated
Representative(s).
 
35.2.12 Defined Terms. For purposes of this Lease, the following terms shall
have the following meanings:
 
"Certificate of Occupancy" means a certificate of occupancy or similar document
or permit (whether conditional, unconditional, temporary or permanent) that must
be obtained from the appropriate governmental authority as a condition to a
tenant's lawful occupancy of space in the Building.
 
"Final Plans" means the final working drawings and specifications Landlord
prepares for Landlord's Improvements after receiving Tenant's space plan for
Landlord's Improvements.
 
"Force Majeure" means acts of God; strikes; lockouts; labor troubles; inability
to procure (or delay in procuring) materials; any weather condition which delays
work even if not unusual, such as rain; governmental laws or regulations;
casualty, orders or directives of any legislative, administrative, or judicial
body or any governmental department; receipt of all required building permits
for Landlord's Improvements after September 15, 2000; inability to obtain or
delay in obtaining any required licenses, permissions or authorizations (despite
diligent, commercially reasonable pursuit of such permits, licenses, permissions
or authorizations); action or non-action of public utilities, and other similar
or dissimilar causes beyond Landlord's reasonable control.

39

--------------------------------------------------------------------------------



"Punch List" means a list of items not completed by Landlord in connection with
the Tenant's Improvements or Tenant's Improvements items in need of repair
prepared in accordance with Section 21.2(i).
 
"Substantial Completion" means, with respect to Landlord's Improvements, the
date on which the shell building and the roof structure are water tight, with
utilities operational to the Building, and sufficiently completed such that
Tenant may begin to move in its horizontal DES Line and its press system and,
with respect to Tenant's Improvements, either (a) the date a Certificate of
Occupancy is issued for the Premises or (b) if the City or other appropriate
authority does not require that a Certificate of Occupancy or other similar
document be issued for the Premises, the date Tenant is reasonably able to
occupy and use the Premises for its intended purposes; provided, however, that
if either of the events subparagraph (a) or (b) describes is delayed or
prevented because of work Tenant is responsible for performing in the Premises,
"Substantial Completion" means the date that Landlord has performed all of
Landlord's work that is necessary for either of the events subparagraph (a) or
(b) describes to occur and Landlord has made the Premises available to Tenant
for the performance of Tenant's work.
 
"Tenant" means the tenant identified in the Lease and such Tenant's permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of "Tenant," the term "Tenant" includes the tenant identified in the
Lease and such Tenant's agents, employees, contractors, invitees, successors,
assigns and others using the Premises or on the Property with Tenant's expressed
or implied permission.
 
"Tenant Delays" means any delay caused or contributed to by Tenant, including,
without limitation, Tenant's ordering of any long lead time item(s), Tenant's
failure to timely approve any plans, including the shell plan for Landlord's
Improvements within the time period provided in this Lease, Tenant's failure to
timely respond to any other request from Landlord for a response or approval
within the time period reasonably requested by Landlord, Tenant's failure to
timely prepare or approve the Final Plans within the time period provided in
this Lease and any delay from any revisions Tenant proposes to approved Final
Plans. Tenant Delays also include, without limitation, any delay due to Tenant's
failure to comply strictly with Tenant's obligations set forth in the schedule
attached as Exhibit "E" or to do what is reasonably requested by Landlord to
facilitate Landlord's compliance with the schedule attached as Exhibit "E".
 
"Warranty Terms" means, collectively, the Punch List and construction warranty
provisions of Section 21.2 (j) of the Lease.
 
35.3  Right of First Opportunity to Make Offer. Landlord agrees that, prior to
presenting a bona fide offer to sell the Demised Premises to any party or
accepting a bona fide offer to purchase the Demised Premises, Landlord shall
first give written notice to Tenant of its desire to sell the Demised Premises
and give Tenant ten days within which to make an offer to Landlord to purchase
the Demised Premises. If Tenant desires, Landlord agrees to negotiate with
Tenant in good faith during such ten-day period. If Landlord and Tenant do not
enter into a binding agreement pertaining to the purchase and sale of the
Demised Premises within such ten day period, Tenant's rights under this
Section 21.3 shall terminate and be of no further force or effect except that
such rights shall revive after a sale of the Demised Premises is closed and
shall be applicable to the successor Landlord, on a one-time basis, in
accordance with the same terms and conditions of this Section 21.3. This right
of first opportunity to make an offer shall not apply to a sale of the Demised
Premises to any Affiliate of Landlord. That is, Landlord shall be free to sell
the Demised Premises to an Affiliate of Landlord without regard to this
Section 21.3. "Affiliate of Landlord" shall mean any Person (defined below)
directly or indirectly controlling, controlled by or under common control with,
Landlord. For purposes of this definition, the term "control" (including the
correlative meanings of the terms "controlling", "controlled by" and "under
common control with"), as applied with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person whether through the
ownership of voting securities or by contract or otherwise. Without limiting the
generality of the foregoing, the phrase "Affiliate of Landlord" shall include
Gerald Rauenhorst, a trust for the benefit of Gerald Rauenhorst and/or members
of his family or their issue, Opus, L.L.C., Opus Corporation, or the parent or
subsidiary of any of them, or a partner, limited liability company, corporation
or other entity directly or indirectly comprised of all or some of the above or
a fund managed or initiated by any of the foregoing. A "Person" shall mean an
individual, trust, estate, corporation, limited partnership, general
partnership, limited liability company or other entity. The right of first
opportunity to make an offer shall not be applicable to any holder of any
Mortgage as defined in Section 16.1 or to any successor to such holder.

40

--------------------------------------------------------------------------------




35.4  Conditions Subsequent The effectiveness of this Lease is conditioned on
Landlord purchasing the Land. If Landlord does not purchase the Land, this Lease
shall be thereby terminated and Landlord shall reimburse Tenant's actual and
reasonable out-of-pocket third-party expenses incurred in connection with its
design of the Tenant Improvements and the negotiation of this Lease, in an
amount not to exceed $25,000, within 30 days after receipt of copies of paid
invoices evidencing such expenses. Landlord also retains the right to terminate
this Lease (without reimbursement of any costs to Tenant) if Landlord does not
obtain design review approval from the City of Wood Village (or on appeal of
such decision) on terms and conditions reasonably acceptable to Landlord.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Lease to be duly
executed as of the day and year first above written.
 
LANDLORD:
OPUS NORTHWEST, L.L.C., a Delaware limited
liability company
   
 
 
By
 
 
Its
 
       
By
 
 
Its
 
     
TENANT:
MERIX CORPORATION, an Oregon corporation
       
By
 
 
Its
 
       
By
 
 
Its
 

 
41

--------------------------------------------------------------------------------



EXHIBIT "A" To Master Lease
 
The parcel of land referred to in the attached Lease, sometimes referred to
therein as a part of the "Demised Premises," is a tract of land which will be
outlined on the Final Plans. Landlord may seek a partition of the real property
which is described below. The legal description of the Land may be revised by
Landlord so long as the Land contains the land on which the Initial Improvements
are constructed. The Land is situated in the City of Wood Village, County of
Multnomah, State of Oregon, and is on the parcel legally described as follows:
 
PARCEL 1:
 
A part of Section 27, Township 1 North, Range 3 East, of the Willamette
Meridian, in the City of Wood Village, County of Multnomah and State of Oregon,
described as follows:
 
Commencing at a point in the North line of the Addison C. Dunbar Donation Land
Claim, which is 2484.49 feet, more or less, East from the Northwest corner of
said claim, being at a cross in the top of a stone 4 feet by 3 feet in diameter
and 2 feet above ground and is the stone referred to in Deed to Thomas
Huntington, recorded April 10, 1883 in Book 68, page 27, Deed Records, being
also the Northeast corner of the M.C. Heslin Tract as described in Deed recorded
May 2, 1917 in Book 729, page 463, Deed Records; thence South 0°30' East 510.35
feet to the true point of beginning of the tract to be described; being the
Southwest corner of the Arnston Tract as described in Corrective Deed recorded
January 26, 1948 in Book 1238, page 456, Deed Records; thence South 0°30' East
333.65 feet; thence North 79°10' East parallel to the North line of Barr Road
(N.E. Halsey Street) 190 feet; thence South 0°30' East 200 feet to the North
line of said road; thence North 79°10' East on said North road line 228.5 feet
to the Southwest corner of the Rossi Tract as described in Deed recorded May 11,
1955 in Book 1721, page 469, Deed Records; thence North 0°30' West on the West
line of said Rossi Tract, 533.65 feet to the Southeast corner of said Arnston
Tract; thence South 79°10' West 418.5 feet to the true point of beginning.
 
EXCEPT that portion thereof described as follows:
 
Beginning at a 5/8 inch iron rod set by Survey No. 37850, Multnomah County
Survey Records, at the Northeast corner of that tract of land described as
Parcel 2 in Deed recorded December 27, 1991 in Book 2491, page 743, Multnomah
County Deed Records; thence along the East line of said tract South 00°30'30"
East, a distance of 533.86 feet to the Northerly right of way line of N.E.
Halsey Street; thence along said Northerly line, South 79°02'37" West, a
distance of 20.34 feet to a ⅝ inch iron rod with yellow plastic cap stamped
"WYEAST SURVEYS PLS 2393"; thence parallel with and 20 feet Westerly of said
East line, North 00°30'30" West, a distance of 533.86 feet to the North line of
said tract; thence along said North line, North 79°03'03" East, a distance of
20.34 feet to the point of beginning.
 
ALSO EXCEPTING THEREFROM the Southerly 5 feet conveyed to Multnomah County by
Deed recorded January 21, 2000 as Fee No. 2000-013442 AND ALSO recorded February
23, 2000 as Fee No. 2000-025196.
 
PARCEL 11:
 
A tract of land situated in the Southeast quarter of Section 27, Township 1
North, Range 3 East, of the Willamette Meridian, in the City of Wood Village,
County of Multnomah and State of Oregon, being more particularly described as
follows:
 
Beginning at a ⅝ inch iron rod set by Survey No. 34125, Multnomah County Survey
Records, at the Southwest corner of that tract of land described in Deed
recorded October 3, 1979 in Book 1388, page 695, Multnomah County Deed Records;
thence along the West line of said tract, North 00°30'30" West, a distance of
54.56 feet to a ⅝ inch iron rod with yellow plastic cap stamped "WYEAST SURVEYS
PLS 2393; thence North 79°03'03" East, a distance of 397.97 feet to a ⅝ inch
iron rod with yellow plastic cap stamped "WYEAST SURVEYS PLS 2393"; thence
parallel with and 20 feet Westerly of the East line of said tract, South
00°30'30" East, a distance of 54.56 feet to the South line of said tract; thence
along said South line, South 79°03'03" West, a distance of 397.97 feet to the
point of beginning.
 
A-1

--------------------------------------------------------------------------------



PARCEL III:
 
Beginning at a point 2,484.49 feet East of the Northwest corner of A.C. Dunbar
Donation Land Claim in Sections 26, 27, 34 and 35, Township 1 North, Range 3
East, of the Willamette Meridian, in the City of Wood Village, County of
Multnomah and State of Oregon, said point of beginning being the Southwest
corner of a tract of land conveyed by Perle E. Marshall, et al, to S.A. Arnston
and Mae Arnston, by Deed Recorded October 24, 1935 in Book 312, page 103, Deed
Records; running thence from said point of beginning South 0 30' East 510.35
feet to a point; thence North 79°10' East 418.5 feet to a point; thence North
0°30' West 430.35 feet to a point in the Southerly line of the right-of-way of
O.R. & N. Railroad Company; thence to a Northwesterly direction tracing the
Southerly line of said Railroad right-ofway to the Northeasterly corner of said
tract of land described and conveyed in the aforementioned Deed by said Perle E.
Marshall, et al to S.A. Arnston and Mae Arnston; running thence South 0°30' East
tracing the Easterly line of said tract 100 feet, more or less, to the Southeast
corner thereof; thence Westerly along the South line of said tract 20 feet, more
or less, to the point of beginning,
 
EXCEPTING THEREFROM that portion conveyed to Dean R. Bramon and Beth D. Bramon
by Deed recorded January 16, 1997 as Fee No. 97008522 and more particularly
described as follows:
 
A tract of land situated in the Southeast quarter of Section 27, Township 1
North, Range 3 East, of the Willamette Meridian, in the City of Wood Village,
County of Multnomah and State of Oregon, and being more particularly described
as follows:
 
Beginning at a 5/8 inch iron rod set by Survey No. 34125, Multnomah County
Survey Records, at the Southwest corner of that tract of land described in Deed
recorded October 3, 1979 in Book 1388, page 695, Multnomah County Deed Records;
thence along the West line of said tract, North 00°30'30" West, a distance of
54.56 feet to a 5/8 inch iron rod with yellow plastic cap stamped "Wyeast
Surveys PLS 2393"; thence North 79°03'03" East, a distance of 397.97 feet to a
5/8 inch iron rod with yellow plastic cap stamped "Wyeast Surveys PLS 2393";
thence parallel with and 20 feet Westerly of the East line of said tract, South
00°30’30" East, a distance of 54.56 feet to the South line of said tract; thence
along said South line, South 79°03 '03" West, a distance of 397.97 feet to the
point of beginning.
 
PARCEL IV:
 
A tract of land situated in the Southeast quarter of Section 27, Township 1
North, Range 3 East, of the Willamette Meridian, in the City of Wood Village,
County of Multnomah and State of Oregon, and being more particularly described
as follows:
 
Beginning at a 5/8 inch iron rod set by Survey No. 37850, Multnomah County
Survey Records, at the Northeast corner of that tract of land described as
Parcel 2 in Deed recorded December 27, 1991 in Book 2491, page 743, Multnomah
County Deed Records; thence along the East line of said tract, South 00°30'30"
East, a distance of 533.86 feet to the Northerly right-of-way line of NE Halsey
Street; thence along said Northerly line, South 79°02'37" West, a distance of
20.34 feet to a 5/8 inch iron rod with yellow plastic cap stamped "Wyeast
Surveys PLS 2393"; thence parallel with and 20 feet Westerly of said East line,
North 00°30'30" West, a distance of 533.86 feet to the North line of said tract;
thence along said North line, North 79°03'03" East, a distance of 20.34 feet to
the point of beginning.
 
EXCEPTING THEREFROM the Southerly 5 feet conveyed to Multnomah County by
Warranty Deed recorded February 23, 2000 as Fee No. 2000-025197.
 
A-2

--------------------------------------------------------------------------------



EXHIBIT "B" To Master lease

 
PERMITTED ENCUMBRANCES
 
1. Sewer Easement in favor of the City of Wood Village recorded on October 3,
1973, in Book 952 at Page 607.
 
2. Utilities Easement recorded on January 16, 1997, as Fee No. 97008523.
 
3. Easement for slope and utilities recorded on January 31, 2000, as Fee No.
2000-013442, and recorded on February 23, 2000, as Fee No. 2000-025196, in favor
of Multnomah County.
 
4. Required utility easements for development.
 
5. Wetlands deed restriction to be recorded as required by the Division of State
Lands.
 
6. Covenants, conditions, restrictions, and easements ("CCRs") required by any
governmental or public authority or imposed in connection with the development
of the Land; provided, however, that any CCRs imposed by Landlord other than in
connection with obtaining governmental approvals or utilities shall be first
approved by Tenant, which approval shall not be unnecessarily withheld or
delayed.
 
7. Access Easement to be recorded providing for access to the Premises and to
adjoining property. The terms of the access easement shall include the
obligation of Tenant to share equally in the cost of maintenance, repair, and
replacement of the paved access road after its initial construction (which is
part of Landlord's Improvements). Tenant shall have a right to approve the
access easement which approval shall not be unreasonably withheld or delayed.

B-1

--------------------------------------------------------------------------------



EXHIBIT "C" To Master Lease

 
OUTLINE PLANS
 
Those plans prepared by VLMK Engineers dated ____________________, consisting of
the following pages:

C-1

--------------------------------------------------------------------------------



EXHIBIT "D" To Master Lease

 
FORM OF LETTER OF CREDIT
 
Beneficiary:
 
OPUS NORTHWEST, L.L.C.
c/o Opus Northwest Management, L.L.C.
10350 Bren Road West
Minnetonka, MN 550343
 
Date: _______________, 2000
 
Expiration Date: _______________, 2001
 
Reference No.: ________________

 
Ladies and Gentlemen:
 
We hereby establish our irrevocable Letter of Credit No. __________ in your
favor by order and for the account of _________________________, for an amount
not to exceed U.S.$__________. The proceeds of this Letter of Credit are
available to you from time to time upon presentation of your sight draft on us,
accompanied by a written certificate described below.
 
This Letter of Credit is transferable (including, without limitation, any pledge
or collateral assignment) by you to any person or entity, upon your written
notification to us. Any and all fees or costs payable to us in connection with
such transfer will be the sole responsibility of Merix Corporation, and any
failure to pay the same will not affect the transferability hereof.
 
This Letter of Credit is subject to partial drawing. In the event of a partial
draw on this Letter of Credit, the amount drawn will be endorsed on the reverse
side of this Letter of Credit and this Letter of Credit returned to you or the
person(s) or entity(ies) to whom this Letter of Credit may be transferred in
accordance with the preceding paragraph.
 
We hereby agree with you that drafts drawn under and in accordance with the
terms of this credit will be duly honored immediately upon presentation and
delivery of your sight draft if presented at this office; Letter of Credit
Department, ________________________________ [United States Address], at any
time or times prior to the expiration hereof, accompanied by a written
certificate duly executed by you, certifying that a Draw Event exists under that
certain Net Lease Agreement, dated as of ______________, 2000, by and between
you and Merix Corporation, and that you have the right pursuant to the terms of
such Lease to draw upon this Letter of Credit. Such sight draft and written
certification may be in the form of Exhibit A attached hereto and made a part
hereof.
 
This Letter of Credit is subject to the Uniform Customs And Practice For
Documentary Credits, International Chamber of Commerce — Publication 590.
 
Very truly yours,
 
[L/C Bank]
   
By:
 
   
Its:
 


D-1

--------------------------------------------------------------------------------



EXHIBIT "E" To Master Lease
DESIGN AND CONSTRUCTION SCHEDULE

E-1

--------------------------------------------------------------------------------



EXHIBIT "F" To Master Lease

 
TENANT'S QUESTIONNAIRE
 
Merix Corporation- Proposed Mass-Lamination Facility
 
Operator:
Merix Corporation
 
P.O Box 3000
 
1521 Poplar Lane
 
Forest Grove, OR 97116
 
Phone: (503) 359-9300
 
http://www.merix.com
   
Operations:
Printed Circuit Board “Mass-Lamination” Facility
   
SIC Code:
3672
   
Founded:
1994
   
Employees:
1200

 
Note: The following information is based upon the current (8/16/00) intentions
of Merix Corporation with regard to startup of a proposed mass-lamination
facility. The technology for manufacturing of circuit boards is very dynamic,
and future changes affecting the accuracy of this information are likely.
 
Description of Manufacturing Processes:
 
Manufacturing processes that will be required for implementation of a
mass-lamination facility are primarily associated with printed circuit board
inner layer manufacturing. The primary process operations include photo tooling,
pre-clean, photoresist application, print, DES (develop, etch, & strip), AOI
(automated optical inspection), oxide, lamination, and de-flash, and drill. A
description of each of these processes follows.
 
Photo Tooling. Photo Tooling operations will include a film plotter and
developing capability.
 
Pre-Clean. Planned pre-clean operations utilize a chemical washing process.
Incoming laminate material (copper clad sheets of FRP) is alternately sprayed
with solutions of sulfuric acid and sodium hydroxide to remove any incoming
contaminants. Typical contaminants include fingerprint oils and anti-tarnish
coatings.
 
Photoresist Application. Photoresist is applied by heating a sheet of
photoactive acrylic polymer and pressing it directly on to the surface of the
laminate material.
 
Print. The photoresist material is imprinted by exposure to UV light through a
photographic film. The film and equipment is periodically cleaned using small
quantities of isopropyl alcohol and n-heptane.
 
DES. The develop step uses potassium carbonate solution to remove any
un-polymerized photoresist. The etch step uses a cupric chloride etchant
(typically hydrochloric acid and hydrogen peroxide or sodium chlorate) to remove
exposed copper. The strip step removes the remaining polymerized photoresist
from the laminate using a proprietary stripper solution (typically potassium or
sodium hydroxide, or ethanolamine and tetramethyl ammonium hydroxide).


--------------------------------------------------------------------------------



AOI. Automated Optical Inspection is performed after DES to ensure that the
circuitry is correct prior to any further processing.
 
Oxide. The oxide process adds topography to the surface of the remaining copper
in preparation for lamination. Typical process steps include microetch, oxide,
and preservative.
 
Lamination. In the lamination step, the various circuit layers of are ordered,
interleaved with partially cured FRP sheets, and bonded together with heat and
pressure.
 
De-Flash. In this step, the laminated boards are trimmed to size.
 
Drill. All holes necessary for components and layer interconnects are drilled in
the product.
 
Description of Primary Facilities Support Systems:
 
Utilities. Anticipated utility needs include compressed air, steam, chilled
water, vacuum/dust collection, and enhanced purity water. Systems to provide
these utilities would consume electricity, natural gas, and water.
 
Wastewater Pre-treatment. Wastewater generated from manufacturing processes
would be pretreated as required to meet requirements for discharge to a POTW
(publicly owned treatment works.) The primary chemicals used for this
pretreatment would include lime and sulfuric acid.
 
Potential Contaminants on Site:
 
The primary potential contaminants of interest would be copper, isopropyl
alcohol, n-heptane, and silver. The silver is associated with the film work, but
quantities will likely be low. The only other metal of concern from this list is
copper which is used as the inner layer conductor. The isopropyl alcohol and
n-heptane are used in hand cleaning operations, and the inventory of these
materials inventory will likely be less than 110 gallons of each.
 
The chemicals stored in the largest quantities on site will be copper (in
sheets), hydrochloric acid (in totes), hydrogen peroxide (in totes) (or sodium
chlorate), sodium hydroxide (in totes), proprietary amine stripper (in totes),
sulfuric acid (in totes), sodium carbonate (in totes), cupric chloride solution
(6000 gallon storage tank), and calcium hydroxide (lime for wastewater
pre-treatment in totes.)
 
Engineering Controls:
 
Chemical Use & Storage Areas (Including Waste & Wastewater.) THE DESIGN of wet
process and chemical storage areas would include the following:
 

 
·
Sloped berms and sumps with chemical resistant coatings for secondary
containment.

 
·
Remote reagent dispensing from <330 gallon totes, wherever practicable.

 
·
Containment and sumps at all truck loading and unloading areas isolated from
stormwater system.

 
·
Only sanitary system drains lines to be located under the floor.

 
·
No underground storage tanks.

 
Air Emission Sources. Emissions controls would be applied to all significant
sources of regulated emissions.
 

--------------------------------------------------------------------------------


 
Environmental Permits Required:
 
The following Environmental Permits and/or notifications are anticipated:
 

 
·
Industrial wastewater pre-treatment Permit.

 
·
Air Contaminant Discharge Permit.

 
·
Notification of Hazardous Waste Generation.

 
·
Exemption from Stormwater Pollution Prevention planning requirements.

 
To the best of my knowledge, and belief, the information contained herein is
true and correct.
 
Date:August 16, 2000
 
Stephen G. Edward
         
Name
   
 
         
Signature
         
Environmental Compliance Manager
         
Title

 
Regulatory Contacts & References:
 
Merix Corporation has a history of responsible environmental management. The
following are regulatory contacts within the State of Oregon who have past or
present experience with Merix environmental personnel and/or activities at
existing and/or former operations. Merix has every reason to believe that these
entities would be able to provide an objective perspective on Merix’s historical
environmental commitment and performance.
 
General Regulatory Perspective:
 
Marianne Fitzgerald
 
Pollution Prevention Coordinator
 
Oregon Department of Environmental Quality
 
Office of the Director
 
811 SW Sixth
 
Portland, OR 97204
 
Phone: 503-229-5946
 
mailto:Marianne.Fitzgerald@state.or.us
 
Industrial Wastewater Discharge:
 
Kathleen Caldwell


--------------------------------------------------------------------------------



Source Control Investigator
 
Unified Sewerage Agency
 
Water Quality Lab Facility
 
2550 SW Hillsboro Highway
 
Hillsboro, OR 97123-9379
 
Phone: 503-846-8926
 
mailto:CaldwelK@USA-Cleanwater.org
 
Air Quality:
 
Greg Grunow
 
Environmental Specialist, Air Quality Program
 
Oregon Department of Environmental Quality
 
Northwest Region
 
2020 SW Fourth Ave., Suite 400
 
Portland, OR 97201-4987
 
Phone: 503-229-5571
 
mailto:Greg.Grunow@state.or.us
 
Hazardous Waste:
 
Susan Schewczyk Yarbrough
 
Environmental Specialist, Hazardous Waste Section
 
Department of Environmental Quality
 
Northwest Region
 
2020 SW Fourth Ave., Suite 400
 
Portland, OR 97201-4987
 
Phone: 503-229-5563
 
mailto:Susan.Shewczyk@state.or.us


--------------------------------------------------------------------------------



Exhibit “B” To Sub Lease
 
Sublandlord Removal Work
 
[TO BE ATTACHED UPON MUTUAL AGREEMENT OF SUBLANDLORD AND SUBTENANT]
 

--------------------------------------------------------------------------------




Exhibit “C” To Sublease
 
Description of Equipment
 
[TO BE ATTACHED UPON MUTUAL AGREEMENT OF SUBLANDLORD AND SUBTENANT]
 

--------------------------------------------------------------------------------


 